


Exhibit 10.9

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

OFFICE LEASE

 

Between

 

COPLEY PLACE ASSOCIATES, LLC
as Landlord

 

and

 

WAYFAIR LLC,
as Tenant

 

DATED April 18, 2013

 

FROM THE OFFICE OF:

 

Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110-3333

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1. BASIC DATA

5

1.01

Date

5

1.02

Landlord

5

1.03

Present Mailing Address of Landlord

6

1.04

Tenant

6

1.05

Present Mailing Address of Tenant

6

1.06

Guarantor

6

1.07

Present Mailing Address of Guarantor

6

1.08

Commencement Date

6

1.09

Rent Commencement Date

6

1.10

Termination Date

6

1.11

Base Rent

6

1.12

Operating Expense Base Year

7

1.13

Base Year Operating Expenses

7

1.14

Tax Base Year

7

1.15

Base Year Taxes

7

1.16

Tenant’s Proportionate Tax Share

7

1.17

Tenant’s Proportionate Expense Share

7

1.18

Use

7

1.19

Premises

8

1.20

Common Areas

8

1.21

Letter of Credit Amount

9

1.22

Brokers

9

 

 

 

ARTICLE 2. HABENDUM; TERM

9

 

 

ARTICLE 3. POSSESSION

9

3.01

Rent Commencement

9

3.02

Early Entry

9

3.03

No Change in Lease Term

10

3.04

Appurtenant Rights

10

3.05

Roof Deck

10

 

 

 

ARTICLE 4. BASE RENT

11

 

 

ARTICLE 5. ADDITIONAL RENT

11

5.01

Obligation as to Additional Rent

11

5.02

Definitions

11

5.03

Expense & Tax Adjustment

16

5.04

Adjustment for Services not Rendered by Landlord

16

5.05

Audit Rights

17

5.06

Billing for Electricity

18

 

 

 

ARTICLE 6. USE OF PREMISES

18

 

1

--------------------------------------------------------------------------------


 

ARTICLE 7. CONDITION OF PREMISES; LANDLORD’S WORK

18

7.01

Condition of Premises

18

7.02

Building Renovations

19

7.03

Landlord’s Work

19

 

 

 

ARTICLE 8. SERVICES

19

8.01

List of Services

19

8.02

Landlord Repairs and Maintenance

21

8.03

Interruption of Services

22

8.04

Additional Services

22

8.05

Energy Conservation

23

 

 

 

ARTICLE 9. COMPLIANCE WITH LAWS; REPAIRS; HAZARDOUS MATERIALS

23

9.01

Compliance With Laws

23

9.02

Repairs

24

9.03

Hazardous Materials

24

 

 

 

ARTICLE 10. ADDITIONS AND ALTERATIONS

25

10.01

Consent Required

25

10.02

Improvements are Landlord’s Property

26

10.03

Lines

27

10.04

Specialty Alterations

28

 

 

 

ARTICLE 11. COVENANT AGAINST LIENS

28

 

 

ARTICLE 12. INSURANCE

29

12.01

Waiver of Subrogation

29

12.02

Coverage

29

12.03

Avoid Action Increasing Rates

30

12.04

Landlord’s Insurance

31

 

 

 

ARTICLE 13. FIRE OR OTHER CASUALTY

31

13.01

Effect of Casualty

31

13.02

Intentionally Omitted

32

13.03

Responsibility for Reconstruction of Improvements

32

 

 

 

ARTICLE 14. WAIVER OF CLAIMS -INDEMNIFICATION

32

14.01

Tenant’s Indemnification

32

14.02

Landlord’s Indemnification

33

 

 

 

ARTICLE 15. NONWAIVER

33

 

 

ARTICLE 16. CONDEMNATION

33

 

 

ARTICLE 17. ASSIGNMENT AND SUBLETTING

34

17.01

No Transfer Without Consent

34

17.02

Rent Premium on Transfer

35

17.03

Change in Control

36

 

2

--------------------------------------------------------------------------------


 

ARTICLE 18. SURRENDER OF POSSESSION

37

 

 

ARTICLE 19. HOLDING OVER

38

 

 

ARTICLE 20. ESTOPPEL CERTIFICATE

38

 

 

ARTICLE 21. SUBORDINATION

39

 

 

ARTICLE 22. CERTAIN RIGHTS RESERVED BY LANDLORD

40

 

 

ARTICLE 23. RULES AND REGULATIONS

42

 

 

ARTICLE 24. LANDLORD’S REMEDIES

42

 

 

ARTICLE 25. EXPENSES OF ENFORCEMENT

45

 

 

ARTICLE 26. COVENANT OF QUIET ENJOYMENT

45

 

 

ARTICLE 27. LETTER OF CREDIT

45

27.01

General Provisions

45

27.02

Drawings under Letter of Credit

46

27.03

Use of Proceeds by Landlord

46

27.04

Additional Covenants of Tenant

47

27.05

Nature of Letter of Credit

47

 

 

 

ARTICLE 28. REAL ESTATE BROKER

47

 

 

ARTICLE 29. NOTICE TO MORTGAGEE AND GROUND LESSOR

48

 

 

ARTICLE 30. ASSIGNMENT OF RENTS

48

 

 

ARTICLE 31. PERSONAL PROPERTY TAXES

48

 

 

ARTICLE 32. MISCELLANEOUS

49

 

 

ARTICLE 33. NOTICES

54

 

 

ARTICLE 34. LIMITATION ON LIABILITY

55

 

 

ARTICLE 35. LANDLORD’S DESIGNATED AGENT

55

 

 

ARTICLE 36. COMMENCEMENT DATE

56

 

 

ARTICLE 37. PARKING

56

 

 

ARTICLE 38. TENANT IMPROVEMENT ALLOWANCE

56

 

 

ARTICLE 39. FINANCIAL STATEMENTS

59

 

3

--------------------------------------------------------------------------------


 

ARTICLE 40. TENANT AUTHORITY TO EXECUTE LEASE

59

40.01

Tenant Authority to Execute Lease

59

40.02

Landlord Authority to Execute Lease

59

 

 

 

ARTICLE 41. OPTION TO EXTEND LEASE

59

 

 

ARTICLE 42. EXPANSION RIGHTS

61

42.01

Special Expansion Rights

61

42.02

Expansion Rights

63

42.03

Expansion Amendment

64

42.04

Bentley Space

64

 

 

 

ARTICLE 43. RIGHT OF FIRST OFFER

65

43.01

Grant of Option; Conditions

65

43.02

Terms for Offering Space

65

43.03

Definition of Prevailing Market Rent

66

43.04

Determination of Prevailing Market Rent

66

43.05

Condition of Offering Space

67

43.06

Offering Amendment

67

 

 

 

ARTICLE 44. ROOFTOP COMMUNICATIONS

68

 

 

ARTICLE 45. EMERGENCY GENERATOR

71

 

 

Exhibit A

Plan of Premises

 

 

 

 

Exhibit A-1

Early Expansion Spaces

 

 

 

 

Exhibit A-2

Roof Deck Plan

 

 

 

 

Exhibit A-3

Expansion Space One and Expansion Space Two

 

 

 

 

Exhibit B-1

Shell Work

 

 

 

 

Exhibit B-2

Landlord’s Work

 

 

 

 

Exhibit C

Rules and Regulations

 

 

 

 

Exhibit D

Cleaning Specifications

 

 

 

 

Exhibit E

Measurement Standards

 

 

 

 

Exhibit F

Letter of Credit Form

 

 

 

 

Schedule 8.01

Tenant’s HVAC Requirements

 

 

4

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

THIS INSTRUMENT is an Agreement of Lease in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the Office
Section of Copley Place (hereinafter referred to as the “Office Section”)
located at 100 Huntington Avenue, Boston, Suffolk County, Massachusetts (the
project known as Copley Place, including without limitation the hotel portions
thereof, plazas, pedestrian bridges, service areas and all other common areas,
together with all present and future easements, additions, improvements, air
rights and other rights appurtenant thereto, is hereinafter referred to as the
“Property”), subject to the covenants, terms, provisions and conditions of this
Lease. The “Office Section” means the seven (7) levels of office area in four
so-called “Towers” (denoted, respectively, as “One Copley Place”, “Two Copley
Place”, “Three Copley Place” and “Four Copley Place” or as “Tower 1”, “Tower
II”, “Tower Ill” and “Tower IV”, respectively), containing approximately 867,564
square feet of rentable floor area constituting a portion of the building (the
“Building”) located at the aforesaid address. The Building also contains retail
shopping, restaurant, parking and other facilities, which are not included
within the Office Section. The Building does not, however, include the hotel or
residential portions of the Property or the pedestrian bridges.

 

The provisions set forth in this lease are the result of a negotiation in which
the parties were represented by counsel experienced in lease transactions of
office space in the Commonwealth of Massachusetts. Each of the provisions was
negotiated in view of the entire transaction including the type and location of
the property, the rental, the term and the respective rights, obligations and
remedies of the Landlord and Tenant. As a result, the rights, obligations and
remedies which have been agreed to herein are, as negotiated, a part of the
transaction as a whole and neither party intends that the absence of any
particular remedy being specified for a particular action or lack of action by
the other party imply that the parties intended any remedy not so specified.
Without limiting the generality of the foregoing, in no event shall Tenant have
the right to terminate or cancel this lease as a result of any default by
Landlord or breach by Landlord of its covenants or any warranties or promises
hereunder, except in the case of a wrongful eviction of Tenant from the demised
premises (constructive or actual) by Landlord or as otherwise specifically set
forth herein. In consideration of the covenants herein contained, Landlord and
Tenant hereby agree as follows:

 

ARTICLE 1.
BASIC DATA

 

The following sets forth basic data and, where the context admits, constitutes
definitions of the terms hereinafter listed.

 

1.01

Date:

 

April 18, 2013

 

 

 

 

1.02

Landlord:

 

COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability company

 

5

--------------------------------------------------------------------------------


 

1.03

Present Mailing Address of Landlord:

 

Simon Property Group, Inc.

Attention: Property Manager
Two Copley Place, Suite 100
Boston, MA 02116-6502

 

 

 

 

1.04

Tenant:

 

WAYFAIR LLC, a Delaware limited liability company

 

 

 

 

1.05

Present Mailing Address of Tenant:

 

177 Huntington Avenue, Suite 6000
Boston, MA 02115
Attention: General Counsel

 

 

 

 

1.06

Guarantor:

 

None

 

 

 

 

1.07

Present Mailing Address of Guarantor:

 

Not Applicable

 

 

 

 

1.08

Commencement Date:

 

Subject to ARTICLE 3 and ARTICLE 36 hereof, July 1, 2014.

 

 

 

 

1.09

Rent Commencement Date:

 

The Commencement Date

 

 

 

 

1.10

Termination Date:

 

June 30, 2024 as the same may be extended pursuant to the option of extension
set forth in ARTICLE 41, unless, in any case, sooner terminated as provided in
this Lease.

 

 

 

 

1.11

Base Rent:

 

Subject to ARTICLE 3, ARTICLE 4 and ARTICLE 36 hereof, Base Rent shall be
payable in accordance with the following table:

 

Period

 

Annual Base Rent
Per Rentable
Square Foot

 

Annual Base
Rent

 

Monthly
Installment of
Annual Base
Rent

 

July 1, 2014 through June 30, 2015

 

$

34.65

 

$

3,662,366.40

 

$

305,197.20

 

 

 

 

 

 

 

 

 

July 1, 2015 through June 30, 2016

 

$

35.65

 

$

3,768,062.40

 

$

314,005.20

 

 

 

 

 

 

 

 

 

July 1, 2016 through June 30, 2017

 

$

36.65

 

$

3,873,758.40

 

$

322,813.20

 

 

 

 

 

 

 

 

 

July 1, 2017 through June 30, 2018

 

$

37.65

 

$

3,979,454.40

 

$

331,621.20

 

 

6

--------------------------------------------------------------------------------


 

July 1, 2018 through June 30, 2019

 

$

38.65

 

$

4,085,150.40

 

$

340,429.20

 

 

 

 

 

 

 

 

 

July 1, 2019 through June 30, 2020

 

$

39.65

 

$

4,190,846.40

 

$

349,237.20

 

 

 

 

 

 

 

 

 

July 1, 2020 through June 30, 2021

 

$

40.65

 

$

4,296,542.40

 

$

358,045.20

 

 

 

 

 

 

 

 

 

July 1, 2021 through June 30, 2022

 

$

41.65

 

$

4,402,238.40

 

$

366,853.20

 

 

 

 

 

 

 

 

 

July 1, 2022 through June 30, 20233

 

$

42.65

 

$

4,507,934.40

 

$

375,661.20

 

 

 

 

 

 

 

 

 

July 1, 2023 through June 30, 2024

 

$

43.65

 

$

4,613,630.40

 

$

384,469.20

 

 

1.12

Operating Expense Base Year:

 

The Calendar Year 2014.

 

 

 

 

1.13

Base Year Operating Expenses:

 

The amount of Operating Expenses incurred with respect to the Base Year,
determined in accordance with subsection 5.02(v) (including the grossing up
thereof as provided therein).

 

 

 

 

1.14

Tax Base Year:

 

The Calendar Year 2014.

 

 

 

 

1.15

Base Year Taxes:

 

The amount of Taxes incurred with respect to the Tax Base Year determined in
accordance with subsection 5.02(iv) (including the grossing up thereof as
provided therein).

 

 

 

 

1.16

Tenant’s Proportionate Tax Share:

 

12.82% for the Premises initially leased hereunder (computed on the basis of 95%
occupancy).

 

 

 

 

1.17

Tenant’s Proportionate Expense Share:

 

12.82% for the Premises initially leased hereunder (computed on the basis of 95%
occupancy).

 

 

 

 

1.18

Use:

 

Subject to ARTICLE 23, general executive, professional and administrative
offices and uses ancillary or accessory thereto.

 

7

--------------------------------------------------------------------------------


 

1.19

Premises:

 

That portion of the Office Section designated on the plan attached hereto as
Exhibit A consisting of a Sheet for each floor of Tower IV in which a portion of
the Premises is located and containing a total of approximately 105,696 rentable
square feet, consisting of the following approximate rentable square footages in
Tower IV of the Building:

 

35,176 rentable square feet on the 7th floor

24,104 rentable square feet on the 6th floor

15,976 rentable square feet on the 4th floor

23,048 rentable square feet on the 3rd floor

7,392 rentable square feet on the 1st floor

 

The foregoing described Premises (“Initial Premises”) is subject to an expansion
of the Premises pursuant to the Expansion Rights provided in ARTICLE 42 and the
exercise(s)  of a Right of First Offer provided in ARTICLE 43.

 

Excepted and excluded from the Premises are the roof or ceiling, the floor and
all perimeter walls of the Premises, except the inner surfaces thereof, but the
entry doors to the Premises are not excluded from the Premises and are a part
thereof for all purposes; and Tenant agrees that Landlord shall have the right
to place in the Premises (but in such manner as to reduce to a minimum
interference with Tenant’s use of the Premises) utility lines, pipes and the
like, to serve premises other than the Premises, and to replace and maintain and
repair such utility lines, pipes and the like, in, over and upon the Premises,
but in no event shall such installations reduce the usable square footage of the
Premises by more than de minimus amounts.

 

 

 

 

1.20

Common Areas:

 

Those portions of the Property not leased to any tenant, but for the benefit of
the Property and its tenants, such as landscaped areas, malls, pedestrian
walkways and bridges, public restrooms, service areas and the like

 

8

--------------------------------------------------------------------------------


 

 

 

 

and if the Premises include less than the entire rentable floor area of any
floor, the common toilets, corridor and elevator lobby of such floor.

 

 

 

 

1.21

Letter of Credit Amount:

 

$1,220,788.80

 

 

 

 

1.22

Brokers:

 

Richards Barry Joyce & Partners for Tenant
CB Richard Ellis-N.E. Partners, L.P. for Landlord

 

ARTICLE 2.
HABENDUM; TERM

 

To have and to hold the Premises for the Term (as hereinafter defined), and the
right to use the Common Areas during the Term in common with others entitled
thereto. The term of this Lease (the “Term”) shall be that period of time
commencing on the Commencement Date specified in ARTICLE 1 hereof and ending on
the Termination Date specified in ARTICLE 1 hereof, unless extended as set forth
in ARTICLE 41 hereof or sooner terminated as provided herein.

 

ARTICLE 3.
POSSESSION

 

3.01                        Rent Commencement. In the event Landlord is unable
to deliver possession of the Premises on or before September 1, 2013 in the
condition required pursuant to Section 7.1 by reason of the holding over or
retention of possession by any tenant or occupant, or for any other reason, this
Lease shall nevertheless continue in force and effect, except the Commencement
Date and the Rent Commencement Date for any portion of the Initial Premises that
Landlord is delayed in delivering beyond September 1, 2013 shall be delayed day
for day for each day following September 1, 2013 that Landlord is unable to so
deliver possession of such portion of the Premises.  In addition, (i) if
Landlord is unable to so deliver possession of all or any portion of the Initial
Premises by December 31, 2013, then following the Rent Commencement Date, Tenant
shall have the right to receive an abatement of one (1) day of Base Rent
allocable to the portion of the Initial Premises which Landlord has not so
delivered for each and every day of delay in such delivery following
December 31, 2013 and (ii) if Landlord is unable to so deliver possession of
fifty percent (50%) or more of the Initial Premises by February 1, 2014, Tenant
shall have the right, by giving written notice thereof to Landlord, to terminate
this Lease and in such event all obligations of Landlord and Tenant with respect
to this Lease shall terminate and be of no further force and effect.

 

3.02                        Early Entry. Landlord shall deliver the Premises to
Tenant, in the condition set forth in Section 7.1 on September 1, 2013 for
purposes of performing Tenant’s Initial Alterations (as hereinafter defined) of
the Premises and for installation of telecommunications, business equipment and
furniture, and may, subject to Legal Requirements (as hereinafter defined) use
the Premises for the conduct of Tenant’s business prior to the Commencement
Date.  Such entry by

 

9

--------------------------------------------------------------------------------

 

Tenant prior to the Commencement Date shall be at Tenant’s sole risk and without
material interference to any work then being performed in the Building by
Landlord or to any work then being performed by other tenants in space occupied
by such tenants, and all of the covenants and conditions of this Lease shall be
binding upon the parties hereto with respect to such whole or part of the
Premises.  Nevertheless, Tenant’s obligation to pay Rent shall not commence
until the Rent Commencement Date and Tenant shall pay Base Rent and any
Additional Rent that may be due under ARTICLE 5 on the Rent Commencement Date
and upon the first day of each calendar month thereafter at the rates set forth
in ARTICLES 1 and 5 hereof. Tenant shall pay for electricity used by Tenant
following commencement of Tenant’s construction of the Initial Alterations in
the Premises as determined by actual check metering of such usage.

 

3.03                        No Change in Lease Term. The occurrence of any of
the events described in this ARTICLE 3 shall not be deemed to accelerate or
defer the Termination Date.

 

3.04                        Appurtenant Rights. Tenant shall have, as
appurtenant to the Premises, the right (i) to use, in common with others, to the
extent space is available therein, the shafts, stacks, pipes, ducts, risers and
conduits that are not for the exclusive use of other tenants in the Building,
(ii) to use vertical conduits, installed by Tenant at its sole cost and expense,
in locations approved by Landlord, for telecommunications running from the
Premises to the roof of the Building or a below grade point of entry into the
Building, (iii) to install, at Tenant’s sole cost and expense, fiber optic
cabling, in conduits and locations approved by Landlord, (iv) to install, use,
maintain and repair, a standby generator, in accordance with ARTICLE 45 below,
and the Dish/Antenna (as defined in ARTICLE 44 below), and (v) to use the roof
area designated on Exhibit A-2 for the installation and maintenance of a roof
deck on the terms and conditions set forth in Section 3.05.

 

3.05                        Roof Deck. If Tenant elects to install a roof deck
as described in Section 3.04; such roof deck shall be subject to all Legal
Requirements as if the same were a part of the Premises; installed and
maintained at Tenant’s expense (but the Allowance provided hereunder may be used
for design and installation of the same), removed and replaced at Tenant’s
expense as required for roof maintenance, and otherwise subject to all
requirements and rights applicable to Initial Alterations, including, without
limitation, that the Tenant shall have no obligation of restoration with regard
to the roof deck. Tenant shall maintain liability insurance with respect thereto
as if the same were part of the Premises. Tenant shall be responsible for any
material damage caused to the roof or any other part of the Building by the
installation, use, maintenance, removal or replacement of the roof deck, to the
extent caused by Tenant, Tenant’s invitees or any of Tenant’s agents or
representatives as a result of Tenant’s exercise of its rights with respect to
the roof deck. Tenant agrees that if it makes use of the roof for a roof deck,
it will keep the roof of the Building free of all trash or waste materials
produced by Tenant, Tenant’s invitees or any of Tenant’s agents or
representatives.  Except as may arise from the negligence of the Landlord,
neither Landlord nor its agents shall have any responsibility or liability for
the conduct or safety of any of Tenant, Tenant’s invitees or any of Tenant’s
agents or representatives while on the roof deck. If Tenant elects to remove the
roof deck, Tenant shall repair any damage to the roof caused by such removal,
including the patching of any holes. Tenant specifically acknowledges and agrees
that the terms and conditions of ARTICLE 14 regarding indemnification and waiver
of claims shall apply with full force and effect to the roof deck.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 4.
BASE RENT

 

Commencing on the Rent Commencement Date, Tenant shall pay to Landlord or
Landlord’s agent without notice or demand at Copley Place Associates, LLC, c/o
Simon Property Group, Inc., P.O. Box 5631, Indianapolis, Indiana 40206-5631, or
at such other place as Landlord may from time to time designate in writing, in
coin or currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, the Base Rent specified in
ARTICLE 1 hereof in the equal monthly installments specified in ARTICLE 1 hereof
in advance on or before the first day of each and every month (and partial
month, if any) during the Term following the Rent Commencement Date, without any
abatement, counterclaim, set-off or deduction whatsoever, except as expressly
provided herein; in this regard, it is understood that the parties have agreed
to such remedies with respect to those instances, if any, in which the parties
have determined that such remedies are appropriate.  If the Rent Commencement
Date for any portion of the Premises is other than on the first day of a month
or the Term ends other than on the last day of the month, the Base Rent for such
month shall be prorated. The prorated Base Rent for the portion of the month in
which the Rent Commencement Date occurs shall be paid on the Rent Commencement
Date.

 

ARTICLE 5.
ADDITIONAL RENT

 

5.01                        Obligation as to Additional Rent. In addition to
paying the Base Rent specified in ARTICLE 4 hereof, Tenant shall, commencing on
the Rent Commencement Date and for the duration of the Term, pay as “Additional
Rent” the amounts determined pursuant to Sections 5.03 and 5.04 of this
ARTICLE 5. The Base Rent and the Additional Rent are sometimes collectively
referred to in this Lease as the “Rent”. All amounts due under this ARTICLE as
Additional Rent shall be payable for the same periods and in the same manner,
time and place as the Base Rent and in the same currency, without any abatement,
counterclaim, set-off or deduction whatsoever, except as expressly set forth
herein. Without limitation on other obligations of Tenant that shall survive the
expiration of the Term, the obligations of Tenant to pay the Additional Rent
provided for in this ARTICLE 5 shall survive the expiration of the Term for a
period of eighteen (18) months.  For any partial Calendar Year following the
Rent Commencement Date, Tenant shall be obligated to pay only a pro rata share
of the Additional Rent, based on the number of days of the Term falling within
such Calendar Year.

 

5.02                        Definitions.  As used in this ARTICLE 5, the terms:

 

(i)                                     “Calendar Year” shall mean each calendar
year in which any part of the Term falls, through and including the year in
which the Term expires.

 

(ii)                                  “Tenant’s Proportionate Tax Share” shall
mean the percentage specified in ARTICLE 1 hereof, being the percentage
calculated by dividing the rentable area contained in the Premises by 824,186
(being 95% of the rentable square foot area of the Office Section).

 

11

--------------------------------------------------------------------------------


 

(iii)                               “Tenant’s Proportionate Expense Share” shall
mean the percentage specified in ARTICLE 1 hereof, being the percentage
calculated by dividing the rentable area contained in the Premises by 824,186
(being 95% of the rentable square foot area of the Office Section).

 

(iv)                              “Taxes” shall mean all real estate taxes and
assessments, special or otherwise, levied or assessed upon or with respect to
the Property or any part thereof including without limitation Common Areas as
such taxes and assessments are reasonably determined by Landlord to be for the
benefit of the Office Section and ad valorem taxes for any personal property of
Landlord to the extent used in connection with the Office Section.  For purposes
of clarity, it is understood that there is one real estate tax bill for the
Property and that Landlord allocates to the Office Section real estate taxes and
assessments on the entire Property based upon the reasonable determination of
Landlord.  Should the Commonwealth of Massachusetts, or any political
subdivision thereof, or any other governmental authority having jurisdiction
over the Building, (a) impose a tax, assessment, charge or fee, which Landlord
shall be required to pay, by way of substitution for or as a supplement to such
real estate taxes and ad valorem personal property taxes, or (b) impose an
income or franchise tax or a tax on rents in substitution for or as a supplement
to a tax levied against the Property or any part thereof and/or the personal
property used by Landlord in connection with the Property or any part thereof,
all such taxes, assessments, fees or charges (hereinafter defined as “in lieu of
taxes”) shall be deemed to constitute Taxes hereunder.  Taxes shall also
include, in the year paid, all fees and costs reasonably incurred by Landlord in
seeking to obtain a reduction of, or a limit on the increase in, any Taxes,
regardless of whether any reduction or limitation is obtained. Taxes shall not
include any inheritance, estate, succession, transfer, gift, franchise,
corporate excise taxes, transfer taxes, or net income or capital stock tax. If
less than 95% of the Office Section is occupied during all or a portion of the
Tax Base Year or any Adjustment Year, Landlord shall make an appropriate
adjustment in Taxes for such year by adjusting the amount deemed to be Taxes for
such Calendar Year so that Tenant’s responsibility for Taxes shall be an amount
equal to the amount it would have paid on account of Taxes had the Office
Section been 95% occupied.  In computing the Adjustment Amount under
Section 5.03, any refund of Taxes received by Landlord in the period during
which Taxes is being computed and which is available to benefit Tenant as
described in this ARTICLE 5, shall, net of the cost of obtaining such refund (to
the extent costs were not previously included in Taxes or Operating Expenses),
reduce Taxes to which Section 5.03 is applicable; and if Tenant expands into
space formerly occupied by other tenants, which expansion space becomes subject
to this Lease, Tenant shall not be entitled to any refund or credit in
connection with a refund or abatement of Taxes for periods prior to the
commencement date for Tenant’s lease of such expansion space. All references to
Taxes “for” a particular Calendar Year shall be deemed to refer to Taxes due and
payable during such Calendar Year without regard to when such Taxes are assessed
or levied.

 

(v)                                 “Operating Expenses” mean all expenses,
costs and disbursements of every kind and nature, other than Taxes, paid or
incurred by Landlord in operating, managing, repairing and maintaining the
Property and its appurtenances as such expenses, costs and disbursements are
reasonably allocated on a fair and equitable basis

 

12

--------------------------------------------------------------------------------


 

to the Office Section by the Landlord in its sole reasonable judgment, or as the
same are incurred directly in the operation of the Office Section. Operating
Expenses shall include, without limitation: premiums for fire, casualty,
liability and such other insurance as Landlord may from time to time maintain;
security expenses; compensation and all fringe benefits, workmen’s compensation
insurance premiums and payroll taxes paid by Landlord to, for or with respect to
all persons engaged in operating, maintaining, or cleaning the Property
(equitably apportioned, if such personnel serve the Property and other
properties); steam, water, sewer, stormwater, electric, gas, telephone, and
other utility charges to the Building not billed directly to tenants by Landlord
or the utility; expenses incurred in connection with the central plant
furnishing heating, ventilating and air conditioning to the Office Section (and
to the Building and the Property where and to the extent the expenses of the
Building and the Property are otherwise allocable to the Office Section), which
expenses may include a reasonable fee paid to the independent operator of such
central plant; costs of lighting, ventilating, (including maintaining and
repairing ventilating fans and fan rooms) making routine repairs to and
maintenance of underground roadways (and the access ramps servicing such
roadways) and railroad platforms and railroad rights of way (including track);
costs of repairing and maintaining fire protection systems relating to the
underground roadways, access ramps, railroad platforms and railroad rights of
way; costs of building and cleaning supplies and equipment (including rental);
cost of maintenance, cleaning and repairs; cost of snow plowing or removal, or
both, and care of interior and exterior landscaping; payments to independent
contractors under contracts for cleaning, operating, management, maintenance and
repair (which payments may be to affiliates of Landlord so long as not more than
the market rate for such services is included in determining Tenant’s share of
Operating Expenses); all other expenses paid in connection with cleaning,
operating, management, maintenance and repair, and the amortized cost of capital
expenditures (provided that replacement parts or components which are
essentially in the nature of regular maintenance replacements even though
classified for accounting purposes as capital and which are installed in the
ordinary course of business shall not be deemed capital for these purposes and
shall not therefore be capital expenditures for purposes of this Lease) which
are: (a) in good faith based upon engineering estimates intended to
(I) stabilize or reduce, over the portion of the useful life of such
improvements or equipment within the then Term, operating expense costs that
would otherwise be incurred or (II) improve the operating efficiency of the
Property; or (b) required to comply with any Laws that are enacted, or first
become effective, after the date of this Lease. The amount included in any
Calendar Year with respect to such capital expenditure shall be the total
expenditure amortized by Landlord over the useful life thereof determined in
accordance with generally accepted accounting principles or, in the case of
those items described in clause (a)(I) or clause (a)(II) above, the lesser of
the useful life of such items and the Payback Period (defined below). The
amortized cost of a capital expenditure may, at Landlord’s option, include
actual rate paid by Landlord to finance the capital expenditure or imputed
interest at the rate that Landlord is charged for moneys then borrowed by
Landlord or by an affiliate that makes such funds available to Landlord for
operations. “Payback Period” means the reasonably estimated period of time that
it takes for the cost savings resulting from a capital expenditure to equal the
total capital expenditure.

 

Operating Expenses shall not, however, include the following:

 

13

--------------------------------------------------------------------------------


 

(a)                                 costs of any alterations or special services
rendered to individual tenants (including Tenant), for which a special, separate
charge shall be made or which is not furnished generally to all office tenants
of the Building;

 

(b)                                 Taxes;

 

(c)                                  interest or principal or financing costs on
mortgages encumbering the land on which the Building is located or the Building
or relating to funds borrowed by Landlord, or any ground lease rent or other
rent payable by Landlord to the holder of any ground lease or other lease to the
Landlord, as tenant, of the Property or any portion thereof;

 

(d)                                 leasing commissions, marketing costs,
advertising, legal, space planning, construction and related expenses (including
permitting, licensing and inspection fees), and lease concessions incurred in
procuring, negotiating or disputing leases or subleases with, and installing
leasehold improvements for, tenants, subtenants or prospective tenants or
subtenants of the Building;

 

(e)                                  any other expenses for which Landlord
actually receives during the applicable period direct reimbursement from
insurance (or if Landlord fails to carry the insurance required hereunder, the
reimbursement Landlord would have received had it carried such requisite
insurance), condemnation awards, other tenants or any other source;

 

(f)                                   any costs in connection with the repair,
replacement or correction of any defective construction work or equipment which
is covered by an applicable warranty and for which (and to the extent which)
Landlord recovers with respect thereto;

 

(g)                                  any charges under any maintenance or
management contract made with an affiliate of Landlord to the extent such
charges exceed what would have been paid at arm’s length with an unrelated
party;

 

(h)                                 any costs, fines or penalties incurred due
to the violation by Landlord or any other tenant of any law;

 

(i)                                     any costs of environmental remediation
for which Landlord is responsible under this Lease, or for which any other
tenant or other third party is responsible under the law;

 

(j)                                    costs incurred in connection with the
sale, financing or refinancing of the Property or any portion thereof;

 

(k)                                 fines, interest and penalties incurred due
to the late payment of Taxes, or the failure to file tax or informational
returns when due, or due to the late payment of Operating Expenses;

 

(l)                                     organizational expenses associated with
the creation and operation of the entity which constitutes Landlord, including
Landlord’s general corporate overhead, in-house legal fees and any
entertainment, dining or travel expenses of Landlord;

 

14

--------------------------------------------------------------------------------


 

(m)                             any penalties or damages that Landlord pays to
Tenant under this Lease or to other tenants in the Building under their
respective leases;

 

(n)                                 the amount of judgments against Landlord or
settlements of third party claims against Landlord and the amount of attorneys’
fees in connection with any of the same (but the foregoing shall not prevent the
application of insurance carried by Landlord under this Lease to the same);

 

(o)                                 costs of the operation of the Copley Garage
or the Dartmouth Street Garage (as such terms are hereinafter defined);

 

(p)                                 rentals and other related expenses incurred
in leasing heating, ventilating and air conditioning systems, elevators or other
equipment ordinarily considered to be capital items, except (i) expenses in
connection with making repairs on or keeping Buildings systems in operation
while repairs are being made and (ii) costs of equipment not affixed to the
Building which is used in providing janitorial or similar services;

 

(q)                                 capital expenditures which are not
specifically included in Operating Expenses as set forth above;

 

(r)                                    advertising and promotional expenditures
and costs of signs in or on the Building identifying the owner of the Building
or other tenants’ signs, costs arising from Landlord’s charitable or political
contributions, costs for sculpture, paintings or other objects of art, other
than maintenance of the same, and the cost of any “tenant relations” parties,
events or promotion;

 

(s)                                   the cost of any electric power used by any
tenant in the Building for which such tenant is billed directly by Landlord
including without limitation by reason of such tenant’s usage being metered or
sub-metered, or electric power costs for which any tenant directly contracts
with the local public service company;

 

(t)                                    bad debt, rental loss or any reserves for
repairs or replacements; or services and utilities provided, taxes attributable
to, and costs incurred in connection with the operation of the retail, parking,
and restaurant operations in the Building; or

 

(u)                                 costs of so-called lease or credit
enhancement insurance or similar insurance products, whether or not the same is
required by any mortgagee of the Property, which are obtained for the purpose of
obtaining financing or similar credit benefits that inure to the owner or
mortgagee of the Property.

 

If less than 95% of the Office Section’s rentable area shall have been occupied
by tenant(s) at any time during any Calendar Year (including the Operating
Expense Base Year), for purposes of determining the Adjustment Amount (as
hereinafter defined) and the Operating Expense in the Base Year, each component
of Operating Expenses for such Calendar Year allocated to the Office
Section that varies with fluctuations in occupancy shall be deemed to be an
amount equal to the like component which would reasonably be expected to have
been incurred had such occupancy been 95% throughout such Calendar Year
(including the Operating Expense Base Year, as applicable), so that the amount
Tenant actually pays on account of Operating Expenses paid or incurred by
Landlord reflects the amount Tenant would have paid if

 

15

--------------------------------------------------------------------------------


 

the Office Section would have been 95% occupied during such period.  If any item
of Operating Expenses, though paid or incurred in one calendar year, relates to
more than one Calendar Year, at the option of Landlord such item may be
proportionately allocated among such related calendar years.

 

5.03                        Expense & Tax Adjustment.  Tenant shall pay to
Landlord or Landlord’s agent as Additional Rent, a sum (“Adjustment Amount”)
equal to the sum of (i) Tenant’s Proportionate Expense Share multiplied by the
amount by which (a) Operating Expenses incurred in each Calendar Year exceeds
(b) Base Year Operating Expenses plus (ii) Tenant’s Proportionate Tax Share
multiplied by the amount by which (a) Taxes payable with respect to each
Calendar Year exceeds (b) Base Year Taxes. The Adjustment Amount with respect to
each Calendar Year shall be paid in monthly installments, in an amount
reasonably estimated from time to time by Landlord and communicated by written
notice to Tenant, which estimate may be revised to reflect increases in Taxes
and Operating Expense adjustments.  Landlord shall cause to be kept books and
records showing Operating Expenses in accordance with an appropriate system of
accounts and accounting practices consistently maintained for a period of at
least two (2) years following the conclusion of each Calendar Year during the
Term.  Following the close of each Calendar Year, Landlord shall cause the
amount of the Adjustment Amount for such Calendar Year to be computed based on
Operating Expenses and Taxes for such Calendar Year and Landlord shall deliver
to Tenant a statement of such amount and within thirty (30) days after receipt
of such statement, Tenant shall pay any deficiency to Landlord as shown by such
statement, as the same may have been adjusted by reason of such review. If the
total of the estimated monthly installments paid by Tenant during any Calendar
Year exceed the actual Adjustment Amount due from Tenant for such Calendar Year,
at Landlord’s option such excess shall be either credited against payments next
due hereunder or refunded by Landlord provided Tenant is not then in default
hereunder with respect to any monetary obligation or in default beyond
applicable notice and cure periods with respect to any other obligations. Delay
in computation of the Adjustment Amount or a delay in the delivery of a
statement of such amount shall not be deemed a default hereunder or a waiver of
Landlord’s right to collect the Adjustment Amount hereunder; provided, however,
Landlord’s failure to deliver such computation and statement within eighteen
(18) months after the end of the applicable Calendar Year shall be deemed a
waiver of Landlord’s right to collect any amount in addition to the amounts
theretofore collected with respect to such applicable Calendar Year on account
of Operating Expenses and Taxes (but such failure or delay in delivery shall not
entitle Tenant to a refund of estimated amounts collected with respect to
Operating Expenses and Taxes with respect to such applicable Calendar Year). The
provisions of this Section 5.03 shall survive the expiration or earlier
termination of this Lease.

 

5.04                        Adjustment for Services not Rendered by Landlord.
Tenant acknowledges that if Landlord is not furnishing any particular work or
service the cost of which, if performed by Landlord, would be included in
Operating Expenses, to any tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, and, as a result,
Operating Expenses are reduced, Operating Expenses shall be deemed for the
purpose of determining the Adjustment Amount to be increased by an amount equal
to the additional Operating Expenses which would reasonably have been incurred
during such period by Landlord if it had at its own expense furnished such work
or service to such tenant. Furthermore, to the extent Landlord incurs any
category or item contained within Operating Expenses that should

 

16

--------------------------------------------------------------------------------


 

have been but was not included in the Base Year, then the Base Year Operating
Expenses shall be increased by the amount which should have been included in the
Base Year Operating Expenses.

 

5.05                        Audit Rights. Tenant may, within one hundred eighty
(180) days after receiving Landlord’s statement of Operating Expenses or Taxes,
give Landlord written notice (“Review Notice”) that Tenant intends to review
Landlord’s records of the Operating Expenses or Taxes for that calendar year
and, if Tenant so chooses, the Calendar Year immediately preceding and/or the
Operating Expense Base Year and Tax Base Year. Within a reasonable time after
receipt of the Review Notice, Landlord shall make all pertinent records
available for inspection by electronic files or in hard copy (which hard copies
shall be provided at the Building and may, at Tenant’s expense, be copied). Such
records shall set forth in reasonable detail the Operating Expenses or Taxes and
shall include reasonable backup necessary for Tenant to conduct its review,
including the records for the previous calendar year or base year for
comparison. Within one hundred eighty (180) days after the records are made
available to Tenant, Tenant shall have the right to give Landlord written notice
(an “Objection Notice”) stating in reasonable detail any objection to Landlord’s
statement of Operating Expenses or Taxes for the years under review. Tenant
shall be deemed to have approved Landlord’s statement of Expenses or Taxes and
shall be barred from raising any claims regarding the Operating Expenses or
Taxes for that year if Tenant fails to give Landlord an Objection Notice within
the 180 day period following the receipt of the statement for the next
succeeding Calendar Year or fails to provide Landlord with a Review Notice
within the applicable 180 day period described above. If Tenant provides
Landlord with a timely Objection Notice, Landlord and Tenant shall work together
in good faith to resolve any issues raised in Tenant’s Objection Notice. In the
event Landlord and Tenant are unable to reach a mutual determination of the
issues, Tenant shall have the right to have professional auditors conduct a
review of Landlord’s books and records relating to Operating Expenses or Taxes
incurred during the period. Such professional auditors may not, however, be
engaged on a contingent fee basis. Such an audit may occur not more often than
once in a year; shall be conducted within twelve (12) months (plus any period
for which Landlord defers the audit as provided in this sentence) of receipt of
a statement of the statement of Operating Expenses and Taxes (and the other
documentation to which Tenant is entitled as set forth above) for the period
being audited; shall be conducted during regular business hours of Landlord’s
property manager at its office in the Boston, Massachusetts metropolitan area;
provided, however, so long as Simon Property Group, Inc. or an affiliate is the
property manager of the Building and the Building is owned by an entity in which
an affiliate of Simon Property Group has an economic interest, such audit must
be conducted in the Indianapolis, Indiana office of Landlord. Such audit shall
occur on the date requested by Tenant which shall be on not less than fifteen
(15) business days’ notice from Tenant to Landlord and may be deferred by
Landlord, by notice to Tenant given at least ten (10) business days before the
date proposed by Tenant, for up to one (1) month to a date convenient to
Landlord’s property manager and Tenant. Landlord shall be provided with a copy
of such third-party audit. If Landlord and Tenant determine without a third
party audit, or if such audit demonstrates, that Operating Expenses or Taxes for
the calendar year are less than reported, Landlord shall provide Tenant with a
credit against the next installment of Rent in the amount of the overpayment by
Tenant. Likewise, if Landlord and Tenant determine that Operating Expenses or
Taxes for the calendar year are greater than reported, or if the audit so
demonstrates, Tenant shall pay Landlord the amount of any underpayment within
thirty (30) days. In addition, if as a result of an audit, Operating Expenses

 

17

--------------------------------------------------------------------------------


 

or Taxes are found to be overstated by more than five percent (5%), Landlord
shall pay to Tenant, Tenant’s reasonable cost of conducting such audit, not to
exceed $15,000.00, plus, if applicable, reasonable travel costs to Indianapolis
for necessary auditing staff. The records obtained by Tenant shall be treated as
confidential.  In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Operating Expenses or Taxes unless Tenant
has paid and continues to pay during the period of the audit all Rent when due.

 

5.06                        Billing for Electricity.

 

(i)                                     Lack of Separate Metering. The Premises
are not separately metered for electricity and, accordingly, Tenant shall pay
Landlord as further Additional Rent, in monthly installments at the time
prescribed for monthly installments, the electrical charge computed by Landlord
based on a check meter installed at Landlord’s sole cost and expense and the
applicable rates and surcharges of the electrical utility serving the Premises
(without any surcharges by Landlord).

 

(ii)                                  Separate Metering. In the event that
Landlord in its sole discretion subsequently makes arrangements with the utility
company supplying electricity to the Premises for separate metering and billing,
Tenant shall pay (as hereinafter described) for the use of all electrical
service to the Premises (other than the electrical service necessary for
Landlord to fulfill its obligation to provide heating and air conditioning as
provided in subsection 8.01(i) hereof). In such event, Tenant shall be billed
directly by such utility company and Tenant agrees to pay each bill promptly in
accordance with its terms. In the event that for any reason Tenant cannot be
billed directly, Landlord shall forward each bill received by it with respect to
the Premises to Tenant and Tenant shall pay such bill promptly in accordance
with its terms.

 

ARTICLE 6.
USE OF PREMISES

 

Tenant shall use and occupy the Premises in accordance with law; and solely for
the Permitted Uses specified in ARTICLE 1 hereof and for no other purpose or
purposes. For purposes of clarity, it is understood that an office use shall
include the right of the Tenant to conduct an on-line retail operation;
provided, however, Tenant shall have no right to conduct an in-person retail
operation on the Premises.

 

ARTICLE 7.
CONDITION OF PREMISES; LANDLORD’S WORK

 

7.01                        Condition of Premises. The Premises are demised to
Tenant and Tenant accepts the same “as-is”, except that (a) if, not later than
sixty (60) days following the date of this Lease, Tenant notifies Landlord that
the Initial Premises or a portion thereof (clearly designated in such notice to
Landlord) are to be delivered in shell condition (but absent such notice
Landlord will not otherwise be obligated to perform the Shell Work, time being
of the essence of such notice), the Landlord shall, with respect to such
designated portion(s) of the Premises, perform the Shell Work described in
Exhibit B-1 at Landlord’s sole cost and expense prior to September 1, 2013, and
all other work necessary to prepare the Initial Premises for Tenant’s occupancy
shall be

 

18

--------------------------------------------------------------------------------


 

performed at Tenant’s sole cost and expense, in accordance with the applicable
provisions of this Lease and (b) as to space added to the Premises pursuant to
Section 42.01, if Tenant elects as provided therein, that some or all of the
space so added shall be delivered in shell condition (but absent such notice
Landlord will not otherwise be obligated to perform the Shell Work, time being
of the essence of such notice), the Landlord shall, with respect to such
designated portion(s) of the Premises, perform the Shell Work described in
Exhibit B-1 at Landlord’s sole cost and expense prior to the date which is
ninety (90) days following the date on which the additional space would be
delivered under Section 42.01 but for the Tenant election that the same be
delivered in shell condition, and all other work necessary to prepare the space
so added under Section 42.01 for Tenant’s occupancy shall be performed at
Tenant’s sole cost and expense, in accordance with the applicable provisions of
this Lease. Tenant’s taking possession of any portion of the Premises shall be
conclusive evidence that such portion of the Premises was in good order and
satisfactory condition when Tenant took possession, and except for latent
defects not readily apparent from a careful inspection of the Premises without
cutting into or otherwise disturbing walls, floors or ceilings and punchlist
items of which Tenant has delivered notice to Landlord, excluding items of
damage caused by Tenant or its agents, independent contractors or suppliers
(subject to the provisions of Section 3.01 of this Lease).  No promise of
Landlord to alter, remodel or improve the Property and no representation by
Landlord or its agents respecting the condition of the Property has been made to
Tenant or relied upon by Tenant other than as may be contained in this Lease or
in any written amendment hereto signed by Landlord and Tenant.

 

7.02                        Building Renovations.  Subject to Landlord obtaining
Boston Redevelopment Authority and City of Boston approvals, as well as
approvals and/or relocation agreements of tenants affected by proposed
construction, including without limitation Barneys New York, Banana Republic,
Sovereign Bank, BCBG and Karen Clarke, Landlord shall, at Landlord’s sole cost
and expense, complete the planned renovations to the Property (not limited to
new office lobby on retail level, upgraded sky lobby, conference center and roof
deck). Landlord’s intention is that such approvals will be diligently pursued so
as to permit completion of such renovations no later than the Commencement Date.

 

7.03                        Landlord’s Work. Prior to the Commencement Date,
Landlord shall, at its sole cost and expense substantially complete, in a good
and workmanlike manner and in accordance with Legal Requirements, Landlord’s
Work as set forth in Exhibit B-2.

 

ARTICLE 8.
SERVICES

 

8.01                        List of Services. Landlord shall provide the
following services, the costs of which are included within Operating Expenses,
on all days during the Term, except Sundays and holidays, unless otherwise
stated, and subject to all governmental rules, regulations and guidelines
applicable thereto:

 

(i)                                     HVAC. Heating and air conditioning in
the Premises during the normal heating and air conditioning seasons, from Monday
through Friday, during the period from 8 a.m. to 6 p.m. and on Saturday during
the period from 8 a.m. to 1 p.m., satisfying the standards set forth in Schedule
8.01 attached hereto. Tenant will pay for all heating

 

19

--------------------------------------------------------------------------------

 

and air conditioning requested and furnished prior to or following such hours at
rates to be established from time to time by Landlord and intended by Landlord
to reflect, when set, Landlord’s good faith estimate of its cost to deliver such
after-hours heating and air conditioning.  Requests for any additional services
shall be in writing and delivered to Landlord’s property manager not later than
2 p.m. of the previous day.

 

(ii)                                  Electric. Adequate electrical wiring and
facilities for standard building lighting fixtures provided by Landlord and for
Tenant’s incidental uses (it being understood that Tenant is to bear the cost of
replacement of all lamps, tubes, ballasts and starters for lighting fixtures in
the Premises); provided that (a) the connected electrical load for lighting and
incidental use equipment does not exceed an average of six (6) watts per
rentable square foot of the Premises; (b) the electricity so furnished for
incidental uses will be at 277 volts (and may be stepped down at Tenant’s
expense in accordance with Tenant’s requirements) and no electrical circuit for
the supply of such incidental use will have a current capacity exceeding 20
amperes; and (c) such electricity will be used only for equipment and
accessories normal to office usage, including without limitation a server room.
If Tenant’s requirements for such electricity (including without limitation
supplemental cooling requirements by reason of such uses) are in excess of those
set forth in the preceding sentence, Landlord reserves the right to require
Tenant to install the conduit, wiring and other equipment necessary to supply
electricity for such excess use requirements at Tenant’s expense.

 

(iii)                               Water. Water at temperatures and otherwise
as supplied by the City of Boston or other water provider for drinking, lavatory
and toilet purposes and to water which Tenant can use to supply its condenser
units for supplemental heating, ventilation and air-conditioning as provided in
Section 8.3(c) below (but Landlord shall not have an obligation to provide
so-called condenser water).

 

(iv)                              Janitorial. Janitorial services as delineated
in Exhibit D attached hereto.

 

(v)                                 Window Washing. Window washing of the inside
and outside of windows in the Building’s perimeter walls as may be situated in
the Premises as delineated in Exhibit D attached hereto.

 

(vi)                              Passenger Elevator. Non-exclusive automatic
passenger elevator service twenty-four hours (24) a day, seven (7) days a week,
three hundred sixty-five (365) days a year.

 

(vii)                           Freight Elevator and Loading Dock. Non-exclusive
freight elevator service to all floors of the Premises and access to the
Buildings loading dock, subject to scheduling by Landlord.

 

(viii)                        Access. Access to the Premises twenty-four (24)
hours per day, seven (7) days a week, three hundred sixty-five (365) days per
year, subject to fire, casualty and other causes beyond Landlord’s control.

 

20

--------------------------------------------------------------------------------


 

8.02                        Landlord Repairs and Maintenance.  Landlord shall
operate the Building in a good and quality manner at all times and shall
maintain and repair the Building components described in this subsection 8.02 in
good condition and repair, consistent with standards for similar office
buildings in downtown Boston, Massachusetts which have services, systems and
facilities comparable to the Building.  Landlord agrees to keep neat and clean
and in good order, condition and repair, and in compliance with all Legal
Requirements, the roof, public and common areas, plazas, exterior walls
(including exterior glass), foundation, footings, structure and structural
elements of the Building and the plumbing, mechanical, electrical, fire safety,
sprinkler, heating, ventilation, air conditioning, elevator and
telecommunications systems, ducts, pipes and conduits serving the Premises and
the other portions of the Building, but nothing herein shall require the
Landlord to repair or maintain any portion thereof that is for the exclusive use
of Tenant or any tenant or occupant of the Building. All costs incurred by
Landlord in the performance of its obligations under this Section 8.02 shall be
included in Operating Expenses subject to and in accordance with ARTICLE 5. If
(a) Landlord fails to make repairs or replacements which Landlord has undertaken
to make under the provisions of this subsection 8.02 or elsewhere in this Lease
and (b) by reason of such failure, there is an imminent threat in the Premises
to persons or property or Tenant is prevented from conducting its business
operations in the Premises, Tenant may elect to take reasonable action within
the Premises (and without affecting structure or systems outside of the
Premises) solely to remedy the condition threatening such persons or property or
Tenant’s business operations. Tenant shall endeavor to give Landlord advance
notice of the condition and the action, but if such notice is not reasonable
under the circumstances, shall give notice to Landlord as soon as practicable.
Tenant shall not have any such right with respect to any condition which
Landlord intends to remedy in accordance with a comprehensive plan, intended to
manage the necessary repair or replacement, which has been communicated to
Tenant. In the event that Tenant remedies such imminent threat or condition
preventing the conduct of Tenant’s business in the Premises, Landlord shall
reimburse Tenant for all actual out-of-pocket costs reasonably incurred in
connection which such repairs completed by Tenant hereunder within thirty (30)
days after submission by Tenant to Landlord of a statement of such costs and a
request for reimbursement thereof, together with reasonable back up
documentation.  In the event Landlord does not, within such thirty (30) day
period following the submission of the request for reimbursement and the
necessary documentation, make payment of the full amount for which Tenant
submitted a request for reimbursement, Tenant may cause the matter to be
submitted to arbitration by notice given to Landlord within five (5) business
days of the end of the end of the thirty (30) day period, in which event
Landlord and Tenant shall, during the ensuing ten (10) business days, attempt to
agree on an arbitrator not affiliated with either party (and if they are unable
to do so, either party may request that the President of the American
Arbitration Association in Boston choose an arbitrator, as promptly as possible,
meeting the criteria set forth below; provided, however, the parties shall each
have the right during a five (5) business day period following the end of the
ten (10) business day period to submit the names of not more than two
(2) potential arbitrators meeting the said criteria and if the parties or either
of them makes such a submission, the choice of the President of the American
Arbitration Association shall be made from the list of potential arbitrators so
submitted). The arbitrator shall have a period of ten (10) business days to
determine (1) whether Tenant was authorized under this Section 8.02 to make the
repairs made by it and (2) if so authorized the amount which Tenant is entitled
to be reimbursed consistent with the rights of Tenant and the obligations of
Landlord under this Section 8.02. If any amount

 

21

--------------------------------------------------------------------------------


 

is owed by Landlord in addition to any amount which Landlord may have
theretofore paid to Tenant with respect hereto, Landlord shall pay such amount
within thirty (30) days following the decision of the arbitrator and if Landlord
does not make such payment within such thirty (30) day period, Tenant may offset
the amount the arbitrator determined was due to Tenant, less any portion thereof
theretofore paid to Tenant, from Base Rent thereafter becoming due under this
Lease. The arbitrator shall be a person with knowledge of commercial office
property management (and not less than ten (10) years’ experience in the field
of property management) sufficient to enable such person (a) to assess the
requirement for Tenant having taken the actions taken by Tenant and (b) to
analyze the cost of the repair work undertaken to assure the reasonability
thereof. The expenses of the arbitrator shall be borne equally by the Landlord
and the Tenant.

 

8.03                        Interruption of Services. Tenant agrees that
Landlord shall not be liable in damages, by abatement of Rent or otherwise, for
failure to furnish or delay in furnishing any service, or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by repairs, renewals, or improvements, by any
strike, lockout or other labor trouble, by inability to secure electricity, gas,
water, or other fuel at the Building after reasonable effort so to do, by any
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause beyond Landlord’s reasonable control; and such failures or
delays or diminution (any such event, a “Service Failure”) shall never be deemed
to constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Notwithstanding the foregoing, if the Premises, or a material
portion of the Premises, is made untenantable (that is, Tenant cannot conduct
its business in such portion) or inaccessible for a period in excess of five
(5) consecutive business days as a result of the Service Failure that has been
caused by Landlord’s act or omission with respect to matters within Landlord’s
control (“Controlled Service Failure”), then Tenant, as its sole remedy, shall
be entitled to receive an abatement of Rent payable hereunder during the period
beginning on the sixth (61 ) consecutive business day of the Controlled Service
Failure and ending on the day the service has been restored. If the entire
Premises has not been rendered untenantable or inaccessible by such a Controlled
Service Failure, the amount of abatement that Tenant is entitled to receive by
reason of such a Controlled Service Failure shall be prorated based upon the
percentage of the Premises rendered untenantable or inaccessible and not used by
Tenant. Notwithstanding the foregoing, business days during which the Premises
or a material portion thereof are untenantable or inaccessible, or during which
all or nearly all the Premises are unusable, by reason of a Service Failure
which arises from a fire or other casualty which is covered by the provisions of
ARTICLE 13 shall in no event be considered in determining whether Tenant is
entitled to an abatement of Rent under this Section 8.03 (in such event the
provisions of Section 13.01 shall govern Tenant’s rights). In no event shall
Landlord be liable to Tenant for any loss or damage, including the theft of
Tenant’s property, arising out of or in connection with the failure of any
security services, personnel or equipment.

 

8.04                        Additional Services.  Landlord may, but shall have
no obligation to, provide such extra or additional services (beyond the services
described in Section 8.01) as it is reasonably possible for Landlord to provide,
and as Tenant may from time to time request in writing, within a reasonable
period after the time such extra or additional services are requested;
furthermore, if extra or additional elevator or heating and air conditioning
services are requested, Landlord shall

 

22

--------------------------------------------------------------------------------


 

not be required to furnish any such services unless Landlord has received
advance notice from Tenant requesting such services prior to 2:00 p.m. on the
business day next preceding the day with respect to which such services are
requested.  Failure by Landlord to furnish such services shall not constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of Rent, or relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Landlord or its agents by reason
of inconvenience or annoyance to Tenant, or injury to or interruption of
Tenant’s business or otherwise. Tenant shall pay for such extra or additional
services at Landlord’s scheduled rate therefor from time to time as quoted to
other tenants of the Office Section, or if there be no scheduled rate, then at
Landlord’s cost in providing them, such amount to be considered additional Rent
hereunder. All charges for such extra or additional services shall be due and
payable at the same time as the installment of Base Rent with which they are
billed, or if billed separately, shall be due and payable within ten (10) days
after Tenant receives Landlord’s bill therefor. Any such billings for extra or
additional services shall include an itemization of the extra or additional
services rendered and the charge for each such service.

 

8.05                        Energy Conservation.  Notwithstanding anything to
the contrary in this ARTICLE 8 or elsewhere in this Lease, Landlord shall have
the right to institute such policies, programs and measures as may be necessary
or desirable, in Landlord’s discretion, for the conservation and/or preservation
of energy or energy related services if consistent with similar programs
instituted generally in first-class office buildings in Boston, or as may be
required to comply with any applicable codes, rules and regulations, whether
mandatory or voluntary.

 

ARTICLE 9.
COMPLIANCE WITH LAWS; REPAIRS; HAZARDOUS MATERIALS

 

9.01                        Compliance With Laws. Subject to the following
provisions, each of Landlord, in the Base Building Work and in performance of
its obligations under Section 8.02, and in its use, ownership, operation and
management of the Property, and Tenant, in the Tenant Improvements and any other
work it performs in the Building and in its use and occupancy of the Premises,
shall comply in all material respects with the requirements of all applicable
governmental laws, codes, ordinances, rules and regulations, whether now or
hereinafter enacted, including without limitation the Americans With
Disabilities Act (42 U.S.C. §12101 et. seq.) and the regulations and
accessibility guidelines issued pursuant thereto and the laws set forth in
M.G.L. Ch. 22, §13A and the regulations promulgated thereunder (Architectural
Access Board Regulations) (collectively, “Legal Requirements”), to the extent
that the same are applicable to the Building, and with any and all directions,
rules and regulations of Boards of Fire Underwriters, Rating Boards or the like
(or successor agencies); and Tenant shall obtain and maintain all permits,
licenses and the like, required by all applicable laws in respect of Tenant’s
particular use and occupancy of the Premises, as opposed to office use in
general. Landlord will cooperate with Tenant’s efforts to obtain any such
permits, licenses and the like, at no cost to Landlord. Notwithstanding the
foregoing, in no event shall Tenant be responsible or liable for, or obligated
to cure, any noncompliance with Legal Requirements existing on or before the
Commencement Date, nor shall Tenant be responsible for any future violation of
Legal Requirements that results in whole or in part, from Landlord’s acts or
omissions or improvements to the Property. Furthermore, Tenant’s obligations
under this Section 9.01 shall not include making any structural repairs or
improvements to the Building.

 

23

--------------------------------------------------------------------------------


 

9.02                        Repairs. Subject to Section 12.01, Tenant will, at
Tenant’s own expense, keep the Premises, including all improvements, fixtures
and furnishings therein, in good order, repair and condition at all times during
the Term, and, except as to damage resulting from ordinary wear and tear, Tenant
shall promptly and adequately repair all damage to the Premises and replace or
repair all damaged or broken glass, fixtures and appurtenances, under the
supervision and subject to the approval of Landlord, and within any reasonable
period of time specified by Landlord; provided, however, as to any damage
resulting from casualty, Tenant shall have no responsibility for repair or
replacement which is Landlord’s responsibility under this Lease. If Tenant does
not do so, Landlord may, but shall not be obligated to, make such repairs and
replacements, and Tenant shall pay Landlord the cost thereof, including a
percentage of the cost thereof (to be uniformly established for the Office
Section) sufficient to reimburse Landlord for all overhead, general conditions,
fees and other costs or expenses arising from Landlord’s involvement with such
repairs and replacements forthwith upon being billed for same. Landlord may, but
shall not be required to, enter the Premises at all reasonable times on
reasonable advance notice (and at any time in emergency situations, with such
notice as is commensurate with the emergency) to make such repairs, alterations,
improvements and additions to the Premises, to the Office Section or the
Building or to any equipment located in the Office Section or the Building as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental authority or court order or decree.

 

9.03                        Hazardous Materials.

 

(i)                                     Tenant shall not (either with or without
negligence) cause or permit the escape, disposal or release of any biologically
or chemically active or hazardous substances, or materials (collectively the
“Hazardous Materials”). Tenant shall not allow the storage or use of Hazardous
Materials in any manner not sanctioned by law or by the highest standards
prevailing in the industry for the storage and use of such Hazardous Materials,
nor allow to be brought into the Building any Hazardous Materials except to use
in the ordinary course of Tenant’s business, and then only after written notice
is given to Landlord of the identity of Hazardous Materials. Without limitation,
Hazardous Materials shall include those described in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et seq., the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. Section 6901 et seq., any applicable state or local laws and
the regulations adopted under these acts; provided, however, Hazardous Materials
shall not include customary office and cleaning supplies, in reasonable
quantities which are maintained and stored in accordance with manufacturer’s
specification for maintenance and storage in an office environment.  If any
lender or governmental agency shall ever require testing to ascertain whether or
not there has been any release of Hazardous Materials, then the reasonable costs
thereof shall be reimbursed by Tenant to Landlord upon demand as additional
charges if such requirement applies to the Premises.  In addition, Tenant shall
execute affidavits, representations and the like from time to time at Landlord’s
request concerning Tenant’s best knowledge and belief regarding the presence of
Hazardous Materials on the Premises. In all events, Tenant shall indemnify
Landlord in the manner elsewhere provided in this Lease from any release of
Hazardous Materials on the Premises occurring while Tenant is in possession or
elsewhere if caused by Tenant or persons

 

24

--------------------------------------------------------------------------------


 

acting under Tenant. The within covenants shall survive the expiration or
earlier termination of the Term.

 

(ii)                                  Landlord hereby represents to Tenant that,
to the best of its knowledge, there are no Hazardous Materials present on, in or
under the land on which the Building is located that require investigation or
remediation under applicable law. Tenant shall have no responsibility for and
shall not assume or be deemed to have assumed any liability of Landlord on
account of oil or Hazardous Materials on, at or in the Property prior to the
date Tenant takes possession of the Premises. In no event, unless caused by
Tenant or persons for whose conduct Tenant is responsible, shall Tenant be
liable for any release of oil or hazardous substances occurring or accruing
after the Term. Landlord shall indemnify, defend and hold Tenant harmless from
and against any claims, damages, costs and liabilities, including consultants’
fees and reasonable attorneys fees, arising out of Landlord’s use, generation,
storage or disposal of hazardous substances or oil on, under or about, or
transported to or from, the Building or the Land. Landlord’s indemnification
obligations under this Section 9.03(ii) shall survive the expiration or earlier
termination of this Lease.

 

ARTICLE 10.
ADDITIONS AND ALTERATIONS

 

10.01                 Consent Required. Tenant shall not, without the prior
written consent of Landlord, make any alterations, improvements or additions
(sometimes referred to in this Lease, collectively, as “Alterations”) to the
Premises, which consent shall not be unreasonably, withheld, conditioned or
delayed. Alterations to be made to the Initial Premises prior to the
commencement of the Term or made initially to SSB Expansion Space and Early
Expansion Space (as those terms are defined under Section 42.01) are referred to
in this Lease as the “Initial Alterations”. If Landlord consents to said
alterations, improvements or additions, it may impose such conditions with
respect thereto as Landlord deems reasonable, including, without limitation,
requiring Tenant to provide reasonable assurance that all costs incurred with
respect to such work shall be fully and timely paid, insurance against
liabilities which may arise out of such work, and plans and specifications plus
permits necessary for such work, requiring Tenant to perform such work at times
reasonably designated by Landlord; provided, however, such conditions shall not
require Tenant to construct Initial Alterations during particular hours
(although reasonable rules and regulations relating to regulating noise, odor
and vibration resulting from such construction may be imposed).  Notwithstanding
the foregoing, Landlord’s consent shall not be necessary with respect to
Alterations that do not affect the Building systems or structure or the roof
skin and (a) are cosmetic in nature (such as paint, carpet and attached
furniture) or (b) which in the aggregate (together with any reasonably related
set of Alterations) cost less than $50,000.00 plus the costs of painting and
carpeting related to the particular Alterations. Tenant shall have the right to
hire its own contractors, subject to Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed; provided, that it is
agreed that it shall not be unreasonable for Landlord to withhold consent to
work in the Building by any contractor with whom Landlord has had quality or
cooperation issues in the past. It is further understood that Landlord’s consent
to the hiring by Tenant of Tenant’s own contractors may be withheld if
Landlord’s permitting such hiring might reasonably be expected to adversely
affect other construction in the Building or might reasonably be expected to
result in

 

25

--------------------------------------------------------------------------------


 

a material interruption of services provided to tenants of the Building. Any
contractor hired by Tenant shall be appropriately insured as reasonably
determined by Landlord. Tenant shall promptly pay to the contractor, when due,
the cost of all such work and of all decorating required by reason thereof. In
connection with seeking Landlord’s approval, plans and specifications regarding
proposed Alterations shall be in such form and with such content as Landlord
shall reasonably require and Tenant shall, in addition to all other expenses
which Tenant is obligated to pay to Landlord hereunder, reimburse Landlord for
all sums reasonably expended for unaffiliated third party consultants’
examination and approval of the architectural and working plans and
specifications for the Alterations and, except in connection with the Initial
Alterations to the Premises, shall pay Landlord for use of elevators and hoists
during the making of the Alterations; provided, however, that Landlord shall
have the exclusive right to determine the scheduling of (and shall cooperate
reasonably with Tenant to coordinate) the use of such elevators and hoists which
shall not be unreasonably withheld, conditioned or delayed.  Landlord shall
review and approve (or provide comments on) Tenant’s plans and specifications no
later than ten (10) business days after submission.  If Landlord fails to
approve, object to or provide comments on Tenant’s submission of a set of plans
and specifications within such ten (10) business day period, then Tenant may
deliver a notice to Landlord stating that if Landlord fails to approve, object
to or provide comments on such plans within two (2) business days following the
delivery of such notice, and in such event, if Landlord fails to so approve,
object to or provide comments on such plans within such two (2) business day
period, Landlord shall be deemed to have approved the submitted set of plans and
specifications. If any of the plans and specifications are disapproved by
Landlord, Landlord shall provide Tenant with reasonably detailed reasons for
such disapproval and the foregoing process shall be repeated until all of the
plans and specifications shall have been approved or deemed approved by
Landlord, except that Landlord’s approval of any revisions to the plans and
specifications submitted in response to Landlord’s comments or objections shall
be deemed given unless Landlord submits written comments or objections to Tenant
within five (5) business days after receipt thereof, subject to the delivery of
a second notice and Landlord’s failure to approve, object to or provide comments
within two (2) business days following Landlord’s receipt thereof. Except for
the reimbursement for third party consultants at commercially reasonable rates,
Tenant will not be charged any Landlord supervisory, management or review fees
in connection with any Alterations.  Landlord’s architect and base building
contractor will reasonably cooperate with Tenant to ensure timely completion of
Alterations.  Upon completion of such work Tenant shall deliver to Landlord, if
payment is made directly to contractors, evidence of payment, contractors’
affidavits and full and final waivers of all liens for labor, services or
materials, all in form satisfactory to Landlord. Tenant shall defend and hold
Landlord, any mortgagee, the DOT (defined in Article 33U), the Property and the
Building harmless from all costs, damages, liens and expenses related to such
work. All work done by Tenant or its contractors pursuant to ARTICLES 9 or 10
shall be done in a good and workmanlike manner using only good grades of
materials and shall comply with all insurance requirements and all applicable
laws and ordinances and rules and regulations of governmental departments or
agencies.

 

10.02                 Improvements are Landlord’s Property. All alterations,
improvements and additions to the Premises, whether temporary or permanent in
character, made or paid for by Landlord or Tenant, shall without compensation to
Tenant become Landlord’s property at the termination of this Lease by lapse of
time or otherwise; provided, however, all articles of personal property and all
business fixtures, machinery and equipment and furniture owned or

 

26

--------------------------------------------------------------------------------


 

installed by Tenant solely at its expense in the Premises (all of which are
herein referred to as “Tenant’s Property”) shall remain the property of Tenant
and may be removed by Tenant or any person claiming under Tenant at any time or
times during the Term and shall be removed by Tenant no later than the
expiration or earlier termination of the Term. Any items of Tenant’s Property
(except money, securities and like valuables) which remain on the Premises after
the Termination Date or earlier termination of the Term shall be deemed to have
been abandoned and in such case may either be retained by Landlord as its
property or may be removed by Landlord and disposed of at Tenant’s expense (this
provision shall survive the termination of this Lease).

 

10.03                 Lines. Tenant may install, maintain, replace, remove or
use any communications or computer wires, cables and related devices and fiber
optic cabling (collectively the “Lines”) at the Property in or serving the
Premises, provided:  (a) Tenant shall obtain Landlord’s prior written consent,
use an experienced and qualified contractor approved in writing by Landlord in
accordance with, and subject to, the procedures and standards for approvals of
contractors performing Alterations, and comply with all of the other provisions
of ARTICLE 10.01, (b) any such installation, maintenance, replacement, removal
or use shall not interfere with the use of any then existing Lines at the
Building, (c) an acceptable number of spare Lines and space for additional Lines
shall be maintained for existing and future occupants of the Building, as
determined in Landlord’s reasonable opinion, (d) if Tenant at any time uses any
equipment that may create an electromagnetic field exceeding the normal
insulation ratings or ordinary twisted pair riser cable or cause radiation
higher than normal background radiation, the Lines therefor (including riser
cables) shall be appropriately insulated to prevent such excessive
electromagnetic fields or radiation, (e) Tenant’s rights shall be subject to the
rights of any regulated telephone company, and (f) Tenant shall pay all costs in
connection therewith. Landlord reserves the right to require that Tenant remove
any Lines located in or serving the Premises which are installed in violation of
these provisions, or which are at any time in violation of any laws, ordinances,
rules or regulations or represent a dangerous or potentially dangerous condition
(whether such Lines were installed by Tenant or any other party claiming under
Tenant), within fifteen (15) days after written notice.

 

Landlord may (but shall not have the obligation to): (i) install new Lines at
the Building, (ii) create additional space for Lines at the Property, and
(iii) reasonably direct, monitor and/or supervise the installation, maintenance,
replacement and removal of, the allocation and periodic re-allocation of
available space (if any) for, and the allocation of excess capacity (if any) on,
any Lines now or hereafter installed at the Building by Landlord, Tenant or any
other party (but Landlord shall have no right to monitor or control the
information transmitted through such Lines). Such rights shall not be in
limitation of other rights that may be available to Landlord by law or
otherwise. If Landlord exercises any such rights, Landlord may charge Tenant for
the costs attributable to Tenant, or may include those costs and all other costs
in Operating Expenses under ARTICLE 5 (including without limitation, costs for
acquiring and installing Lines and risers to accommodate new Lines and spare
Lines, any associated computerized system and software for maintaining records
of Line connections, and the fees of any consulting engineers and other
experts); provided, any capital expenditures included in Operating Expenses
hereunder shall be amortized (together with reasonable finance charges) as
provided in subsection 5.02(v).

 

27

--------------------------------------------------------------------------------


 

Tenant shall not be required to remove any or all Lines installed by or for
Tenant within or serving the Premises upon termination of this Lease. All Lines
shall become the property of Landlord (without payment by Landlord) upon
termination of this Lease. Tenant shall not, without the prior written consent
of Landlord in each instance, grant to any third party a security interest or
lien in or on the Lines, and any such security interest or lien granted without
Landlord’s written consent shall be null and void. Except to the extent arising
from the intentional or negligent acts of Landlord or Landlord’s agents or
employees, Landlord shall have no liability for damages arising from, and
Landlord does not warrant that the Tenant’s use of any Lines will be free from
the following (collectively called “Line Problems”): (x) any eavesdropping or
wire-tapping by unauthorized parties, (y) any failure of any Lines to satisfy
Tenant’s requirements, or (z) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the Building, by any failure of the environmental conditions or the
power supply for the Building to conform to any requirements for the Lines or
any associated equipment, or any other problems associated with any Lines by any
other cause. Under no circumstances shall any Line Problems be deemed an actual
or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of Rent, or relieve Tenant from performance of Tenant’s obligations
under this Lease.  Landlord in no event shall be liable for damages by reason of
loss of profits, business interruption or other consequential damage arising
from any Line Problems.

 

10.04                 Specialty Alterations.  Subject to the foregoing
provisions, Tenant shall have the right to construct within the Premises
computer rooms and any other specialized facilities, and may connect floors of
the Premises by the installation of interconnecting stairs, as long as any such
work does not impact the structural integrity of the Building; provided,
however, if Tenant elects to construct any such installations or additions, or
any other installations or additions which are not typical office-related
leasehold improvements that require substantial or unusual expense to re-adapt
the Premises for normal office purposes (collectively, “Specialty Alterations”),
Landlord shall notify Tenant of Tenant’s removal or restoration obligations with
respect to any Specialty Alterations at the time of Landlord’s approval of such
Specialty Alterations, and Tenant shall be obligated to remove any identified
Specialty Alterations at the expiration of the Term; provided, however, Landlord
hereby agrees that Tenant shall not be required to remove or restore any of
Tenant’s Initial Alterations (or Alterations that were comparable replacements
of Initial Alterations) whether or not the same are Specialty Alterations.

 

ARTICLE 11.
COVENANT AGAINST LIENS

 

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Property, the Building or the
Premises, or to affect any estate or interest of Landlord, Landlord’s lessor,
any mortgagee or the DOT (defined in ARTICLE 33U). Tenant covenants and agrees
not to suffer or permit any lien of mechanics, materialmen or others to be
placed against the Property, the Building or the Premises, or to affect any
estate or interest of Landlord, Landlord’s lessor, any mortgagee or the DOT,
with respect to work or services claimed to have been performed for or materials
claimed to have been furnished to Tenant or the

 

28

--------------------------------------------------------------------------------


 

Premises, and, in case of any such lien attaching or notice of any lien, or
claim therefor being asserted, Tenant covenants and agrees to cause same to be
released and removed of record, by payment or bonding over within thirty (30)
days after Tenant’s actual knowledge thereof. In the event that such lien is not
so released and removed, Landlord, at its sole option, may take all action
necessary to release and remove such lien (without any duty to investigate the
validity thereof) and Tenant shall promptly upon notice reimburse Landlord for
all sums, costs and expenses (including reasonable attorneys’ fees) incurred by
Landlord in connection therewith.

 

ARTICLE 12.
INSURANCE

 

12.01                 Waiver of Subrogation.  Landlord and Tenant each hereby
waive any and every claim for recovery from the other for any and all loss of or
damage to the Property, Building or the Premises or to the contents thereof,
which loss or damage is covered by valid and collectible physical damage
insurance policies, to the extent that such loss or damage is recoverable under
said insurance policies. Inasmuch as this mutual waiver will preclude the
assignment of any such claim by subrogation (or otherwise) to an insurance
company (or any other person), Landlord and Tenant each agree to give to each
insurance company which has issued, or in the future may issue, to its policies
of physical damage insurance, written notice of the terms of this mutual waiver,
and to have said insurance policies properly endorsed, if necessary, to prevent
the invalidation of said insurance coverage by reason of said waiver. Tenant’s
waiver of subrogation as hereinabove set forth shall also run to the benefit of
and extend to Landlord’s lessor and the DOT.

 

12.02                 Coverage.  Tenant shall purchase and maintain insurance
during the entire Term for the benefit of Tenant, and, except for personal
property insurance maintained by Tenant other than with respect to leasehold
improvements, for the benefit of Landlord, the DOT and any mortgagee of which
Tenant is given notice (as their respective interests may appear) (collectively,
the “Insured Landlord Parties”) with terms, coverages and in companies
reasonably satisfactory to Landlord, and with such increases in limits as
Landlord may from time to time request and which are consistent with increases
required of similar office tenants in Class A office buildings in Boston, but
initially Tenant shall maintain the following coverages in the following
amounts:

 

(i)                                     Commercial General Liability. Commercial
General Liability Insurance covering the Insured Landlord Parties and Landlord’s
management agent for claims of bodily injury, personal injury and property
damage arising out of Tenant’s operations, assumed liabilities or use of the
Premises, for limits of liability not less than:

 

Bodily Injury and Property

 

$3,000,000 each occurrence

 

 

 

Damage Liability

 

$3,000,000 annual aggregate

 

 

 

Personal Injury Liability

 

$3,000,000 annual aggregate

 

 

 

 

 

0% Insured’s participation

 

29

--------------------------------------------------------------------------------

 

(ii)                                  Comprehensive Automobile. Comprehensive
Automobile Insurance covering all owned, non-owned and hired automobiles of
Tenant including the loading and unloading of any automobile with limits of
liability not less than:

 

Bodily Injury and Property

 

$3,000,000 each occurrence

 

 

 

Damage Liability

 

$3,000,000 annual aggregate

 

(iii)                               Physical Damage. Physical Damage Insurance
covering all additions, improvements and alterations to the Premises which are
beyond the building standard tenant improvements provided by Landlord and all
office furniture, trade fixtures, office equipment, merchandise and all other
items of Tenant’s property on the Premises. Such insurance shall be written on
an “all risks” of physical loss or damage basis, for the full replacement cost
value of the covered items and in amounts that meet any coinsurance clauses of
the policies of insurance.

 

(iv)                              Improvements and Betterments.  From and after
the time Tenant takes control of the Premises for purposes of its
construction, Improvements and Betterments Insurance completed value
(non-reporting) form coverage, including “all-risk” type coverage and coverage
against the perils normally covered by a special extended coverage endorsement,
collapse, cost of demolition, increased cost of construction and the value of
the undamaged portion of the construction being undertaken by Tenant, in
customary form for Massachusetts construction projects and to be maintained in
such amounts as to afford one hundred percent (100%), non-contributory coverage
against loss.

 

Tenant may provide such of the foregoing insurance coverage under a so-called
blanket policy providing adequate coverage in Landlord’s reasonable judgment for
the properties and risks being covered thereby. In the event Tenant elects to
use a blanket policy, Tenant shall specifically notify Landlord thereof and
provide such information regarding the properties and risks covered thereby as
Landlord shall reasonably request. Tenant may, in addition, satisfy the limits
requirements through umbrella coverage written with companies which would
satisfy the provisions of this ARTICLE if such companies were providing the
underlying coverage hereunder.

 

Tenant shall, prior to the commencement of the Term, furnish to Landlord
certificates evidencing such coverage, on ACORD Form 27, which certificates
shall state that such insurance coverage may not be changed or canceled without
at least thirty (30) days’ prior written notice to Landlord and Tenant and shall
name Landlord and Landlord’s management agent as additional insureds (other than
with respect to the insurance described in subsection 12.02(iii) above).

 

12.03                 Avoid Action Increasing Rates. Tenant shall comply with
all applicable laws and ordinances, all orders and decrees of court and all
requirements of other governmental authorities having jurisdiction over the
Building and of the applicable rating bureau, and shall not, directly or
indirectly, make any use of the Premises which may thereby be prohibited or be
dangerous to person or property or which may jeopardize any insurance coverage
or may increase the cost of insurance or require additional insurance coverage.
If by reason of the failure of Tenant to

 

30

--------------------------------------------------------------------------------


 

comply with the provisions of this Section 12.03, (i) any insurance coverage is
jeopardized, or (ii) insurance premiums are increased, Landlord shall have the
option to require Tenant to make immediate payment of the increased insurance
premium and if Tenant fails to do so, such failure shall constitute a default in
the payment of Rent due under this Lease.

 

12.04                 Landlord’s Insurance.  Landlord agrees to maintain in full
force and effect throughout the Term (i) Commercial General Liability Coverage
with respect to the Property, and the conduct and operation of its business
therein, with combined commercial general liability and umbrella coverage limits
of not less than Ten Million Dollars ($10,000,000.00) for bodily injury or death
and property damage in any one occurrence and shall name Tenant as an additional
insured; and (ii) Cause of Loss Special Form property insurance (including
commercially reasonable amounts of loss of rents coverage, as long as such
coverage is available at commercially reasonable rates) with respect to the
Building and the Building’s equipment and personal property, but excluding
Tenant’s property and any alterations made by Tenant, in an amount equal to the
replacement cost of the equipment and personal property that Landlord is
obligated to insure hereunder.

 

ARTICLE 13.
FIRE OR OTHER CASUALTY

 

13.01                 Effect of Casualty.  ARTICLE 9 hereof notwithstanding, if
the Premises or the access thereto shall be damaged by fire or other casualty
and if such damage does not render all or a material portion of the Premises
untenantable and if the Premises, the Office Section or the Building are not
substantially damaged (as hereinafter defined), then Landlord shall, subject to
building and zoning laws then applicable, repair and restore the same with
reasonable promptness, subject to reasonable delays for insurance adjustments
and delays caused by matters beyond Landlord’s reasonable control, but shall not
be obligated to expend therefor an amount in excess of the proceeds of insurance
recovered with respect thereto plus any associated deductible amount. If all or
a material portion of the Premises are rendered untenantable by fire or other
casualty, or if the Premises, the Office Section or the Building are
substantially damaged by fire or other casualty (the term “substantially
damaged” meaning damage of such a character that the same cannot, in the
ordinary course, reasonably be expected to be repaired within one hundred eighty
(180) days from the time that repair work would commence) and Landlord is
terminating all other leases in Tower IV, then, in either such case, Landlord
shall have the right to terminate this Lease by giving notice of Landlord’s
election so to do not later than one hundred twenty (120) days after Landlord
has ascertained all information required by Landlord to determine whether or not
to terminate this Lease, including without limitation the amount of insurance
proceeds which are available to Landlord for restoration. If all or a material
portion of the Premises or access thereto are so damaged by fire or other
casualty that the Premises are rendered untenantable (reasonable commercial
access to the Premises being necessary for the Premises to be “tenantable”) for
the operation of Tenant’s business for a period reasonably estimated by Landlord
to exceed two hundred forty (240) days or if the damage is not in fact repaired
so that the Premises are tenantable for the operation of Tenant’s business
within such two hundred forty (240) day period, then Tenant shall have the right
to terminate this Lease by giving notice of Tenant’s election to terminate not
later than thirty (30) days after (a) receiving notice from Landlord that the
period for repair will exceed two hundred forty (240) days or (b) the end of
such two hundred forty (240) day period if the Premises are not in fact
tenantable at

 

31

--------------------------------------------------------------------------------


 

the end of such period. In the event a party entitled to do so gives such
termination notice, this Lease shall terminate (with appropriate proration(s) of
Rent being made for Tenant’s possession of the tenantable portion of the
Premises after the date of such damage) as of the date specified in such notice
(but in no event sooner than thirty (30) days after the date of such notice)
with the same force and effect as if the date specified were the date originally
established as the expiration date hereof.  Except as aforesaid, Landlord shall
have no liability to Tenant, and except as specifically provided above, Tenant
shall not be entitled to terminate this Lease by virtue of any delays in
completion of such repairs and restoration.  Further, in the event this Lease is
not terminated, Landlord shall not be obligated to restore any portion of the
Office Section or the Building outside of the Premises which is not necessary
for reasonable access to and egress from the Premises.  Rent shall abate on
those portions of the Premises as are, from time to time, untenantable as a
result of such damage.

 

13.02                 Intentionally Omitted.

 

13.03                 Responsibility for Reconstruction of Improvements. 
Notwithstanding anything to the contrary herein set forth, Landlord shall have
no duty pursuant to this ARTICLE 13 to repair or restore any portion of the
alterations, additions or improvements in the Premises or the decorations hereto
except to the extent that such alterations additions, improvements and
decorations were paid by requisitions from any allowance provided by Landlord to
Tenant and only to the extent of the insurance proceeds with respect thereto
paid to Landlord by Tenant or its insurers. If Tenant desires any other or
additional repairs or restoration, the same shall be done at Tenant’s sole cost
and expense subject to all of the provisions of ARTICLE 9 and ARTICLE 10 hereof.
Tenant acknowledges that Landlord shall be entitled to the full proceeds of any
insurance coverage, whether carried by Landlord or Tenant, for damage to
alterations, additions, improvements or decorations provided by Landlord either
directly or through an allowance to Tenant.

 

ARTICLE 14.
WAIVER OF CLAIMS -INDEMNIFICATION

 

14.01                 Tenant’s Indemnification. To the extent not prohibited by
law, Landlord, its partners, its managing agent, Landlord’s lessor, any
mortgagee, the DOT and their respective officers, agents, servants and employees
shall not be liable for any damage either to person or property or resulting
from the loss of use thereof sustained by Tenant or by other persons due to the
Building or any part thereof or any appurtenances thereof becoming out of
repair, or due to the happening of any accident or event in or about the Office
Section, the Premises or the Building, or due to any act or neglect of any
tenant or occupant of the Office Section, the Building or of any other person or
entity. This provision shall apply particularly, but not exclusively, to damage
caused by gas, electricity, snow, frost, steam, sewage, sewer gas or odors,
fire, water, noise, vibration, fumes or by the bursting or leaking of pipes,
faucets, sprinklers, plumbing fixtures and windows, and shall apply without
distinction as to the person whose act or neglect was responsible for the damage
and whether the damage was due to any of the causes specifically enumerated
above or to some other cause of an entirely different kind. Tenant further
agrees that all personal property upon the Premises, or upon loading docks,
receiving and holding areas, or freight elevators of the Building shall be at
the risk of Tenant only, and that Landlord shall not be liable for any loss or
damage thereto or theft thereof. Without limitation of

 

32

--------------------------------------------------------------------------------


 

any other provisions hereof, Tenant agrees to defend, protect, indemnify and
save harmless Landlord, Landlord’s lessor, any mortgagee and the DOT from and
against all liability to third parties which arose (or which were claimed to
have arisen) within or without the Premises during the Term of this Lease or out
of acts or omissions of Tenant and its servants, agents, employees, contractors,
suppliers, workers and invitees, except to the extent such liability arises from
the negligence of Landlord, its property manager or its agents. The foregoing
indemnity shall survive the expiration or earlier termination of this Lease.

 

14.02                 Landlord’s Indemnification. To the maximum extent this
agreement may be made effective according to law, Landlord agrees to indemnify
and save harmless Tenant from and against all liabilities for claims by third
parties arising from any accident, injury or damage to any person, or to the
property of any person occurring on the Property, including any accident, injury
or damage in connection with the Landlord’s Work, where such accident, damage or
injury results from negligence of Landlord, its property manager or Landlord’s
agents, or from a breach by Landlord of its representations and warranties set
forth in this Lease. The foregoing indemnity shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE 15.
NONWAIVER

 

No waiver of any provision of this Lease shall be implied by any failure of
Landlord or Tenant to enforce any remedy against the other on account of the
violation of such provision, even if such violation be continued or repeated
subsequently, and no express waiver shall affect any provision other than the
one specified in such waiver and that one only for the time and in the manner
specifically stated.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Term or of
Tenant’s right of possession hereunder or after the giving of any notice shall
reinstate, continue or extend the Term or affect any notice given Tenant prior
to the receipt of such monies, it being agreed that after the service of notice
or the commencement of a suit or after final judgment for possession of the
Premises, Landlord may receive and collect any Rent due, and the payment of said
Rent shall not waive or affect said notice, suit or judgment.

 

ARTICLE 16.
CONDEMNATION

 

If the Property, the Building or any portion thereof shall be taken or condemned
by any competent authority for any public or quasi-public use or purpose (a
“taking”), or if the configuration of any roadway, street, alley, or railroad
line adjacent to or beneath the Building is changed by any competent authority
and such taking or change in configuration makes it necessary or desirable to
remodel or reconstruct the Building or any part thereof, Landlord shall have the
right, exercisable at its sole discretion, to cancel this Lease upon not less
than ninety (90) days’ notice prior to the date of cancellation designated in
the notice. No money or other consideration shall be payable by Landlord to
Tenant for the right of cancellation and Tenant shall have no right to share in
the condemnation award or in any judgment for damages caused by such taking or
change in configuration; provided, however, nothing herein shall prevent Tenant
from pursuing a judgment from the taking authority for its moving expenses, the
unamortized costs of improvements paid for by Tenant (and not paid by Landlord
allowance) and

 

33

--------------------------------------------------------------------------------


 

trade fixtures so long as pursued in a separate action which will not result in
a reduction of any award otherwise payable to Landlord (except for the cost of
such Tenant’s trade fixtures, unamortized improvements (not paid by allowance)
or the Tenant’s expense of moving that might otherwise have been paid to
Landlord).  In the event that any part of the Premises shall be taken by any
public authority or for any public use and the remainder, even after
restoration, would not be reasonably suitable for Tenant’s use, in Tenant’s bona
fide business judgment, or in the event that a taking results in a permanent
loss of adequate parking or a permanent deprivation of all reasonable commercial
access to the Premises, then this Lease may be terminated at the election of
Tenant, which election shall be made by giving of notice by Tenant to Landlord
within thirty (30) days after the date of the taking.

 

ARTICLE 17.
ASSIGNMENT AND SUBLETTING

 

17.01                 No Transfer Without Consent. Tenant shall not, without the
prior written consent of Landlord (which consent shall not be unreasonably
conditioned, delayed or withheld), (i) assign, convey or mortgage this Lease or
any interest hereunder; (ii) permit to occur or exist any assignment of this
Lease, voluntarily or by operation of law; (iii) sublet the Premises or any part
thereof; or (iv) permit the occupancy of the Premises by any parties other than
Tenant, its affiliates and their employees.  Any such action (each, a
“Transfer’’) on the part of Tenant to any assignee, sublessee or other
transferee (each assignee, sublessee or other transferee being referred to
herein as a “Transferee”), without Landlord’s consent to the extent such consent
is required, shall be void and of no effect. Landlord’s consent to any Transfer
or Landlord’s election to accept any Transferee as the tenant hereunder and to
collect rent from such Transferee shall not release Tenant or any subsequent
tenant of the Premises from any covenant or obligation under this Lease.
Landlord’s consent to any Transfer shall not constitute a waiver of Landlord’s
right to withhold its consent to any future Transfer.

 

Notwithstanding any contrary provision of this Lease, Tenant shall have the
right, without the prior consent of Landlord, to assign this Lease and to sublet
all or any portion of the leased Premises to any person or entity
(a) controlling, controlled by, or under common control with Tenant,
(b) acquiring all or substantially all of the assets of Tenant, or (c) with or
into which Tenant merges or consolidates, whether by statutory merger, sale of
stock, or otherwise (any of the foregoing (a)-(c), a “Related Party Transfer”),
so long as (i) the principal purpose of such assignment or sublease is not the
acquisition of Tenant’s interest in this Lease by a third party, (ii) the
assignment or sublet is not made to circumvent the provisions of this
Section 17.01, and (iii) the assignee or successor under (b) or (c) succeeds to
all or substantially of Tenant’s business conducted within the Premises
immediately prior to such assignment or sublet. In no event shall any business
reorganization (e.g., a change in corporate form of Tenant), nor any change in
Tenant’s shareholders, partners, or other beneficial owners in the conduct of
Tenant’s business, be deemed an assignment of Tenant’s interest in this Lease.

 

Landlord agrees that the Premises may be occupied without the need for any
sublease during the Term by any persons or entities which in the aggregate
occupy not more than five percent (5%) of the Premises if such persons or
entities are during the period of occupancy involved in a then current
engagement with Tenant, current consultants to Tenant actively

 

34

--------------------------------------------------------------------------------


 

involved in furnishing consulting services during such period, or a member of
Tenant or any affiliate thereof, to whom Tenant is providing courtesy office
space.

 

No Transfer or Related Party Transfer shall release the transferor from primary
liability with the transferee for all of the Tenant’s obligations under this
Lease.

 

The parties hereby agree that it shall be reasonable under this Lease and under
any applicable law for Landlord to withhold consent to any proposed Transfer
requiring Landlord’s consent where one or more of the following applies (without
limitation as to other reasonable grounds for withholding consent, Landlord
acknowledging that the rental rate is not a reasonable ground for withholding
consent under this Lease): (i) the Transferee is of a character or reputation or
engaged in a business which is not consistent with the quality of the Property;
(ii) the Transferee intends to use the Premises or a portion thereof for
purposes which are not permitted under this Lease; (iii) the Transferee is
either (x) a government (or agency or instrumentality thereof), (y) an occupant
of the Property (unless Landlord does not have comparable space in the Building
that is suitable for use by such occupant), or (z) a prospective tenant of the
Property with whom Landlord is actively negotiating at the time Tenant proposes
to make the Transfer; (iv) Tenant is in monetary default (or any other default
which has continued beyond applicable notice and cure periods) as described in
ARTICLE 24; (v) the proposed Transferee’s anticipated use of the Premises
involves the generation, storage, use, treatment or disposal of Hazardous
Materials in a manner not otherwise permitted by this Lease; (vi) the proposed
Transferee is in any way affiliated with organizations which sponsor terrorist
organizations regardless of the use to be made of the Premises by the proposed
Transferee; (vii) the corridor pattern resulting from demising the sublease
space would result in access to leasable space serviced by that corridor being
inconsistent with the corridor pattern of a first- class office building; or
(viii) in the reasonable judgment of Landlord acting in good faith, such a
Transfer would violate any term, condition, covenant or agreement of the
Landlord involving the Property.  If Landlord wrongfully withholds its consent
to any Transfer, Tenant’s sole and exclusive remedy therefor shall be to seek
specific performance of Landlord’s obligation to consent to such Transfer.

 

17.02                 Rent Premium on Transfer. Without limitation of the rights
of Landlord hereunder in respect thereto, (i) if there is any assignment of this
Lease by Tenant or a subletting or other Transfer of the whole of the Premises
(other than a Related Party Transfer, which shall not be subject to the
provisions of this Section 17.03) by Tenant, or (ii) if Tenant, as debtor or
debtor in possession, or a trustee in bankruptcy for Tenant pursuant to the
Bankruptcy Code, 11 U.S.C. 101 et. seq., as amended from time to time (the
“Bankruptcy Code”), shall assign this Lease or sublet the Premises, or any part
thereof, at a rent or for other consideration which, in any such case, is in
excess of the sum of (x) the subleased portion’s pro rata share of the rent
payable hereunder by Tenant for the period of the sublease or the amount payable
for the assigned space over the remaining term of this Lease with respect
thereto, and (y) the Reasonable Transfer Costs (as hereinafter defined), then
Tenant shall pay to Landlord, as additional rent, (a) with respect to an
assignment of this Lease fifty percent (50%) of the amount by which the total
consideration received or to be received by Tenant in connection with the
assignment exceeds the Reasonable Transfer Costs and (b) with respect to a
sublease, fifty percent (50%) of the amount by which the total consideration
received or to be received by Tenant in connection with the sublease exceeds the
sum of the rent applicable to the subleased space and the Reasonable Transfer
Costs (the

 

35

--------------------------------------------------------------------------------


 

“Sublease Premium”). “ Reasonable Transfer Costs” shall mean any tenant
improvement allowance paid or credited to the transferee by Tenant, customary
brokerage commissions not reimbursed by the transferee or paid directly by the
transferee, legal, advertising and marketing expenses, free rent allowances,
alteration costs and expenses of preparation of the Premises (or portion
thereof) for the transferee. With respect to an assignment of this Lease, the
amount payable to Landlord hereunder shall be paid to Landlord by Tenant as a
first charge against the consideration received by Tenant and payment shall be
made by Tenant within thirty (30) days of Tenant having received consideration
in connection with the assignment (Tenant shall pay the first charge as
consideration is received so that if there are installments of consideration,
the payment to Landlord shall be made from each installment as such first charge
until the full amount due to Landlord shall have been paid). With respect to a
sublease, for each month commencing with the first month in which the subtenant
pays any consideration to or for the benefit of the Tenant (the “Sublease Start
Month”) through the month in which Landlord receives payment or gets other
consideration from Tenant in connection with the sublease, Tenant shall pay to
Landlord (each such monthly payment to Landlord, an “On-Account Premium
Payment”) an amount equal to (a) 50% of (i) the total of all such consideration
theretofore paid to or for the benefit of Tenant with respect to the subleasing
through the end of such month for which the calculation is being made (the
“Calculation Period”) less (ii) the Rent payable by Tenant under this Lease for
the Calculation Period less (iii) the Amortized Reasonable Transfer Costs for
the Calculation Period, reduced by (b) the total of On-Account Premium Payments
theretofore made by Tenant. Tenant shall pay the On-Account Premium Payment due
with respect to any calendar month within ten (10) business days following such
calendar month. “Amortized Reasonable Transfer Costs” shall mean the Reasonable
Transfer Costs (A) divided by the number of calendar months between, and
including, the first calendar month with respect to which the subtenant pays any
rent to Tenant or provides a benefit to Tenant (such as paying a cost otherwise
customarily or legally the responsibility of Tenant) and the last calendar month
of the term of the sublease multiplied by (B) the number of calendar months
commencing with the first calendar month with respect to which the subtenant
paid rent through the calendar month in which the payment due Landlord is being
calculated. The provisions of this Section 17.03 shall apply to each and every
assignment of this Lease and each and every subletting or other Transfer of all
or a portion of the Premises, other than Related Party Transfers, in each case
on the terms and conditions set forth herein. Each request by Tenant for
permission to assign this Lease or to sublet the whole or any part of the
Premises shall be accompanied by a certification of an executive officer of
Tenant as to the elements of consideration paid or to be paid by the assignee or
subtenant, however characterized, and the time periods with respect to which
such payments have been or will be made together with a calculation, based
thereon, of the amount due Landlord under this Section 17.02 by reason of the
assignment or sublet. For the purposes of this Section 17.03, the consideration
paid by the transferee shall mean all Base Rent, Additional Rent or other
payments and/or consideration payable by one party to another related to the use
and occupancy of all or a portion of the Premises.

 

17.03                 Change in Control. If Tenant is a corporation or a limited
liability company (other than a corporation whose stock is traded through a
national or regional exchange or over-the- counter), any transaction or series
of transactions (including without limitation any dissolution, merger,
consolidation or other reorganization of Tenant, or any issuance, sale, gift,
transfer or redemption of any capital stock of Tenant, whether voluntary,
involuntary or by operation of

 

36

--------------------------------------------------------------------------------


 

law, or any combination of any of the foregoing transactions) resulting in the
transfer of control of Tenant, other than by reason of death, shall be deemed to
be a Transfer for the purpose of this ARTICLE 17. If Tenant is a partnership,
any transaction or series of transactions (including without limitation any
withdrawal or admittance of a partner or any change in any partners’ interest in
Tenant, whether voluntary, involuntary or by operation of law, or any
combination of any of the foregoing transactions) resulting in the transfer of
control of Tenant, other than by reason of death, shall be deemed to be a
Transfer for purposes of this ARTICLE 17. The term “control” as used in this
Section 17.03 means the power to directly or indirectly direct or cause the
direction of the management or policies of Tenant.  If Tenant is a corporation
or a limited liability company, a change or series of changes in ownership of
stock which would result in direct or indirect change in ownership by the
stockholders or an affiliated group of stockholders (or members) of less than
fifty percent (50%) of the outstanding voting stock of Tenant as of the date of
the execution and delivery of this Lease shall not be considered a change of
control; provided, however, a sale of part or all of the corporate shares of
Tenant resulting in a change in control of Tenant shall not require Landlord’s
consent if more than 50% of the voting power is held by twenty-five (25) or more
unrelated shareholders or distributed to such number of unrelated shareholders
in a public offering registered with the Securities and Exchange Commission. 
For purposes of clarity, Landlord acknowledges that although a transaction which
results in a change in control may be a Transfer under this Article 17,
Landlord’s consent thereto is not required and no amount shall be due under
Section 17.02 with respect to any such Transfer which is a Related Party
Transfer (although a subsequent change in control of a party who succeeded to an
interest in this Lease or the Premises (or a part thereof) in a Related Party
Transfer shall require consent and/or payment of an amount under Section 17.02
if such Transfer does not itself constitute a Related party Transfer.

 

ARTICLE 18.
SURRENDER OF POSSESSION

 

Upon the expiration of the Term or upon the termination of Tenant’s right of
possession to all or a portion of the Premises, whether by lapse of time or at
the option of Landlord as herein provided, Tenant shall forthwith quietly and
peaceably surrender the Premises or portion thereof to Landlord in good order,
repair and condition, ordinary wear excepted.  Any interest of Tenant in the
alterations, improvements and additions to the Premises made or paid for by
Landlord or Tenant shall, without compensation to Tenant, become Landlord’s
property at the termination of this Lease by lapse of time or otherwise and if
such option is exercised such alterations, improvements and additions shall be
relinquished to Landlord in good condition, ordinary wear excepted.  Prior to
the termination of the Term or of Tenant’s right of possession Tenant shall
remove office furniture, trade fixtures, office equipment and all other items of
Tenant’s property on the Premises. Tenant shall pay to Landlord upon demand the
cost of repairing any damage to the Premises and to the Building caused by any
removal required hereunder.  If Tenant shall fail or refuse to remove any such
property from the Premises, Tenant shall be conclusively presumed to have
abandoned the same, and title thereto shall thereupon pass to Landlord without
any cost either by set-off, credit, allowance or otherwise, and Landlord may at
its option accept the title to such property or, at Tenant’s expense, may
(i) remove the same or any part in any manner that Landlord shall choose,
repairing any damage to the Premises caused by such removal, and (ii) store,
destroy or otherwise dispose of the same without incurring liability to Tenant
or any other person.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 19.
HOLDING OVER

 

In addition to performing all of Tenant’s other obligations hereunder, if Tenant
retains possession of the Premises or any part thereof after the expiration of
the Term, such holding over shall be on the terms and conditions as set forth in
this Lease, as far as applicable, except that Tenant shall pay, as a use and
occupancy charge with respect to, in addition to all other charges for which
Tenant would be liable hereunder if it were occupying during the term of this
Lease, during the first thirty (30) days of such holdover 150% of the Base Rent
and the Adjustment Amount payable under the terms of this Lease for and with
respect to the last full calendar month immediately prior to the expiration of
the Term and after such initial thirty (30) day period for each calendar month
or portion thereof during which such holdover continues, as a use and occupancy
charge with respect to, in addition to all other charges for which Tenant would
be liable hereunder if it were occupying during the term of this Lease, an
amount equal to 150% of the higher of (x) the Base Rent and the Adjustment
Amount payable under the terms of this Lease for and with respect to the last
full calendar month immediately prior to the expiration of the Term or (y) one
twelfth of the annual fair market rent for the Premises under a one (1) year
lease commencing on the day immediately succeeding the last day of the Term.
Amounts due as aforesaid shall be prorated for partial months on a per diem
basis. Notwithstanding anything to the contrary herein contained, Landlord shall
have the right to commence eviction proceedings against Tenant immediately upon
any holding over by Tenant in the Premises.

 

In addition, Tenant shall indemnify, defend and hold Landlord harmless from and
against any loss, cost or damages (including, without limitation reasonable
attorneys’ fees) which Landlord may suffer by reason of any such holdover by
Tenant for a period of longer than thirty (30) days. The provisions of this
ARTICLE 19 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law.

 

ARTICLE 20.
ESTOPPEL CERTIFICATE

 

Tenant agrees that, from time to time upon not less than twenty (20) days’ prior
request by Landlord, Landlord’s lessor or any mortgagee, Tenant or Tenant’s duly
authorized representative having knowledge of the following facts will deliver
to Landlord a statement in writing certifying (i) that this Lease is unmodified
(or if there have been modifications, a description of such modifications),
(ii) to the best of Tenant’s knowledge, this Lease (as modified if there were
modifications) is in full force and effect, (iii) the dates to which Rent and
other charges have been paid; (iv) to the best of Tenant’s knowledge, that
Landlord is not in default under any provision of this Lease, or, if in default,
the nature thereof in detail; (v) if true, that the Premises have been delivered
to Tenant by Landlord and accepted by Tenant; (vi) that there are no proceedings
pending against Tenant which have been adversely decided and which would affect
Tenant’s obligations under this Lease (or if there are such proceedings,
identifying such proceedings; (vii) that Tenant has not made a claim against
Landlord which has not been resolved or satisfied (or is any such claim has not
been resolved or satisfied, stating such claims and its status); and (viii) such
further matters as may reasonably be requested by Landlord; it being intended
that any such statement may be relied upon by any prospective assignee of
Landlord, any mortgagee or prospective mortgagee of the Building, any
prospective assignee of

 

38

--------------------------------------------------------------------------------


 

any such mortgagee, or any prospective and/or subsequent purchaser or transferee
of all or a part of Landlord’s interest in the Property, the Office Section or
the Building, or any other person having an interest therein. Tenant shall
execute and deliver whatever additional instruments may reasonably be required
for such purposes. Tenant’s failure to deliver any of the foregoing instruments
or the statement within twenty (20) days of Landlord’s request therefor in
writing shall be deemed to be an acknowledgement that the statements contained
therein are true.

 

ARTICLE 21.
SUBORDINATION

 

This Lease and all rights of Tenant hereunder are subject and subordinate to any
mortgage or mortgages, blanket or otherwise, made by Landlord and which do now
or may hereafter affect the Property or the Building; and to any and all
renewals, modifications, consolidations, replacements and extensions thereof,
and to any ground or other lease, or similar instrument now or hereafter placed
against the Building; provided that the foregoing subordination shall only be
effective as to a mortgagee that has offered to enter into a commercially
reasonable subordination, non-disturbance and attornment agreement with Tenant
(“SNDA”), and does in fact enter into a SNDA with Tenant if Tenant accepts such
offer, under the terms of which (in addition to other commercially reasonable
provisions) such Mortgagee shall agree that so long as Tenant is not in default
beyond applicable periods of notice and cure of its obligations under this
Lease, Tenant’s occupancy under, on and subject to the terms hereof shall not be
disturbed. Landlord represents and warrants that as of the date of execution of
this Lease, there is no mortgage on the Building or the Property. Tenant shall
upon demand at any time or times execute, acknowledge and deliver to Landlord
any and all instruments that may be reasonably necessary to subordinate this
Lease and all rights of Tenant hereunder to any such mortgage or mortgages or to
confirm or evidence such subordination subject to the terms of the SNDA. Each of
the parties shall bear its own costs in connection with the subordination and
the SNDA. Tenant covenants and agrees, in the event any proceedings are brought
for the foreclosure of any mortgage with respect to which it has been delivered
a SNDA, to attorn to the purchaser upon any such foreclosure sale if so
requested to do by such purchaser, and to recognize such purchaser as the
Landlord under this Lease. Tenant agrees to execute and deliver at any time and
from time-to-time, upon the request of Landlord or of any holder of such
mortgage or of such purchaser, any instrument which may be necessary or
appropriate, in the reasonable judgment of the requesting party, in any such
foreclosure proceeding or otherwise to evidence such attornment. Tenant waives
the provisions of any statute or rule of law, now or hereafter in effect, which
may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease, or the obligations of Tenant hereunder in
the event any such foreclosure proceeding is brought, prosecuted or completed. 
Tenant and Landlord further agree that if so requested by any mortgagee of
Landlord, this Lease shall be made superior to any such mortgage and that they
will execute such documents as may be required by such mortgagee to effect the
superiority of this Lease to such mortgage.

 

Following the execution of this Lease, Landlord shall request and use reasonable
efforts to obtain from the DOT a recognition agreement, on commercially
reasonable terms, pursuant to which the DOT agrees that so long as Tenant is not
in default beyond applicable periods of notice and cure of its obligations under
this Lease, Tenant’s occupancy under, on and subject to the terms hereof shall
not be disturbed in the event of a termination of the Underlying Lease.

 

39

--------------------------------------------------------------------------------

 

ARTICLE 22.
CERTAIN RIGHTS RESERVED BY LANDLORD

 

Landlord shall have the following rights (but not obligations), each of which
Landlord may exercise without notice to Tenant and without liability to Tenant
for damage or injury to property, person or business on account of the exercise
thereof, and the exercise of any such rights shall not be deemed to constitute
an eviction or disturbance of Tenant’s use or possession of the Premises, and
shall not give rise to any claim for set-off or abatement of Rent or any other
claim:

 

(i)                                     To change the Building’s name or street
address upon not less than one hundred eighty (180) days prior written notice,
in which event, Landlord shall reimburse Tenant for all of Tenant’s costs of the
type reasonably and customarily incurred by a tenant in connection with changing
such name or address on Tenant’s stationary and other office supplies.

 

(ii)                                  To install, affix and maintain any and all
signs on the exterior and on the interior of the Building (other than within the
Premises).

 

(iii)                               Provided that reasonable access to the
Premises shall be maintained and the business of Tenant shall not be interfered
with or disrupted unreasonably, to rearrange, relocate, enlarge, reduce, close
or change corridors, elevators, stairs, lavatories, doors, lobbies, exits or
entrances in or to the Building and to decorate and to make repairs,
alterations, additions and improvements, structural or otherwise, in or to the
Building or any part thereof, including the Premises, and may erect scaffolding
and other structures reasonably required by the character of the work to be
performed, and during such operations may upon reasonable notice enter upon the
Premises and take into and upon or through any part of the Building, including
the Premises, all materials that may be required to make such repairs,
alterations, improvements, or additions, and in that connection Landlord may
temporarily close public entry ways, other public spaces, stairways, corridors
or connecting structures and interrupt or temporarily suspend any services or
facilities agreed to be furnished by Landlord all, subject to the provisions of
this clause, without the same constituting an eviction of Tenant in whole or in
part, and without abatement of Rent by reason of loss or interruption of the
business of Tenant or otherwise, and without in any manner rendering Landlord
liable for damages or relieving Tenant from performance of Tenant’s obligations
under this Lease. Landlord may at its option make any repairs, alterations,
improvements and additions in and about the Building and upon reasonable notice
in or about the Premises during ordinary business hours and, if Tenant desires
to have such work done during other than business hours, Tenant shall pay all
overtime and additional expenses resulting therefrom. Landlord’s entry into the
Premises shall be accomplished in a manner to minimize interference with the
Tenant’s business but such commitment shall not require Landlord to perform such
work during other than ordinary business hours.

 

(iv)                              To furnish door keys for the entry door(s) in
the Premises at the commencement of this Lease and to retain at all times, and
to use in appropriate instances, keys to all doors within and into the Premises
and Tenant shall be obligated

 

40

--------------------------------------------------------------------------------


 

should it elect to change the manner in which its Premises are secured to
provide Landlord with duplicates of keys, entry cards and with combinations or
passwords necessary to allow Landlord and those furnishing services to the
Premises in accordance with the terms and conditions of this Lease to access the
Premises for such purposes as may be permitted under this Lease. Upon the
expiration of the Term or of Tenant’s right of possession, Tenant shall return
all keys to Landlord and shall disclose to Landlord the combination of any
safes, cabinets or vaults left in the Premises.

 

(v)                                 To approve all window coverings used in the
Building which approval shall not be unreasonably withheld, conditioned or
delayed, it being understood that window coverings which are visible from
outside the Premises may be subject to a standard of uniformity imposed by the
Landlord in its reasonable discretion.

 

(vi)                              To approve the weight, size and location of
safes, vaults and other heavy equipment and articles in and about the Premises
and the Building so as not to exceed the legal live load per square foot
designated by the structural engineers for the Building, and to require all such
items and furniture and similar items to be moved into or out of the Building
and Premises only at such times and in such manner as Landlord shall direct in
writing. Tenant shall not install or operate machinery or any mechanical devices
of a nature not directly related to Tenant’s ordinary use of the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Movement of Tenant’s property
into or out of the Building or the Premises and within the Building are entirely
at the risk and responsibility of Tenant, and Landlord reserves the right to
require permits before allowing any property to be moved into or out of the
Building or the Premises.

 

(vii)                           To establish reasonable security policies and
other controls for the purpose of regulating all property and packages, both
personal and otherwise, to be moved into or out of the Building and Premises and
all persons using the Building both during and after normal office hours,
provided such policies and other controls do not unreasonably interfere with
Tenant’s security system and security protocol set forth herein. Without
limiting the generality of the foregoing, Landlord may require all persons
entering or leaving the Building during such hours as Landlord may from time to
time reasonably determine to identify themselves to security personnel by
registration or otherwise in accordance with Building security controls, and to
establish their right to enter or leave in accordance with the provisions of
applicable rules and regulations adopted by Landlord. Landlord shall not be
liable in damages for any error with respect to exclusion from the Building of
any person. In case of fire, casualty, invasion, insurrection, mob, riot, civil
disorder, public excitement or other commotion, or threat thereof, Landlord
reserves the right, in its reasonable discretion, to limit or prevent access to
the Building during the continuance of the same, shut down elevator service,
activate elevator emergency controls or otherwise take such action or preventive
measures deemed reasonably necessary by Landlord for the safety or security of
the tenants or other occupants of the Building or the protection of the Building
and the property in the Building. Tenant agrees to cooperate with any reasonable
safety or security program developed by Landlord.

 

41

--------------------------------------------------------------------------------


 

(viii)                        To reasonably regulate delivery and service of
supplies and the usage of the loading docks, receiving areas and freight
elevators.

 

(ix)                              To show the Premises to prospective tenants at
reasonable times in the last eighteen (18) months of the Term (as the same may
have been extended as set forth in ARTICLE 41), and, if vacated or abandoned, to
show the Premises at any time, and to decorate, remodel, repair, alter or
otherwise prepare the Premises for re- occupancy.

 

(x)                                 To erect, use and maintain pipes, ducts,
wiring and conduits, and appurtenances thereto, in and through the Premises at
reasonable locations.

 

(xi)                              To enter the Premises at any reasonable time
to inspect the Premises upon twenty-four (24) hours prior written, telephone or
fax notice to Tenant except in an emergency, for the purpose of inspecting or
making repairs to the Premises or responding to any emergency condition, and
Landlord shall also have the right to make access available at all reasonable
hours, upon twenty-four (24) hours prior written notice to Tenant except in an
emergency, to prospective or existing mortgagees, purchasers or tenants of all
or any part of the Property.

 

(xii)                           To grant to any person or to reserve unto itself
the exclusive right to conduct any business or render any service in the
Building. If Landlord elects to make available to tenants in the Building any
services or supplies, or arranges a master contract therefor, Tenant agrees to
obtain its requirements, if any, therefor from Landlord or under any such
contract, provided that the charges therefor are reasonable.

 

ARTICLE 23.
RULES AND REGULATIONS

 

Tenant agrees to observe the rules and regulations for the Building attached
hereto as Exhibit C and made a part hereof. Landlord shall have the right from
time to time to prescribe additional rules and regulations which, in its
judgment, may be desirable for the use, entry, operation and management of the
Premises, the Office Section and the Building, each of which rules and
regulations and any amendments thereto shall become a part of this Lease. Tenant
shall comply with all such rules and regulations; provided, however, that such
rules and regulations shall not contradict or abrogate any right or privilege
herein expressly granted to Tenant.

 

ARTICLE 24.
LANDLORD’S REMEDIES

 

The following shall each be an “Event of Default” under this Lease: If Tenant
shall fail to pay the Rent or any installment thereof within five (5) business
days after the date due or shall fail to pay, within five (5) business days
after written notice of such failure is given to Tenant, any other sum required
to be paid by Tenant under this Lease or under the terms of any other agreement
between Landlord and Tenant; or if the interest of Tenant in this Lease shall be
levied on under execution or other legal process; or if any voluntary petition
in bankruptcy or for corporate re-organization or any similar relief shall be
filed by Tenant; or if any involuntary petition in bankruptcy shall be filed
against Tenant under any federal or state bankruptcy or

 

42

--------------------------------------------------------------------------------


 

insolvency act and shall not have been dismissed within ninety (90) days from
the filing thereof; or if a receiver shall be appointed for Tenant or any of the
property of Tenant by any court and such receiver shall not have been dismissed
within ninety (90) days from the date of his appointment; or if Tenant shall
make an assignment for the benefit of creditors; or if Tenant shall admit in
writing Tenant’s inability to meet Tenant’s debts as they mature; or if Tenant
shall have misrepresented or breached a warranty to Landlord set forth in clause
S of Section 32 of this Lease for which no cure period is applicable under
Section 32.S; or if any event has occurred which is specified as an Event of
Default under this Lease; or if Tenant shall fail to observe or perform any of
the other covenants or conditions in this Lease which Tenant is required to
observe and perform and such default shall continue for thirty (30) days after
written notice to Tenant (or if such default is curable and shall reasonably
require more than thirty (30) days to cure, if Tenant shall fail to commence to
cure said default within thirty (30) days after notice thereof and/or fail to
continuously prosecute the curing of the same to completion with due diligence)
then Landlord may treat the occurrence of any one or more of the foregoing
events as a breach of this Lease. If an Event of Default occurs, Landlord at its
option may, without additional notice or any demand of any kind to Tenant or any
other person, have any one or more of the following described remedies in
addition to all other rights and remedies provided at law or in equity or
elsewhere in this Lease:

 

(i)                                     Landlord may terminate this Lease and
the Term created hereby at any time after the occurrence of any such Event of
Default and shall give Tenant written notice of Landlord’s election to do so and
the effective date thereof (the “Effective Date”), in which event Landlord may
forthwith repossess the Premises in accordance with applicable law and shall be
entitled to recover,

 

(a)                                 forthwith as liquidated damages, in addition
to any other sums or liabilities under this Lease due to Landlord and damages
for which Tenant may be liable, a sum of money equal to the present value (such
present value to be computed on the basis of a per annum discount rate equal to
the effective annual yield on U.S. Treasury obligations which could be purchased
on the business day next succeeding the Effective Date (or if Landlord has
elected to first avail itself of the remedy provided in subclause
24(i)(b) below, the date as of which it notifies Tenant that it is electing the
remedy set forth in this subclause 24(i)(a)) and mature closest to the
Termination Date as determined as if this Lease had not been terminated for a
default hereunder) of the Rent provided to be paid by Tenant for the balance of
the Term over the present value of the fair market rental value of the Premises,
after deduction from the present value of such fair market rental value of all
anticipated expenses of reletting.  Should the present value of the fair market
rental value of the Premises, after deduction of all anticipated expenses of
reletting, for the balance of the Term exceed the present value of the Rent
provided to be paid by Tenant for the balance of the Term, Landlord shall have
no obligation to pay to Tenant the excess or any part thereof or to credit such
excess or any part thereof against any other sums or damages for which Tenant
may be liable to Landlord, and unless and until such time as Landlord elects to
avail itself of the remedy set forth in this subclause 24(i)(a).

 

(b)                                 in addition to any other sums or damages for
which Tenant may otherwise be liable to Landlord, a sum of money equal to
amounts due at the Effective Date and to recover from time to time from Tenant,
and Tenant shall remain liable for, all Rent which

 

43

--------------------------------------------------------------------------------


 

would have thereafter been due but for such termination as and when the same
would have become due (or after the same would have become due) had such
termination not occurred by reason of default by Tenant, and any other sums
thereafter accruing as they would have become due under this Lease during the
period from the Effective Date to the Termination Date and at any time while
Landlord is pursuing its rights hereunder, Landlord may invoke its rights to
liquidated damages for the balance of the term as provided in subclause
24(i)(a) above.

 

Landlord may, but shall be under no obligation to, except as required by law,
relet the Premises or any part thereof for the account of Tenant, for such rent,
from time to time (which may be for a term extending beyond the Term of this
Lease), and upon such terms as Landlord in Landlord’s sole discretion shall
determine and Landlord shall have no obligation to accept any proposal made by
third parties nor shall Landlord be required to accept any tenant offered by
Tenant or to observe any instructions given by Tenant relative to such
reletting. Also at any time prior to Landlord exercising rights under subclause
24(i)(a) above, Landlord may change the locks or other entry devices of the
Premises and make repairs, alterations and additions in or to the Premises and
redecorate same to the extent deemed by Landlord necessary or desirable, and
Tenant shall upon written demand pay the cost thereof together with, if Landlord
successfully relets the Premises or any part thereof, Landlord’s expenses of
reletting, including without limitation, brokerage commissions payable to
Landlord’s agent or to others.

 

Landlord may collect the rents from any such reletting and apply the same to the
payment of expenses of reentry, redecoration, repair and alterations and the
expenses of reletting and the excess or residue remaining to the payment of Rent
and other sums in this Lease provided to be paid by Tenant under subclause
24(i)(b) above after the date of any such reletting, and any such excess or
residue shall operate only as an offsetting credit against the amount of Rent
and other sums due and owing with respect to periods after the date of such
reletting.  For purposes of clarity, in no event shall Tenant be entitled to a
credit on its indebtedness to Landlord with respect to prior periods or a refund
of amounts accelerated pursuant to subclause 24(i)(a) if Landlord relets the
Premises or any part thereof. No such reentry, repossession, repairs,
alterations, additions or reletting pursuant to this ARTICLE shall operate to
release Tenant in whole or in part from any of Tenant’s obligations hereunder,
and if Landlord effects any such reletting, Landlord may, at any time and from
time to time, with respect to periods prior to the period with respect to which
Landlord avails itself of the remedy set forth in subclause 24(i)(a) above (and
Tenant’s payment of the amount required thereby) sue and recover judgment for
any deficiencies from time to time remaining after the application from time to
time of the proceeds of any such reletting.

 

(ii)                                  Landlord, without thereby waiving default
or breach, may cure the same for the account and at the expense of Tenant,
without notice in a case of emergency threatening life or property, as
determined by Landlord in its sole discretion, or in case of correction of a
dangerous or hazardous condition threatening life or property, and in any other
case if such default or breach is or becomes an Event of Default or continues
for five (5) days after the Landlord gives written notice of intention to cure.
Bills for any expense incurred by Landlord in connection with any such
performance by Landlord shall be for the account of Tenant, and shall be due and
payable within thirty (30) days

 

44

--------------------------------------------------------------------------------


 

after Tenant receives said bills, and if not paid when due, the amounts thereof
shall become immediately due and payable as Additional Rent under this Lease.

 

ARTICLE 25.
EXPENSES OF ENFORCEMENT

 

Tenant shall pay upon demand all Landlord’s reasonable costs, charges and
expenses including the fees and out-of-pocket expenses of counsel, agents and
others retained by Landlord incurred in enforcing Tenant’s obligations hereunder
following the occurrence of a default or breach which continues beyond any
applicable grace or cure periods.

 

ARTICLE 26.
COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing, within
applicable periods of notice, cure and grace, all the other terms, covenants,
conditions, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed shall, during the Term, peaceably and quietly
have, hold and enjoy the Premises subject to the terms, covenants, conditions,
provisions and agreements hereof, without hindrance or ejection by any persons
lawfully claiming by, through or under Landlord, the foregoing covenant of quiet
enjoyment being in lieu of any other covenant, expressed or implied.

 

ARTICLE 27.
LETTER OF CREDIT

 

27.01                 General Provisions.  Not later than the date on which
Tenant commences its Initial Alterations, Tenant shall deliver to Landlord, as
collateral for the full performance by Tenant of all of its obligations under
this Lease and for all losses and damages Landlord may suffer as a result of
Tenant’s failure to comply with one or more provisions of this Lease, a Letter
of Credit (hereinafter defined) substantially in the form of Exhibit F and
containing the terms required herein, in the face amount of the Letter of Credit
Amount, naming Landlord as beneficiary.

 

“Letter of Credit” shall mean a clean, irrevocable, non-documentary and
unconditional letter of credit, permitting multiple and partial draws thereon,
and otherwise in form acceptable to Landlord in its sole, reasonable discretion
issued by and drawable upon a commercial bank (the “Issuing Bank”), which is
satisfactory to Landlord and which satisfies both the Minimum Rating Agency
Threshold (as hereinafter defined) and the Minimum Capital Threshold (as
hereinafter defined). The “Minimum Rating Agency Threshold” shall mean that the
Issuing Bank has outstanding unsecured, uninsured and unguaranteed senior
long-term indebtedness that is then rated (without regard to qualification of
such rating by symbols such as “+” or”-” or numerical notation) “Baa” or better
by Moody’s Investors Service, Inc. and/or “BBB” or better by Standard & Poor’s
Rating Services, or a comparable rating by a comparable national rating agency
designated by Landlord in its discretion. The “Minimum Capital Threshold” shall
mean that the Issuing Bank has combined capital, surplus and undivided profits
of not less than $2,000,000,000.

 

45

--------------------------------------------------------------------------------


 

If, at any time or from time to time, Landlord reasonably determines that an
Issuing Bank (i) no longer satisfies the Minimum Rating Agency Threshold,
(ii) no longer satisfies the Minimum Capital Threshold, (iii) has been seized or
closed by the Federal Reserve Board, the Federal Deposit Insurance Corporation,
the Office of the Comptroller of the Currency, or another governmental or
regulatory agency or authority, (iv) has become insolvent or its financial
condition is such that in Landlord’s reasonable judgment, the Issuing Bank may
be unable to honor a draw on the Letter of Credit, or (v) is unwilling or unable
to honor the Letter of Credit or to perform its obligations to honor a draw upon
the Letter of Credit, then within ten (10) days after demand, Tenant shall
deliver to Landlord a replacement Letter of Credit, issued by a replacement
Issuing Bank which satisfies the Minimum Rating Agency Threshold and the Minimum
Capital Threshold and is otherwise satisfactory to Landlord in its discretion.

 

Tenant shall cause the Letter of Credit to be continuously maintained in effect
(whether through replacement, renewal or extension) in the Letter of Credit
Amount through the date (the “Final LC Expiration Date”) that is sixty (60) days
after the scheduled expiration date of the Term or any renewal Term.  If the
Letter of Credit held by Landlord expires earlier than the Final LC Expiration
Date (whether by reason of a stated expiration date or a notice of termination
or non-renewal given by the issuing bank), Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension (a “Renewal or Replacement LC”) to
Landlord not later than sixty (60) days prior to the expiration date of the
Letter of Credit then held by Landlord.  Any Renewal or Replacement LC shall
comply with all of the provisions of this ARTICLE 27, shall be irrevocable,
transferable and shall remain in effect (or be automatically renewable) through
the Final LC Expiration Date upon the same terms as the expiring Letter of
Credit or such other terms as may be acceptable to Landlord in its sole,
reasonable discretion.

 

27.02                 Drawings under Letter of Credit. Upon Tenant’s failure to
comply with one or more provisions of this Lease which continues beyond
applicable periods of notice and cure, or as otherwise specifically agreed by
Landlord and Tenant pursuant to this Lease or any amendment hereof, Landlord
may, without prejudice to any other remedy provided in this Lease or by Law,
draw on the Letter of Credit and use all or part of the proceeds to (a) satisfy
any amounts due to Landlord from Tenant, and (b) satisfy any other damage,
injury, expense or liability caused by Tenant’s failure to so comply. In
addition, if Tenant fails to furnish a Renewal or Replacement LC complying with
all of the provisions of this ARTICLE 27 at least sixty (60) days prior to the
stated expiration date of the Letter of Credit then held by Landlord, Landlord
may draw upon such Letter of Credit and hold the proceeds thereof (and such
proceeds need not be segregated) in accordance with the terms of this ARTICLE 27
(the “LC Proceeds Account”).

 

27.03                 Use of Proceeds by Landlord. Subject to Section 27.02, the
proceeds of the Letter of Credit shall constitute Landlord’s sole and separate
property (and not Tenant’s property or the property of Tenant’s bankruptcy
estate) and Landlord may immediately upon any draw (and without notice to
Tenant) apply or offset the proceeds of the Letter of Credit: (a) against any
Rent or other amount payable by Tenant under this Lease that is not paid when
due; (b) against all losses and damages that Landlord has suffered; (c) against
any costs incurred by Landlord in connection with this Lease (including
attorneys fees); and (d) against any other amount that Landlord is owed by
reason of Landlord’s exercise of its remedies for Tenant default under this
Lease. Landlord agrees to return the Original Letter of Credit or any Renewal or
Replacement LC pay to Tenant, or at Tenant’s written direction, the Issuing Bank
or pay within thirty (30)

 

46

--------------------------------------------------------------------------------


 

days after the Final LC Expiration Date the amount of any proceeds of the Letter
of Credit received by Landlord and not applied as allowed above; provided, that
if prior to the Final LC Expiration Date a voluntary petition is filed by
Tenant, or an involuntary petition is filed against Tenant by any of Tenant’s
creditors, under the Federal Bankruptcy Code, then Landlord shall not be
obligated to make such payment in the amount of the unused Letter of Credit
proceeds until either all preference issues relating to payments under this
Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed, in each case pursuant to a
final court order not subject to appeal or any stay pending appeal.

 

27.04                 Additional Covenants of Tenant.  If, as result of any
application or use by Landlord of all or any part of the Letter of Credit, the
amount of the Letter of Credit shall be less than the Letter of Credit Amount,
Tenant shall, within five (5) business days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency (or a
replacement letter of credit in the total Letter of Credit Amount), and any such
additional (or replacement) letter of credit shall comply with all of the
provisions of this ARTICLE 27, and if Tenant fails to comply with the foregoing,
notwithstanding anything to the contrary contained in this Lease, the same shall
constitute an Event of Default by Tenant. Tenant further covenants and warrants
that it will neither assign nor encumber the Letter of Credit or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.

 

27.05                 Nature of Letter of Credit. Landlord and Tenant
(a) acknowledge and agree that in no event or circumstance shall the Letter of
Credit or any renewal thereof or substitute therefor or any proceeds thereof
(including the LC Proceeds Account) be deemed to be or treated as a “security
deposit” under any Law applicable to security deposits in the commercial context
(“Security Deposit Laws”), (b) acknowledge and agree that the Letter of Credit
(including any renewal thereof or substitute therefor or any proceeds thereof)
is not intended to serve as a security deposit, and the Security Deposit Laws
shall have no applicability or relevancy thereto, and (c) waive any and all
rights, duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws.

 

ARTICLE 28.
REAL ESTATE BROKER

 

The Tenant represents that Tenant has dealt with (and only with) the Broker
specified in ARTICLE 1 hereof as broker in connection with this Lease, and that
insofar as Tenant knows, no other broker negotiated this Lease or is entitled to
any commission in connection therewith. Tenant agrees to indemnify, defend and
hold harmless Landlord its employees and agents from and against any claims made
by any broker or finder other than the Broker named above for a commission or
fee in connection with this Lease or any sublease hereunder, but nothing herein
shall be construed as permitting any such sublease, provided that Landlord has
not in fact retained such broker or finder. Landlord agrees to indemnify, defend
and hold harmless Tenant, its employees and agents from and against any claims
made by any broker or finder named above for a commission or fee in connection
with this Lease, provided Tenant has not in fact retained such broker or finder
and, in addition, Landlord shall pay the fees of the Broker(s) named in
ARTICLE 1 of this Lease.

 

47

--------------------------------------------------------------------------------


 

ARTICLE 29.
NOTICE TO MORTGAGEE AND GROUND LESSOR

 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises, the Building or the Office Section as part
of the mortgaged premises, or that it is the ground lessor under a ground lease
(which term shall include the Underlying Lease and the Sublease (as such terms
are defined in Section 32U of this Lease)) with Landlord, as ground lessee,
which includes the Premises, the Building or the Office Section as part of the
demised premises, no notice of default from Tenant to Landlord shall be
effective unless and until a copy of the same is given to such holder or ground
lessor, and the timely curing of any of Landlord’s defaults by such holder or
ground lessor shall be treated as performance by Landlord. Such holder or ground
lessor shall be given such reasonable time as may be necessary to effect such
cure or to foreclose the mortgage or terminate the ground lease, as the case may
be. For the purposes of ARTICLE 21, this ARTICLE 29, ARTICLE 30 and ARTICLE 33,
the term “mortgage” includes a mortgage on a leasehold interest of Landlord (but
not one on Tenant’s leasehold interest).

 

ARTICLE 30.
ASSIGNMENT OF RENTS

 

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease (which term shall
include the Underlying Lease and the Sublease) on property which includes the
Premises, the Building or the Office Section, Tenant agrees:

 

(i)                                     that the execution thereof by Landlord,
and the acceptance thereof by the holder of such mortgage, or the ground lessor,
shall never be treated as an assumption by such holder or ground lessor of any
of the obligations of Landlord hereunder, unless such holder, or ground lessor,
shall, by notice sent to Tenant, specifically otherwise elect; and

 

(ii)                                  that, except as aforesaid, such holder or
ground lessor shall be treated as having assumed Landlord’s obligations
hereunder only upon a foreclosure of such holder’s mortgage and the taking of
possession of the Premises, or in the case of a ground lessor, the assumption of
Landlord’s position hereunder by such ground lessor.  In no event shall the
acquisition of title to the Building and the land on which the same is located
by a purchaser which, simultaneously therewith, leases the entire Building or
such land back to the seller thereof be treated as an assumption, by operation
of law or otherwise, of Landlord’s obligations hereunder, but Tenant shall look
solely to such seller-lessee, and its successors from time to time in title, for
performance of Landlord’s obligations hereunder. In any such event, this Lease
shall be subject and subordinate to the lease to such seller. For all purposes,
such seller-lessee, and its successors in title, shall be the landlord hereunder
unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.

 

48

--------------------------------------------------------------------------------


 

ARTICLE 31.
PERSONAL PROPERTY TAXES

 

Tenant shall pay all taxes which may be lawfully charged, assessed, or imposed
upon all fixtures and equipment of every type and also upon all of Tenant’s
personal property in the Premises, and Tenant shall pay all license fees which
may lawfully be imposed upon the business of Tenant conducted upon the Premises.

 

ARTICLE 32.
MISCELLANEOUS

 

A.                                    Remedies Cumulative. All rights and
remedies of Landlord under this Lease shall be cumulative and none shall exclude
any other rights and remedies allowed by law.

 

B.                                    Interest on Overdue Amounts. All payments
becoming due under this Lease and remaining unpaid for five (5) days thereafter
shall bear interest from the date actually due until paid at the rate two
percent (2%) per annum above the prime rate of interest charged from time to
time by Bank of America (or its successor), but in no event more than the
highest rate which is at the time lawful in the Commonwealth of Massachusetts;
provided, however, if a payment otherwise due is not received on the date due
(rather than within five (5) days thereafter, more than once in any twelve (12)
month period, any payment due for the next succeeding twelve (12) months shall
bear interest from the date due without the five (5) day grace period. Interest
hereunder shall be payable within ten (10) days of billing therefor by
Landlord.  The obligation hereunder shall survive the termination of this Lease.

 

C.                                    Grammatical Rules. The necessary
grammatical changes required to make the provisions hereof apply either to
corporations or partnerships or individuals, men or women, as the case may
require, shall in all cases be assumed as though in each case fully expressed.

 

D.                                    Successors and Assigns. Each of the
provisions of this Lease shall extend to and shall, as the case may require,
bind or inure to the benefit not only of Landlord and of Tenant, but also of
their respective successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of ARTICLE 17 hereof. All
indemnities, covenants and agreements of Tenant contained herein shall inure to
the benefit of Landlord’s agents and employees.

 

E.                                     Incorporation by Reference; Authority.
All of the representations and obligations of Landlord are contained herein and
in the Exhibits attached hereto, each of which is incorporated herein by
reference so that all references to “Lease” herein shall refer to the body of
this Lease and all Exhibits thereto; and no modification, waiver or amendment of
this Lease or of any of its conditions or provisions shall be binding upon
Landlord or Tenant unless in writing signed by Landlord and Tenant or, as to
Landlord, by a duly authorized agent of Landlord empowered by a written
authority signed by Landlord.

 

F.                                      Submission Not an Offer. Submission of
this Lease for examination shall not bind Landlord or Tenant in any manner, and
no lease or obligations of Landlord or Tenant shall arise until this instrument
is signed by both Landlord and Tenant and delivery is made to each.

 

G.                                    Rights to View, etc. No rights to any view
or to light or air over any property, whether belonging to Landlord or any other
person, are granted to Tenant by this Lease.

 

49

--------------------------------------------------------------------------------

 

H.                                   Intentionally Omitted.

 

I.                                        Transfer or Assignment by Landlord.
Tenant acknowledges that Landlord has the right to transfer its interest in the
Premises, the Office Section and the Building and in this Lease, and Tenant
agrees that in the event of any such transfer Landlord shall be released from
all liability thereafter accruing under this Lease and all liability with
respect to periods prior to such transfer to the extent assumed by the
transferee specifically or as a matter of law and Tenant agrees to look solely
to such transferee for the performance of Landlord’s obligations hereunder from
and after the date of such transfer except to the extent liabilities were not
assumed by the transferee for the period prior to the transfer; provided that
nothing herein shall result in liability to the transferee beyond the net
proceeds received by the transferor in connection with such transfer. Tenant
further acknowledges that Landlord may assign its interest in this Lease to a
mortgage lender as additional security and agrees that such an assignment shall
not release Landlord from its obligations hereunder and that Tenant shall
continue to look to Landlord for the performance of its obligations hereunder.

 

J.                                        Paramount Title. Landlord’s title is
and always shall be paramount to the title of Tenant.  Nothing herein contained
shall empower Tenant to commit or engage in any act which can, shall or may
encumber the title of Landlord.

 

K.                                   No Recording of Lease. This Lease shall not
be recorded by Tenant or by anyone acting through, under or on behalf of Tenant,
and the recording thereof in violation of this provision shall make this Lease
null and void at Landlord’s election. At Tenant’s request, Landlord agrees to
execute a Notice of Lease in recordable form for recording with the Suffolk
County Registry of Deeds.

 

L.                                     Captions. The captions of ARTICLES,
Sections and subsections are for convenience only and shall not be deemed to
limit, construe, affect or alter the meaning of such ARTICLES, Sections and
subsections.

 

M.                                 Intentionally Omitted..

 

N.                                    Landlord/Tenant Relationship.  Nothing
contained in this Lease shall be deemed or construed by the parties hereto or by
any third party to create the relationship of principal and agent, partnership,
joint venturer or any association between Landlord and Tenant, it being
expressly understood and agreed that neither the method of computation of Rent
nor any act of the parties hereto shall be deemed to create any relationship
between Landlord and Tenant other than the relationship of landlord and tenant.

 

O.                                    Order of Application.  Landlord shall have
the right to apply payments received from Tenant pursuant to this Lease
(regardless of Tenant’s designation of such payments) to satisfy any obligations
of Tenant hereunder that are past due, in such order and amounts as Landlord in
its sole discretion may elect.

 

P.                                      Time is of the Essence. Time is of the
essence of this Lease and each of its provisions.

 

50

--------------------------------------------------------------------------------


 

Q.                                    Interpretive Law. Interpretation of this
Lease shall be governed by the law of the Commonwealth of Massachusetts.

 

R.                                    Effect of Indemnifications. All
indemnities, covenants and agreements of Tenant and Landlord contained herein
which inure to the benefit of the other party shall be construed to also inure
to the benefit of the other party’s agents and employees.

 

S.                                      OFAC. Each of Landlord and Tenant
certifies, represents, warrants and covenants (the party so certifying,
representing, warranting and covenanting is referred to herein as the
“Certifying Party”) to the other that:

 

(i)                                     The Certifying Party is not acting and
will not act, directly or indirectly, for or on behalf of any person, group,
entity, or nation named by any Executive Order or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person”,
or other banned or blocked person, entity, nation or transaction pursuant to any
law, order, rule, or regulation that is enforced or administered by the Office
of Foreign Assets Control; and

 

(ii)                                  The Certifying Party is not engaged in
this transaction, directly or indirectly on behalf of, or instigating or
facilitating this transaction, directly or indirectly on behalf of, any such
person, group, entity or nation.

 

(iii)                               Without limiting the foregoing, the
Certifying Party is not, and the entities or individuals constituting the
Certifying Party or which may own or control the Certifying Party or which may
be owned or controlled by the Certifying Party are not, among the individuals or
entities identified on any list compiled pursuant to Executive Order 13224 for
the purpose of identifying suspected terrorists.

 

Each of Landlord and Tenant hereby agrees to defend (with counsel reasonably
acceptable to the indemnified party), indemnify and hold harmless the other
party (and as to landlord as the indemnified party, Landlord’s designated
property management company), and their respective partners, members, affiliates
and subsidiaries, and all of their respective officers, trustees, directors,
shareholders, employees, servants, partners, representatives, insurers and
agents from and against any and all claims arising from or related to any such
breach the indemnifying party of the foregoing certifications, representations,
warranties and covenants.  In connection with the foregoing, it is expressly
understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be a default by Tenant under ARTICLE 24
above and that, as to any such breach which would result in any material
liability to Landlord which would not be discharged by a cure by Tenant in
accordance with ARTICLE 24, no cure period for such default shall be applicable,
and (y) the representations and warranties contained in this clause S and the
indemnity set forth herein shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease.

 

T.                                     Substitution of Other Premises. At any
time hereafter, Landlord may relocate any portion of Tenant’s Premises not
within Tower IV, subject to the terms set forth below, on the following
conditions: (i) if the portion of the Premises which Landlord wants to relocate
comprises a full floor of a Tower, the Premises on such full floor can only be
relocated in

 

51

--------------------------------------------------------------------------------


 

connection with a lease to another tenant of not less than 40,000 rentable
square feet; and (ii) if the portion of the Premises which Landlord wants to
relocate comprises less than a full floor of a Tower, the Premises on such floor
can be relocated in connection with a lease to another tenant of not less than
one full floor of a Tower of the Office Section. Any such re-locatable portion
of the Premises is referred to herein as “Committed Non-Tower IV Premises”.
Landlord may (upon not less than one hundred eighty (180) days’ prior notice)
substitute for the Committed Non-Tower IV Premises, different space (herein
referred to as the “New Premises”) in the Office Section, provided that the New
Premises shall be usable for Tenant’s purpose; shall be contiguous to the
remaining Premises; shall be situated on the same floor as, or a higher floor
than, the Committed Non Tower IV Premises; shall have a window line not less
that the window line of the Committed Non-Tower IV Premises from which Tenant is
being relocated; and Landlord shall pay the expenses of Tenant’s moving from the
Committed Non-Tower IV Premises to the New Premises and for fully demising and
improving the New Premises so that they are substantially similar to the
Committed Non-Tower IV Premises in quality of improvement and utility to Tenant.
The New Premises shall contain not less rentable square footage as the Committed
Non-Tower IV Premises and in no event will the Base Rent or Tenant’s
Proportionate Expense Share or Proportionate Tax Share be increased by reason of
the substitution.

 

U.                                    Underlying Leases. Landlord is the lessee
of air rights premises collectively referred to as Copley Place, pursuant to
that certain Air Rights Lease Agreement (the “Underlying Lease”), made as of
June 20, 2011, by and between Landlord, as the tenant thereunder, and the
Massachusetts Department of Transportation (“DOT”), as the landlord thereunder.

 

Landlord hereby gives notice to Tenant that it supports the Affirmative Action
and Resident Preference goals set forth in Paragraph 6 of Schedule D to the
Underlying Lease and in Attachment C to the City of Boston’s Urban Development
Action Grant application for Copley Place, and encourages Tenant to pursue such
goals in Tenant’s own employment practices. In connection with hiring to fill
permanent jobs at the Premises, Tenant shall not discriminate against any
employee or applicant for employment because of race, color, religious creed,
national origin, age or sex. Tenant shall comply to the extent applicable, with
Title VII of the U.S. Civil Rights Act and M.G.L. c.151B with respect to
employment at the Premises.

 

V.                                    Partial Invalidity. If any term, provision
or condition contained in this Lease shall, to any extent, be invalid or
unenforceable, the remainder of this Lease (or the application of such term,
provision or condition to persons or circumstances other than those in respect
of which it is invalid or unenforceable) shall not be affected thereby, and each
and every other term, provision and condition of this Lease shall be valid and
enforceable to the fullest extent possible permitted by law.

 

W.                                 Intentionally Omitted.

 

X.                                    Signage. Landlord hereby consents to
Tenant placing signage on the exterior of the Premises at Tenant’s entrance
doors, at Tenant’s sole cost and expense, in accordance with Landlord’s
reasonable rules with respect thereto and Tenant may, at its option, at
Landlord’s sole cost and expense, have its name on the electronic Building
directory provided for tenants in the

 

52

--------------------------------------------------------------------------------


 

Sky Lobby of the Building as well as elevator lobby signage, consistent in
quality and aesthetics with other elevator lobby signage in the Building, in
each floor elevator lobby serving the Premises. Subject to any necessary
approval from the City of Boston and Landlord’s approval of design, materials
and specific location, not to be unreasonably withheld, Tenant may, at Tenant’s
sole cost and expense, install, maintain and replace, so long as Signage Tenants
occupy not less than 70% of the Initial Premises (or rentable area equivalent
thereto), at Tenant’s sole cost and expense:

 

1.                                      the name and/or logo of the original
Tenant or of a transferee pursuant to a Related Party Transfer, or, so long as
such installation shall not result in a breach by Landlord of its obligations
under any then existing lease of space in the Property, of a transferee to which
Landlord has consented, a plaque not to exceed 18 inches by 18 inches in the new
retail level office lobby at or near the elevators or Building directory.

 

2.                                      the name and/or logo of the original
Tenant or of a transferee pursuant to a Related Party Transfer, or, so long as
such installation shall not result in a breach by Landlord of its obligations
under any then existing lease of space in the Property, of a transferee to which
Landlord has consented, to be located above or next to signage identifying Tower
IV in the Sky Lobby and sized consistent with new or existing Building Standard
Tower identification signage (which presently exists on Tower entrance doors).

 

3.                                      the name and/or logo of the original
Tenant or of a transferee pursuant to a Related Party Transfer, or, so long as
such installation shall not result in a breach by Landlord of its obligations
under any then existing lease of space in the Property, of a transferee to which
Landlord has consented, on monument signage of approximately 2 feet deep by 3
feet wide by 4 feet high, in the outdoor plaza at the corner of Dartmouth Street
and Huntington Avenue.

 

“Signage Tenant” shall mean the original Tenant named herein, any transferee
pursuant to a Related Party Transfer, or any other transferee pursuant to a
transfer to which Landlord has consented. No such signage shall display the name
or logo of more than one entity and the name and logo on the signage must be the
Tenant under this Lease or, if the Tenant under this Lease is an entity which is
a lease-holding entity, the name and logo can be that of the affiliate of Tenant
that is the principal operating company occupying the Premises.

 

Y.                                    Attorneys’ Fees. In the event of any legal
action or proceeding brought by either party against the other arising out of
this Lease, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs (including, without limitation, court costs and expert
witness fees) incurred in such action. Such amounts shall be included in any
judgment rendered in any such action or proceeding.

 

Z.                                     Waiver of Consequential Damages. Landlord
and Tenant each hereby waive all claims for special, incidental, or
consequential damages (except as may arise by reason of a Tenant holdover under
Article 19) against the other arising out of the breach of or failure to perform
or observe the requirements and obligations created by this Lease.

 

53

--------------------------------------------------------------------------------


 

AA.                           Violations of Law. Landlord hereby represents and
warrants that as of the date hereof, Landlord has received no notices of any
uncured violation of law, ordinance, order or regulation applicable to the
Property.

 

ARTICLE 33.
NOTICES

 

All notices to be given under this Lease shall be in writing and either hand
delivered; delivered by reputable overnight courier, delivery acknowledged by
recipient; or deposited in the United States mail, certified or registered mail
with return receipt requested, postage prepaid, addressed as follows:

 

(i)                                     If to Landlord:

 

Simon Property Group, L.P.
Attention:  Mike Connell, Property Manager
Two Copley Place, Suite 100
Boston, MA 02116-6502

 

With a copy to:

 

Simon Property Group, L.P.
225 West Washington Street
Indianapolis, IN 46204

 

and as provided in ARTICLE 29 of this Lease

 

and to such other person or such other address designated by notice sent by
Landlord or Tenant.

 

(ii)                                  If to Tenant:

 

Prior to the Commencement Date:

 

Wayfair LLC
177 Huntington Avenue, Suite 6000
Boston, MA 02115
Attention: Chief Financial Officer

 

Following the Commencement Date:

 

Wayfair LLC
Four Copley Place
Boston, MA 02116
Attention: Chief Financial Officer

 

With a copy to:

 

54

--------------------------------------------------------------------------------


 

Bingham McCutchen LLP One Federal Street
Boston, Massachusetts 02110
Attention: Maurice H. Sullivan, Ill, Esq.

 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Building as part of the mortgaged premises, no
notice from Tenant to Landlord shall be effective unless and until a copy of the
same is given to such holder, and the curing of any of Landlord’s defaults by
such holder shall be treated as performance by Landlord. Such holder shall be
given such reasonable time as may be necessary to effect such cure or to
foreclose the mortgage, as the case may be. For the purposes of ARTICLE 21,
ARTICLE 29, ARTICLE 30 and this ARTICLE 33, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest.

 

Notice by mail shall be deemed to have been given as of the date of receipt.
Notice by hand delivery or reputable overnight courier shall be deemed to have
been given at the time of delivery or attempted delivery (as customarily
evidenced by the courier).

 

ARTICLE 34.
LIMITATION ON LIABILITY

 

It is expressly understood and agreed by Tenant that none of Landlord’s
covenants, undertakings, representations or agreements are made or intended as
personal covenants, undertakings, representations or agreements by Landlord or
its partners, and any liability for damage or breach or nonperformance by
Landlord shall be collectible only out of Landlord’s interest in the Property
and no personal liability is assumed by, nor at any time may be asserted
against, Landlord or its partners or any of its or their directors, officers,
agents, employees, legal representatives, successors or assigns, all such
liability, if any, being expressly waived and released by Tenant. The provisions
of this ARTICLE 34 shall expressly be applicable to and inure to the benefit of
Landlord’s successors and assigns. In no event shall Landlord or its constituent
partners be liable for any incidental or consequential damages in connection
with its obligations under, or any action taken by Landlord or its constituent
partners in connection with, this Lease.

 

It is expressly understood and agreed by Landlord that none of Tenant’s
covenants, undertakings, representations or agreements are made or intended as
personal covenants, undertakings, representations or agreements by, and no
personal liability is assumed by, nor at any time may be asserted against, any
of Tenant’s members or partners or any of its or their directors, officers,
agents, employees, legal representatives, successors or assigns, all such
liability, if any, being expressly waived and released by Landlord.

 

ARTICLE 35.
LANDLORD’S DESIGNATED AGENT

 

It is expressly understood and agreed by Tenant that the provisions of this
Lease may be enforced on behalf of Landlord by an agent designated by Landlord
for such purpose, and such enforcement shall be equally effective whether in the
name of Landlord or such agent.

 

55

--------------------------------------------------------------------------------


 

ARTICLE 36.
COMMENCEMENT DATE

 

If Landlord shall not have substantially completed Landlord’s Work (as set forth
in Exhibit B) by the Commencement Date (“Landlord’s Completion Date”), the
Commencement Date shall be deferred for the number of days after Landlord’s
Completion Date required for Landlord to substantially complete Landlord’s Work;
provided, however, the Commencement Date shall not be deferred if the Premises
are not substantially completed by reason of any Tenant Delays (hereinafter
defined). “Tenant Delays” shall mean delays caused by Tenant, its employees,
agents or contractors which begin one (1) business day following notice thereof
from Landlord to Tenant. Furthermore, if Landlord shall not have substantially
completed Landlord’s Work with respect to restroom renovation with respect to
the Initial Premises by September 14, 2014, then Tenant shall be entitled to a
credit, for each day from September 1, 2014 to the date of such substantial
completion, against Base Rent equal to one (1) day of Base Rent applicable to
any floor of Tower IV (based on rentable square feet on that floor) with respect
to which the Landlord’s Work thereon shall not have been substantially
completed.  In addition, if Tenant adds space to the Initial Premises and as a
result of such addition, Tenant is leasing more than 50% of a floor of a Tower,
Landlord shall renovate the restrooms on such floor as contemplated by
Exhibit B-2, and if Landlord shall not have substantially completed such
restroom renovation on such floor by the date which is one hundred twenty (120)
days following the date on which the Landlord delivers the space to Tenant that
results in Tenant being the tenant of more than 50% of such floor, then Tenant
shall be entitled to a credit, for each day following the end of such one
hundred twenty (120) day period to the date of such substantial completion,
against Base Rent due under this Lease equal to one (1) day of Base Rent
applicable to the additional space on such floor which resulted in Landlord’s
obligation.

 

ARTICLE 37.
PARKING

 

Tenant shall have the right during the Term to use up to twenty-five (25) non
reserved parking spaces in the garage located within and serving the Property
and up to fifteen (15) non- reserved parking spaces in the Dartmouth Street
Garage in the property adjacent to the Building and located on Dartmouth Street,
subject with respect to each garage of payment by Tenant for such use at the
prevailing monthly rate therefor generally charged to Office Section tenants by
the operator of the garage from time to time; provided, however, for every
additional 3,500 rentable square feet of space in the Premises in excess of
130,000 rentable square feet, Tenant will be entitled to use, at eh monthly rate
and on the same terms as other spaces used by Tenant therein, one additional
non-reserved parking space in the Dartmouth Street garage. In the event of
non-payment of parking charges due hereunder by the Tenant, Landlord shall have
the right to terminate Tenant’s rights with respect to parking without any
obligation to reinstate such right to parking in the event Tenant attempts to
resume payment for parking.

 

ARTICLE 38.
TENANT IMPROVEMENT ALLOWANCE

 

Subject to the terms of this Section 38 set forth below, there shall be paid by
the Landlord as the Landlord’s contribution toward Tenant’s Initial Alterations,
the sum (“Allowance”) of

 

56

--------------------------------------------------------------------------------


 

$7,191,555.84, based upon a contribution of $68.04 per rentable square foot for
105,696 rentable square feet in the Initial Premises.  Tenant shall submit to
Landlord Tenant’s good faith estimate (“Qualified Cost Estimate”) of the
Qualified Costs (hereinafter defined) to be incurred by Tenant in connection
with its move to and the construction of Initial Alterations in the Premises. 
Installments of the Allowance shall be payable in accordance with the procedures
set forth below.  Installments of the Allowance, which shall in no event exceed
in the aggregate the amount of the Allowance, shall be paid to Tenant (or, at
Landlord’s option if Landlord reasonably determines that Tenant is not paying
its contractors and such failure to pay may give rise to a lien against the
Building, to the order of the contractor that performed the work set forth in
the respective invoices) or, at Tenant’s option to Tenant’s contractors, with
respect to Qualified Costs theretofore incurred by Tenant (and not theretofore
paid to Tenant or which were Tenant’s responsibility as set forth in this
Article 38) for which Tenant has submitted a requisition consisting of, (i) in
the case of other than costs incurred under architectural and engineering
contracts (collectively “Professional Services Contracts”) or under construction
contracts, such as furniture or moving or professional fees that are contracted
for by Tenant separate from construction and Professional Services Contracts,
paid invoices, (ii) in the case of Professional Services Contracts, invoices,
and (iii) in the case of construction costs (a) an application for payment and
sworn statement of a contractor performing general contracting work in the
Premises substantially in the form of AIA Document G-702 covering all work for
which disbursement is to be made to a date specified therein which is part of
the construction contract; (b) a certification from an AIA architect
substantially in the form of the Architect’s Certificate for Payment which is
located on AIA Document G702, Application and Certificate of Payment;
(c) contractor’s, project managers and subcontractor’s waivers of liens which
shall cover all applicable items of Qualified Costs under such construction
contracts for which disbursement is being requested and any other statements and
forms required for compliance with the mechanics’ lien laws of the Commonwealth
of Massachusetts, together with invoices with respect to such Qualified Costs
and such other supporting data as Landlord or Landlord’s Mortgagee may
reasonably require; (iv) a cost breakdown for each trade or subcontractor
performing the work included in Qualified Costs for which a request for
disbursement under such construction contracts is being made; (v) copies of all
construction contracts for the such Alterations, together with copies of all
change orders, if any; and (iii) a request to disburse from Tenant containing an
acknowledgement by Tenant of the work done and a good faith estimate of the cost
to complete the Initial Alterations to the Premises. Upon completion of the
Initial Alterations, and as part of the requisition for final disbursement of
the Allowance for hard construction costs, Tenant shall furnish Landlord with:
(1) general contractor and architect’s completion affidavits, (2) full and final
waivers of lien, (3) receipted bills covering all labor and materials expended
and used, (4) as-built plans of the Alterations, and (5) the certification of
Tenant’s architect to the Landlord that, based on on-site observation and the
data comprising the application for disbursement, to the best of the architect’s
knowledge, information and belief, the Alterations have progressed as indicated
in the application, the quality of the Alterations is in accordance with the
construction contract documents and the contractor is entitled to; payment of
the amount certified in the application. Notwithstanding the foregoing, if the
Qualified Cost Estimate exceeds the Allowance, Tenant shall be entitled to
payments with respect to any requisition in accordance with the terms hereof
except that each individual disbursement of the Allowance by Landlord shall be
in the same ratio to the amount properly requisitioned as the Allowance bears to
the Adjusted Qualified Cost Estimate (hereinafter defined). “Adjusted

 

57

--------------------------------------------------------------------------------


 

Qualified Cost Estimate” means the Qualified Cost Estimate reduced by any amount
paid prior to the date of computing the Adjusted Qualified cost Estimate by
Tenant directly to a contractor, professional or supplier with respect to the
cost of an item that had been included in the Qualified Cost Estimate, but with
respect to which Tenant will not be submitting a requisition (and for which
Landlord will not make any payment with respect to the Allowance). Furthermore,
the amount of any installment of the Allowance otherwise payable shall be
reduced by the amount of any retainage applicable to the Qualified Costs
(proportionately if an individual disbursement is reduced as set forth in the
immediately preceding sentence) with respect to which the disbursement is being
requested, but such retainage shall be payable as part of the final draw when
all requirements set forth for such disbursement have been met). In no event
shall Landlord be required to disburse any installment of the Allowance more
than twice in any calendar month and in no event will Landlord be obligated to
disburse an amount which is less than $50,000 (other than the final disbursement
on account of the Allowance). Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse any portion of the Allowance during
the continuance of an uncured default under this Lease, and Landlord’s
obligation to disburse shall only resume when and if such default is curable and
is, in fact, cured. Time is of the essence with respect to the time periods set
forth in this Section 38.

 

For purposes hereof, “Qualified Costs” shall mean actual costs for
(a) preparation of drawings and other expenses incurred in connection with
design and construction, including without limitation permit fees and costs of
labor and materials, (b) construction of the Premises in accordance with the
plans and specifications approved in accordance with ARTICLE 10, (c) wiring and
cabling in the Premises (d) architectural, engineering, construction management,
project management and other professional fees relating to design and
construction of the Premises and the negotiation of this Lease, (e) costs for
the procurement of furniture, fixtures and equipment in connection with this
Lease, (f) telephone data, equipment, audio visual equipment, security systems
and special power distribution (g) moving and delivery costs, (h) skylights and
(i) a roof deck on the roof of Tower IV, U) interconnecting staircases between
floors in the Premises, and (k) all other hard and soft costs related to the
Tenant’s Alterations and moving expenses associated with the space with respect
to which the Allowance for such Qualified Costs is being provided.

 

Notwithstanding the foregoing, if, as of June 15, 2015, the amount paid or
payable (by reason of requisitions) by Landlord with respect to the Allowance is
less than the Allowance, Landlord shall apply an amount equal the difference
between the amount theretofore requisitioned by Tenant and the Allowance to Base
Rent next coming due under this Lease; provided however, Landlord shall have no
obligation to apply such amount to Base Rent if Tenant is in default of its
obligations under this Lease unless and until such application would cure all
defaults of Tenant in full.

 

Landlord shall pay the portion of the Allowance related to a requisition as is
to be paid by Landlord under this Article 38 not later than thirty (30) days
following the Landlord’s approval of the applicable requisition package.
Landlord shall have a review period of fifteen (15) business days following the
submission of a requisition package to object to the submission as not being in
compliance with this Article 38 and if Landlord does not object to the
submission within such period, the submission shall be deemed approved. If
Landlord shall object to a requisition package, Tenant shall resubmit as
necessary to comply with this Article 38 and the

 

58

--------------------------------------------------------------------------------


 

process for approval shall begin again. If Landlord shall fail to pay by the
date due hereunder the amount to be paid by Landlord in accordance with this
Article 38 for thirty (30) days following approval or deemed approval of the
requisition package, upon five (5) days prior written notice thereof from Tenant
to Landlord of such failure, Tenant may offset against Base Rent next payable by
Tenant to Landlord under this Lease, the amount which was not paid by the end of
such thirty (30) day notice period together with interest thereon at the rate
specified in Section 32.B of this Lease from the end of such thirty (30) day
period until the date on which such amount with interest is offset against such
Base Rent or otherwise paid by Landlord to Tenant.

 

ARTICLE 39.
FINANCIAL STATEMENTS

 

Tenant shall furnish to Landlord annually within thirty (30) days after
Landlord’s request therefor in connection with any bona fide potential sale or
financing of the Building, Tenant’s most recent annual statement, certified by a
responsible financial officer of Tenant. Tenant agrees that Landlord may deliver
a copy of such statements to its mortgagee or ground lessor or a potential
purchaser of Landlord’s interest in the Premises, but otherwise, Landlord shall
treat such statements and information contained therein as confidential;
provided, however, Landlord may release such statements and information if and
to the extent required by a court of competent jurisdiction or if in the opinion
of Landlord’s counsel, the information contained in such statements and
information is required to be disclosed under applicable law following not less
than ten (10) business days’ notice to Tenant unless otherwise required by
applicable law.

 

ARTICLE 40.
TENANT AUTHORITY TO EXECUTE LEASE

 

40.01                 Tenant Authority to Execute Lease. Tenant (a) represents
and warrants that this Lease has been duly authorized, executed and delivered by
and on behalf of Tenant and constitutes the valid and binding agreement of
Tenant in accordance with the terms hereof and (b) if Landlord so requests,
Tenant shall deliver to Landlord or its agent, concurrently with the delivery of
this Lease executed by Tenant, certified resolutions authorizing Tenant’s
execution and delivery of this Lease by the person executing on behalf of Tenant
and the performance of Tenant’s obligations hereunder.

 

40.02                 Landlord Authority to Execute Lease. Landlord has all
requisite power and authority to execute and deliver this Lease and to carry out
its obligations hereunder and the transactions contemplated hereby.

 

ARTICLE 41.
OPTION TO EXTEND LEASE

 

Tenant shall have the right to extend the Term of this Lease for two
(2) successive five (5) year periods, each such right of Tenant to be
conditioned upon (a) this Lease at the time of election being in full force and
effect and Tenant not then being in default under this Lease beyond any
applicable notice and cure period, such extension period to commence upon the
expiration of the original Term of this Lease, (b) as to the second option, the
first option having been exercised. Each option may be exercised for all or a
portion, but not less than 70%, of the

 

59

--------------------------------------------------------------------------------

 

Premises as the same is constituted at the date the option is exercised;
provided, however, any contiguous portion of the Premises on any floor of any
Tower with respect to which Tenant does not exercise an option to extend (each,
a “Non-Extended Space”) (a) shall be not less than 5,000 contiguous rentable
square feet on any one floor of any one Tower and (b) shall meet the Window Line
Criterion (hereinafter defined) and (c) shall be accessible by a corridor that
is consistent with corridor layouts in comparable first class office towers.
Tenant shall be responsible for the cost of separately demising the remaining
Premises (demising walls erected and Building systems separated from the space
relinquished). The “Window Line Criterion” shall mean that the Non-Extended
Space satisfies any one of the following conditions:

 

(i)                                     The window lines (exterior and atrium
facing) are comparable to the window lines (exterior and atrium facing) of any
other leased space in the Office Section of comparable size;

 

(ii)                                  The window lines (exterior and atrium
facing) are substantially proportionate to the window lines (exterior and atrium
facing) in the space on the floor that they is being retained;

 

(iii)                               The window line is, in the view of the
Landlord’s Office Section brokers, marketable at rates consistent with the rates
for other space of the Office Section; or

 

(iv)                              The window lines (exterior and atrium facing)
are substantially proportionate to the window lines (exterior and atrium facing)
of any other leased space in the Office Section.

 

A right of extension shall be exercised, if at all, by written notice to
Landlord given at least eighteen (18) months, but not more than twenty-four (24)
months prior to the expiration of the then Term of this Lease and such notice
must designate the portion of the then Premises, if less than all, with respect
to which the extension is being exercised.  If a notice is given in compliance
with the provisions hereof, this Lease shall, thereupon, be extended for the
applicable extension period, subject to the terms of this ARTICLE 41, without
the need for any further instrument to be executed (but either party shall
execute such a confirmatory instrument upon the request of the other); and if no
such notice is given, then Tenant’s right of extension shall be null and void.
All of the terms, conditions and provisions of this Lease shall be applicable to
any extension of the Term hereof, as if the termination date of the extension
period were the date originally set forth herein for the expiration of the Term,
except that (i) the exercised right of extension shall be of no further force or
effect, so that there shall be no further right of extension with respect
thereto, (ii) the Base Rent per square foot during the extension period shall be
95% of the Fair Market Rent (as hereinafter defined); and (iii) the Premises
demised under this Lease during the extension period shall be the Premises set
forth in Tenant’s notice of extension (which may not be less than seventy
percent (70%) of the Premises demised under this Lease at the time the notice of
extension is given, as described above) and Tenant’s Proportionate Tax Share and
Tenant’s Proportionate Expense Share shall be proportionately adjusted, if
necessary to reflect the reduced size of space included in the Premises.

 

60

--------------------------------------------------------------------------------


 

“Fair Market Rent” for purposes of this ARTICLE 41 shall mean the rent (base
rent and additional rent adjusted, if necessary, to reflect the base years to be
used for the applicable period) per rentable square foot for similar office
space in the Building and in comparable buildings as reasonably located in the
City of Boston, (i) without taking into account actual improvements (regardless
of who paid for such improvements), or the cost of demolition of the space, and
(ii) taking into account (A) the magnitude of any free rent or buildout
allowance, (B) length of lease, (C) building amenities, (D) the location and
floor levels of the premises, (E) services provided, (F) surrender rights, if
any, (G) parking rights and obligations, (H) free rent, tenant allowances or
other concessions and (I) all other relevant market factors and (iii) taking
into account the brokerage commissions, if any, to be paid in connection with
the renewal.

 

Within thirty (30) days after Tenant’s exercise of the extension option (or, if
earlier, within thirty (30) days after Tenant’s request for Landlord’s rental
rate, which may be made at any time after the date twenty-two (22) months prior
to the then scheduled expiration of the Term and prior to Tenant’s giving its
notice exercising the extension option), Landlord shall provide Tenant with its
good faith estimate of the Fair Market Rent for the period of the extension. 
If, within thirty (30) days after Tenant’s receipt of Landlord’s estimate
(“Consideration Period”), Tenant shall not have accepted Landlord’s estimate of
Fair Market Rent, the parties shall at the request of either party made by
notice given within ten (10) days of the end of the Consideration Period,
discuss the matter in good faith for thirty (30) days. If within such thirty
(30) day period the parties have not agreed on the Fair Market Rent rate in
writing, then Landlord and Tenant shall, during the ensuing fifteen (15) days,
attempt to agree on an arbitrator not affiliated with either party (and if they
are unable to do so, either party may request that the President of the American
Arbitration Association in Boston choose an arbitrator, as promptly as possible,
meeting the criteria set forth below; provided, however, the parties shall have
the right during the ten (10) day period following the end of the fifteen (15)
day period to submit the names of not more than two (2) potential arbitrators
meeting the said criteria and if the parties or either of them makes such a
submission, the choice of the President of the American Arbitration Association
shall be made from the list of potential arbitrators so submitted). Such
arbitrator shall have a period of thirty (30) days to determine which of
Landlord’s estimate of Fair Market Rent or Tenant’s estimate of Fair Market Rent
hereunder more closely corresponds to the Fair Market Rent and the estimate of
Fair Market Rent which in the judgment of the arbitrator more closely
corresponds to the arbitrator’s estimate of Fair Market Rent shall be the Fair
Market Rent for purposes hereof and the determination shall be binding upon the
parties. The arbitrator must choose either the Fair Market Rent estimate
submitted by Landlord or the Fair Market Rent estimate submitted by Tenant. Such
arbitrator shall have at least ten (10) years’ experience in the valuation and
appraisal of first-class office rents for real estate in the City of Boston, be
experienced with leasing transactions exceeding 100,000 square feet within the
downtown Boston area, and have no then contractual relationship with either
Landlord or Tenant. The expenses of the arbitrator shall be borne equally by the
Landlord and the Tenant.

 

ARTICLE 42.
EXPANSION RIGHTS

 

42.01                 Special Expansion Rights. Exhibit A-1 described certain
spaces in Tower IV of the Building of which the Tenant is State Street Bank or
an affiliate.  Each such space is

 

61

--------------------------------------------------------------------------------


 

designated on Exhibit A-1 as “SSB” and is referred to herein as an “SSB
Expansion Space” and such spaces are referred to herein collectively as “SSB
Expansion Spaces”. The SSB Expansion Spaces are subject to a lease which
terminates on December 31, 2014, if not extended pursuant to its current terms
by December 31, 2013. In the event the lease of the SSB Expansion Spaces is not
extended pursuant to the terms of the currently existing rights of the tenant
thereof to extend either because the tenant of the SSB Expansion Space does not
give timely notice of extension or because such tenant provides a waiver of the
right to extend prior to December 31, 2013, Landlord shall promptly notify
Tenant and Tenant shall have the option to expand the Initial Premises by any or
all of the SSB Expansion Spaces (but as to any designated SSB Expansion Space on
any one floor of any Tower, the expansion option must be exercised as to the
entire SSB Expansion Space), by notice to Landlord given not later than the
earlier of (a) February 28, 2014 and (b) sixty (60) days following the date of
Landlord’s notice, but in no event shall Tenant be obligated to exercise an
option earlier than September 30, 2013. If Tenant timely provides such notice,
the SSB Expansion Spaces which Tenant elected to add to the Premises shall be
added thereto as of January 1, 2015 (subject to any holdover by the tenant
thereof).

 

Exhibit A-1 also designates a portion of the first floor of Tower I as space
that may become Available (as hereinafter defined) prior to July 1, 2014. It is
also possible that an SSB Expansion Space may become Available prior to July 1,
2014 by reason of a negotiated termination of the existing lease with respect to
such SSB Expansion Space.  Furthermore, space contiguous (vertically or
horizontally) to the Initial Premises excluding the currently vacant
(approximately 8,963 rsf) suite on the second floor of Tower Ill may become
available by reason of a termination of lease. Each SSB Expansion Space that
becomes Available prior to July 1, 2014; the Tower I Space described in
Exhibit A-1 and any such contiguous space in Tower Ill that becomes Available
prior to July 1, 2014, is referred to herein as an “Early Expansion Space” (and
collectively as “Early Expansion Spaces”). If the current tenant of an Early
Expansion Space notifies Landlord that it is willing to terminate its existing
lease of an Early Expansion Space prior to July 1, 2014 and Landlord is willing,
in its sole discretion, to permit such termination, Landlord shall notify Tenant
of the anticipated date of such Early Expansion Space shall be Available (“EES
Notice”), and Tenant shall have the option to expand the Initial Premises by the
addition thereto of such Early Expansion Space, by notice (“EES Acceptance”) to
Landlord given not later than the later to occur of (i) September 1, 2013 and
(ii) thirty (30) days following the date Tenant receives the associated EES
Notice.

 

An Early Expansion Space shall be added to the Premises on later to occur of
September 1, 2013 and the Add Date (as hereinafter defined) for such Early
Expansion Space.

 

“Add Date” as to an Early Expansion Space shall be five (5) business days
following the later to occur of (A) the date the Landlord anticipated the Early
Expansion Space would be available in the EES Notice and (B) the date such Early
Expansion Space is Available and Tenant is given notice thereof by Landlord; but
in no event prior to thirty (30) days following the date Tenant gives the EES
Acceptance with respect to such Early Expansion Space; provided, however, the
Add Date shall be deferred as provided in Article 7 with respect to Early
Expansion Space to be delivered in “shell” rather than “as-is” condition as
provided in Article 7.

 

Space shall be “Available” if the lease with respect thereto is terminated, such
space is vacant and currently existing tenants of the Building do not have
rights to such space which were

 

62

--------------------------------------------------------------------------------


 

in effect as of the date of this Lease. It is understood that Tenant’s rights
hereunder with respect to Tower IV are superior to rights of any third party
including State Street Bank except with respect to the existing renewal option
of State Street Bank (without modification).

 

With respect to SSB Expansion Space and Early Expansion Space added to the
Premises hereunder, such space shall as of the date the same become a part of
the Premises be leased on all of the terms and conditions of this Lease as if
the same were a part of the Premises originally designated in Section 1.19, and,
accordingly, (ii) Base Rent shall be increased by the Annual Base Rent per
Rentable Square Foot set forth in Section 1.11 of this Lease multiplied by the
rentable square feet in the SSB Expansion Space and/or Early Expansion Space so
added to the Premises originally designated as of the date so added, (iii) the
Tenant’s Proportionate Expense Share and Tenant’s Proportionate Tax Share will
be increased to reflect the additional square footage in the Premises as of the
date so added, and (iv) the Allowance under Section 38 shall be increased by an
amount equal to $60.00 per rentable square foot contained in the added SSB
Expansion Space and/or Early Expansion Space.

 

42.02                 Expansion Rights. Tenant shall have two (2) additional
options to expand the Premises, subject to Section 43.01(ii). The first option
(“Expansion Option One”) is to expand the Premises by the addition thereto of
approximately 16,654 rentable square feet on the 4th floor of Tower III
(“Expansion Space One”) and the second option (“Expansion Option Two”) is to
expand the Premises by the addition thereto of approximately 5,413 rentable
square feet on the 4th floor of Tower III (“Expansion Space Two”). Expansion
Space One and Expansion Space Two are designated on Exhibit A-3. In the event
Tenant exercises a right of first offer as provided in Article 43 with respect
to space within Expansion Space One and/or Expansion space Two, the space that
landlord is obligated to deliver hereunder shall be correspondingly reduced. 
The right to exercise Expansion Option One is subject only to the prior rights
of the current tenant thereof to extend or renew its lease thereof pursuant to
existing rights contained in its lease as of the date hereof on or before
March 31, 2014. The right to exercise Expansion Option Two is subject only to
the right of first offer granted to the current tenant of Expansion Space One
prior to the date of this Lease. Each option to expand requires notice of the
exercise of the option by the applicable Expansion Notice Date (hereinafter
defined), time being of the essence, and the space which is the subject of such
option to expand shall be delivered by Landlord to Tenant by the applicable
Expansion Delivery Date (as hereinafter defined).  “Expansion Notice Date” for
Expansion Option One is March 1, 2014 and for Expansion Option Two is July 1,
2014. “Expansion Delivery Date” for Expansion Space One is March 1, 2015 and for
Expansion Space Two is July 1, 2015. Rent will be payable on the space added by
the exercise of Expansion Option One beginning on July 1, 2015. Rent will be
payable on the space added by the exercise of Expansion Option Two beginning on
November 1, 2015. With respect to expansion space added to the Premises under
this Section 42.02, such expansion space shall be leased on all of the terms and
conditions of this Lease as amended from time to time, except that (i) the Term
for such expansion space shall begin on the applicable Expansion Delivery Date
and end on the Termination Date (as the same may be extended or reduced as
provided in this Lease), (ii) Base Rent shall be increased by the addition
thereto of the Annual Base Rent per Rentable Square Foot set forth in
Section 1.11 of this Lease multiplied by the rentable square feet in the
applicable expansion space, (iii) the Proportionate Share of Expenses and the
Proportionate Share of Taxes will be increased to reflect the additional square
footage in the Premises and (iv) Tenant shall receive an improvement allowance
with respect to the

 

63

--------------------------------------------------------------------------------


 

expansion space at a rate of $60.00 (not $68.04) per rentable square foot of the
applicable expansion space multiplied by the ratio of the number of months in
the term of the expansion space to the number of months in the original term of
this Lease, such improvement allowance to be administered on the same terms as
the Allowance under ARTICLE 38, but only disbursed to the extent of Qualified
Costs related to the expansion space, without the right to apply any unused
portion to free rent and such allowance must be requisitioned by December 31,
2016. The expansion space shall be otherwise delivered in “as-is” condition,
broom clean and free of all personal property, debris, tenants and occupants. 
If Landlord is delayed delivering possession of Expansion Space One or Expansion
Space Two, as applicable, beyond the applicable Expansion Delivery Date due to
the holdover or unlawful possession of Expansion Space One or Expansion Space
Two, as applicable, by any party, or otherwise, Landlord shall use reasonable
efforts to obtain possession of, and deliver to Tenant, Expansion Space One or
Expansion Space Two, as applicable, and the commencement of the term for
Expansion Space One or Expansion Space Two, as applicable, and Tenant’s
obligation to pay Rent therefor shall be postponed accordingly. If Landlord is
unable to deliver an Expansion Space under this Section 42.02 by the date which
is ninety (90) days following the applicable Expansion Delivery Date, Tenant
shall have the right to withdraw its notice to expand the Premises by the
addition of such Expansion Space at any time thereafter, but prior to delivery
of such Expansion Space in the condition required hereunder, by thirty (30)
days’ notice to Landlord of such withdrawal; provided, however, such notice of
withdrawal shall be of no force or effect if, prior to the end of such thirty
(30) days, Landlord delivers the Expansion Space to Tenant in the condition
required hereunder.

 

42.03                 Expansion Amendment.  If Tenant exercises an expansion
option under Section 41.01 and/or Section 42.02, Landlord shall prepare an
amendment (an “Expansion Amendment”) adding the applicable expansion space to
the Premises on the terms set forth above and reflecting the changes in the Base
Rent, Rentable Square Footage of the Premises, Tenant’s Proportionate Share of
Taxes and Tenant’s Proportionate Share of Expenses and other appropriate terms.
A copy of the Expansion Amendment shall be sent to Tenant and, subject to
Landlord and Tenant agreeing upon any reasonable changes requested by Tenant,
Tenant shall execute and return the expansion Amendment to Landlord within
thirty (30) days thereafter, and Landlord shall deliver a copy thereof executed
by Landlord to Tenant, but an otherwise valid exercise of an expansion option
shall be fully effective, whether or not an Expansion Amendment is executed.

 

42.04                 Bentley Space. In the event Tenant is offered and elects
to sublease the “Bentley” space consisting of 13,294 rentable square feet of
space on the 7th floor of Tower Ill, designated by Landlord as Space #3701, from
the tenant thereof, Landlord will consent to such sublease to Tenant and provide
Tenant the option to add the sublease space to the Premises upon expiration of
such sublease on the terms then in effect under this Lease, and if Tenant adds
the sublease space to the Premises, Tenant shall receive an improvement
allowance with respect to the expansion space at a rate of $60.00 (not $68.04)
per rentable square foot of such space multiplied by the ratio of the number of
months remaining in the term of this Lease at the date such space becomes a part
of the Premises to the number of months in the original term of this Lease, such
improvement allowance to be administered on the same terms as the Allowance
under ARTICLE 38, but only disbursed to the extent of Qualified Costs related to
the Bentley space, without the right to apply any unused portion to free rent.

 

64

--------------------------------------------------------------------------------


 

ARTICLE 43.
RIGHT OF FIRST OFFER

 

43.01                 Grant of Option; Conditions. Tenant shall have a
continuing right of first offer (the “Right of First Offer”) with respect to the
following space in the Office Section:

 

(i)                                     Commencing on the date hereof, all space
in Tower IV other than on the first floor;

 

(ii)                                  Commencing on the date hereof, any space
in Tower Ill that is contiguous to the then Premises, whether on a floor above
or below the Premises (including SSB Expansion Space and Early Expansion Space
not added under Section 41.01 and any expansion space under Section 41.02) or on
the same floor as a portion of the Premises, but in Tower Ill;

 

(iii)                               Commencing July 1, 2019, any space in Tower
I, but subject to the rights, existing as of the date of this Lease, of other
tenants of the Building.

 

Any such space that becomes available as hereinafter described is referred to
herein as the “Offering Space”. If during the Term Landlord determines (in
Landlord’s sole judgment) that Offering Space is available to lease to a third
party other than the existing tenant or licensee of the Offering Space, then
Landlord shall so advise Tenant (the “Advice”). Tenant may lease such Offering
Space in its entirety only, under the applicable terms described below, by
delivering written notice of exercise to Landlord (the “Notice of Exercise”)
within ten business (10) days after the date of the Advice.  In any event,
Tenant’s delivery of a Notice of Exercise shall be deemed to be the irrevocable
exercise by Tenant of its Right of First Offer subject to and in accordance with
the provisions of this ARTICLE 43. Any reference to the Advice below shall be a
reference to the Advice with respect to which a Notice of Exercise was given.

 

Notwithstanding the foregoing, Tenant shall have no such Right of First Offer
and Landlord need not provide Tenant with an Advice, if:

 

(a)                                 A material default is then continuing at the
time that Landlord would otherwise deliver the Advice; or

 

(b)                                 Tenant herein named (or a transferee
pursuant to a Related Party Transfer, as defined in ARTICLE 17 of this Lease) is
not in occupancy of at least 70% of the Premises initially leased at the time
Landlord would otherwise deliver the Advice; or

 

(c)                                  This Lease has been assigned (other than
pursuant to a Related Party Transfer) prior to the date Landlord would otherwise
deliver the Advice.

 

43.02                 Terms for Offering Space. The term for the Offering Space
shall commence upon the commencement date stated in the Advice and shall
thereafter continue for the balance of the Term of this Lease as the same may be
extended; provided, however, in the event the commencement date for Offering
Space as set forth in the Advice is to commence on or after July 1, 2019, the
term of the lease with respect to the Offering Space shall be the term set forth
in the Advice with respect thereto. The Offering Space shall be added to the
then Premises under

 

65

--------------------------------------------------------------------------------


 

this Lease on all of the terms and conditions of this Lease as the same may be
amended from time to time except as hereinafter provided and except as provided
in the immediately preceding sentence. In the event the Offering Space becomes a
part of the Premises prior to July 1, 2019, as of the date the Offering Space
term commences (i) the amount added to Base Rent on account of the Offering
Space shall be the Annual Base Rent per Rentable Square Foot set forth in
Section 1.11 of this Lease multiplied by the rentable square feet in the
Offering Space and (ii) the Tenant’s Proportionate Expanse Share and Tenant’s
Proportionate Tax Share shall be increased to reflect the additional square
footage in the Premises and (iii) Tenant shall receive an improvement allowance
to be used for Qualified Costs with respect to the Offering Space at a rate of
$60.00 per rentable square foot in the Offering Space multiplied by the ratio of
the number of months in the Offering Space term to the number of months in the
original Term of this Lease, such improvement allowance to be administered on
the same terms as the Allowance under ARTICLE 38, but only disbursed to the
extent of Qualified Costs related to the Offering Space, without the right to
apply any unused portion to rent and such improvement allowance must be
requisitioned by the date which is fifteen (15) months following the date of
delivery of the Offering Space, but the Offering Space shall be otherwise
delivered in the condition set forth in the Advice. In the event the Offering
Space becomes a part of the Premises after June 30, 2019, Base Rent under this
Lease shall be increased by the Prevailing Market Rent (as hereinafter defined)
for the Offering Space and the terms and conditions under which the Offering
Space shall be leased (including, without limitation, the duration of the term
for the Offering Space) shall otherwise be as set forth in the Advice with
respect to the Offering Space.

 

43.03                 Definition of Prevailing Market Rent. “Prevailing Market
Rent” for purposes of this ARTICLE 43 shall mean the rent (base rent and
additional rent adjusted, if necessary, to reflect the base years to be used for
the applicable period) per rentable square foot for similar office space in the
Building and in comparable buildings as reasonably located in the City of Boston
(i) taking into account (A) any difference in the base years between the
Offering Space and the compared space for measurement of additional rent on
account of taxes and expenses, (B) the magnitude of any free rent or buildout
allowance included in rent for the compared space, (C) length of lease,
(D) building amenities in the respective buildings, (E) the location and floor
levels of the Offering Space and the compared space, (F) services provided in
the respective buildings, (G) surrender rights, if any, in the compared space
(H) parking rights and obligations, (I) free rent, tenant allowances or other
concessions in the compared space and (J) all other relevant market factors and
(iii) taking into account the brokerage commissions, if any, to be paid in
connection with the leasing the respective spaces.

 

43.04                 Determination of Prevailing Market Rent. Within thirty
(30) days after Landlord’s receipt of the Notice of Exercise, if Base Rent is to
be determined with reference to Prevailing Market Rent, Landlord shall provide
Tenant with its good faith estimate of the Prevailing Market Rent. If, within
thirty (30) days after Tenant’s receipt of Landlord’s estimate, Tenant shall not
have notified Landlord of its objection to Landlord’s estimate and of Tenant’s
estimate of Prevailing Market Rent, the estimate of Prevailing Market Rent
quoted by Landlord shall be deemed to be the Prevailing Market Rent for the
Offering Space. If Tenant so notifies Landlord of its objection, the parties
shall discuss the matter in good faith for thirty (30) days after Tenant’s
objection notice. If within such thirty (30) day period the parties have not
agreed on the Prevailing Market Rent rate in writing, then Landlord and Tenant
shall, during the ensuing fifteen (15) days, attempt to agree on an arbitrator
not affiliated with either party (and if they are

 

66

--------------------------------------------------------------------------------


 

unable to do so, either party may request that the President of the American
Arbitration Association in Boston choose an arbitrator, as promptly as possible,
meeting the criteria set forth below; provided, however, the parties shall have
the right during the ten (10) day period following the end of the fifteen (15)
day period to submit the names of not more than two (2) potential arbitrators
meeting the said criteria and if the parties or either of them makes such a
submission, the choice of the President of the American Arbitration Association
shall be made from the arbitrators so submitted).  Such arbitrator shall have a
period of thirty (30) days to determine which of Landlord’s estimate of
Prevailing Market Rent or Tenant’s estimate of Prevailing Market Rent hereunder
more closely corresponds to the Prevailing Market Rent and the estimate of
Prevailing Market Rent which more closely corresponds to the arbitrator’s
estimate of Prevailing Market Rent shall be the Prevailing Market Rent for
purposes hereof with respect to the subject Offering Space and the determination
shall be binding upon the parties. The arbitrator must choose either the
Prevailing Market Rent estimate submitted by Landlord or the Prevailing Market
Rent Estimate submitted by Tenant.  Such arbitrator shall have at least ten
(10) years’ experience in the valuation and appraisal of first-class office
rents for real estate in the City of Boston, be experienced with leasing
transactions exceeding 100,000 square feet within the downtown Boston area, and
have no then contractual relationship with either Landlord or Tenant. The
expenses of the arbitrator shall be borne equally by the Landlord and the
Tenant.

 

43.05                 Condition of Offering Space. The Offering Space (including
improvements therein) shall be delivered to Tenant broom-clean and free of
occupants and personal property but otherwise in its condition and as-built
configuration existing on the earlier of the date Tenant takes possession of the
Offering Space or as of the date the term for such Offering Space commences.  If
Landlord is delayed delivering possession of the Offering Space due to the
holdover or unlawful possession of the Offering Space by any party, or
otherwise, Landlord shall use reasonable efforts to obtain possession of the
Offering Space, and the commencement of the term for the Offering Space and
Tenant’s obligation to pay Rent for such Offering Space shall be postponed until
the date Landlord delivers possession of the Offering Space to Tenant free from
occupancy by any party and otherwise in the condition required hereunder.  If
Landlord is unable to deliver an Offering Space under this Article 43 by the
date which is ninety (90) days following the commencement date set forth in the
applicable Advice, Tenant shall have the right to withdraw its notice to add the
Offering Space to the Premises at any time thereafter, but only prior to
delivery of such Expansion Space in the condition required hereunder, by thirty
(30) days’ notice to Landlord of such withdrawal; provided, however, such notice
of withdrawal shall be of no force or effect if, prior to the end of such thirty
(30) days, Landlord delivers the Offering Space to Tenant in the condition
required hereunder.

 

43.06                 Offering Amendment.  If Tenant exercises its Right of
First Offer, Landlord shall prepare an amendment (an “Offering Amendment”)
adding the Offering Space to the Premises on the terms set forth in the Advice
and reflecting the changes in the Base Rent, Rentable Square Footage of the
Premises, Tenant’s Proportionate Share of Taxes and Tenant’s Proportionate Share
of Expenses and other appropriate terms. A copy of the Offering Amendment shall
be sent to Tenant and, subject to Landlord and Tenant agreeing upon any
reasonable changes requested by Tenant, Tenant shall execute and return the
Offering Amendment to Landlord within thirty (30) days thereafter, but an
otherwise valid exercise of a Right of First Offer shall be fully effective,
whether or not an Offering Amendment is executed.

 

67

--------------------------------------------------------------------------------


 

ARTICLE 44.
ROOFTOP COMMUNICATIONS

 

Landlord hereby grants to Tenant a license to use space on the roof of the
Building for communications infrastructure, Tenant shall have the right to
access and use the roof of the Building (such right being referred to herein as
a “Roof License”), commencing on the Commencement Date, in accordance with the
following terms and conditions:

 

A.                                    During the term of a Roof License, Tenant,
at no additional cost other than the costs incurred by Tenant in connection with
installation and maintenance, may use the Roof Space (as hereinafter defined)
for the purpose of installing, operating and maintaining microwave dishes,
antennae and/or other communication devices approved by the Landlord (each, a
“Dish/Antenna”), such approval not to be unreasonably withheld, conditioned or
delayed.  Tenant shall have no right to use the Roof Space under a Roof License
subsequent to the Termination Date. Tenant may elect to terminate the use of the
Roof Space and so terminate the Roof License under which Tenant is using the
Roof Space by giving not less than thirty (30) days notice to Landlord of
Tenant’s intention to cease using the Roof Space, complying with its obligations
relating to removal of the Dish/Antenna Items (as defined below) not later than
such date. The exact location of the space on the roof to be used by Tenant
under a Roof License shall be reasonably designated by Landlord (the “Roof
Space”).  Landlord reserves the right at Landlord’s sole cost and expense and
without material disruption to Tenant, to relocate the Roof Space as reasonably
necessary during the Term. Landlord’s designation shall take into account
Tenant’s use of the Dish/Antenna Items.  Notwithstanding the foregoing, Tenant’s
right to install the Dish/Antenna shall be subject to the reasonable approval
rights of Landlord and Landlord’s architect and/or engineer with respect to the
plans and specifications of the Dish/Antenna Items (as hereinafter defined)
including without limitation appearance, the size of the Dish/Antenna, the
manner in which the Dish/Antenna is attached to the roof of the Building and the
manner in which any cables are run to and from the Dish/Antenna, it being
understood that Tenant shall have the right at its cost and expense to run
conduit to connect the Premises to the Dish/Antenna, provided that Tenant
installs such conduit in existing chases reasonably designated by Landlord,
installs such conduit in a manner that avoids, and at times that do not result
in, interference with other tenants of the Building as of the date of this Lease
and their equipment and installations and performs such installation in
compliance with rules with respect thereto from time to time promulgated by
Landlord using contractors approved by Landlord and providing such insurance
coverage as Landlord may reasonably require. The Dish/Antenna must be tagged
with weatherproof labels showing manufacturer, model, frequency range, and name
of Tenant. In addition, the cable between the Dish/Antenna and the Premises, and
any other cable connected to the Dish/Antenna (the “Dish/Antenna Cable”) must be
tagged in the telecom closet on each floor with a label showing Tenant’s name,
phone number and suite number. The precise specifications and a general
description of the Dish/Antenna along with all documents Landlord reasonably
requires to review the installation of the Dish/Antenna Items (the
“Communications Plans and Specifications”) shall be submitted to Landlord for
Landlord’s written approval no later than twenty (20) days before Tenant
commences to install the Dish/Antenna.  Tenant shall be solely responsible for
obtaining all necessary governmental and regulatory approvals and for the cost
of installing, operating, maintaining and removing the Dish/Antenna.  Tenant
shall notify Landlord upon completion of the installation of the Dish/Antenna
Items. If Landlord determines that the Dish/Antenna does not comply with the
approved Communications Plans and

 

68

--------------------------------------------------------------------------------


 

Specifications, that the Building has been damaged during installation of the
Dish/Antenna Items or that the installation was defective, Landlord shall notify
Tenant of any noncompliance or detected problems and Tenant shall act promptly
with the application of diligence to cure the defects. If the Tenant fails to
promptly cure the defects, Tenant shall pay to Landlord upon demand the cost, as
reasonably determined by Landlord, of correcting any defects and repairing any
damage to the Building caused by such installation.  If at any time Landlord, in
its sole but reasonable discretion, deems it necessary, Tenant shall provide and
install, at Tenant’s sole cost and expense, appropriate aesthetic screening,
reasonably satisfactory to Landlord, for the Dish/Antenna (the “Aesthetic
Screening”).

 

B.                                    Landlord agrees that during the term of a
Roof License, Tenant, upon reasonable prior written notice to Landlord, shall
have access to the Building and the Roof Space for the purpose of installing,
maintaining, repairing and removing the Dish/Antenna, Dish/Antenna Cable, the
appurtenances and the Aesthetic Screening, if any (collectively, the
“Dish/Antenna Items”), all of which shall be performed by Tenant or Tenant’s
authorized representative or contractors, which shall be approved by Landlord
(such approval not to be unreasonably withheld, conditioned or delayed), at
Tenant’s sole cost and risk. It is agreed, however, that only authorized
engineers, employees or properly authorized contractors of Tenant, FCC
inspectors, or persons under their direct supervision will be permitted to have
access to the roof of the Building and the Roof Space. Tenant further agrees to
exercise such control over the people requiring access to the roof of the
Building and the Roof Space as is necessary to keep to a minimum the number of
people having access to the roof of the Building and the Roof Space and the
frequency of their visits.

 

C.                                    It is further understood and agreed that
the installation, maintenance, operation and removal of the Dish/Antenna Items
are not permitted to damage the Building or the roof thereof, or unreasonably
interfere with the use of the Building and roof by Landlord or other tenants of
the Building. Tenant shall be responsible for any material damage caused to the
roof or any other part of the Building, to the extent caused by Tenant or any of
its agents or representatives as a result of Tenant’s exercise of its rights
under a Roof License under this ARTICLE 44. Tenant agrees that at all times
during the term of a Roof License, it will keep the roof of the Building and the
Roof Space free of all trash or waste materials produced by Tenant or Tenant’s
agents, employees or contractors.

 

D.                                    Tenant agrees to install only Dish/Antenna
Items of types and frequencies which will not cause unreasonable interference to
Landlord or existing tenants of the Building.  If Tenant’s Dish/Antenna Items
cause such interference, Tenant will change the frequency on which it transmits
and/or receives and take any other steps necessary to eliminate the interference
including relocating the Dish/Antenna to another location on the roof of the
Building made available by Landlord. If said interference cannot be eliminated
within a reasonable period of time, in the reasonable judgment of Landlord, then
Tenant agrees to remove the Dish/Antenna from the Roof Space and to remove such
other Dish/Antenna Items as Landlord may request, but may reinstall the same, at
Tenant’s sole cost and expense, when it has demonstrated that such
reinstallation will not result in interference.

 

E.                                     Tenant, at its sole cost and expense, and
at its sole risk, shall install, operate and maintain the Dish/Antenna Items in
a good and workmanlike manner, and in compliance with all

 

69

--------------------------------------------------------------------------------

 

building, electric, communication, and safety codes, ordinances, standards,
regulations and requirements, now in effect or hereafter promulgated, of the
Federal Government, including, without limitation, the Federal Communications
Commission (the “FCC”), the Federal Aviation Administration (“FAA”) or any
successor agency of either the FCC or FAA having jurisdiction over radio or
telecommunications, and of the state, city and county in which the Building is
located. Landlord and its agents assume no responsibility for the licensing,
operation and/or maintenance of the Dish/Antenna Items. Tenant has the
responsibility of carrying out the terms of its FCC license in all respects. The
Dish/Antenna shall be connected to Landlord’s power supply in strict compliance
with all applicable building, electrical, fire and safety codes. Neither
Landlord nor its agents shall be liable to Tenant for any stoppages or shortages
of electrical power furnished to the Dish/Antenna or the Roof Space because of
any act, omission or requirement of the public utility serving the Building, or
the act or omission of any other tenant, invitee or licensee or their respective
agents, employees or contractors, or for any other cause beyond the reasonable
control of Landlord, and Tenant shall not be entitled to any rental abatement
for any such stoppage or shortage of electrical power.  Except as may arise from
the negligence of the Landlord, neither Landlord nor its agents shall have any
responsibility or liability for the conduct or safety of any of Tenant’s
representatives or repair, maintenance and engineering personnel while in or on
any part of the Building or the Roof Space in connection with installing or
maintaining the Dish/Antenna Items. No failure of service under a Roof License
shall constitute a Service Failure under this Lease.

 

F.                                      The Dish/Antenna Items shall remain the
personal property of Tenant, and shall be removed by Tenant at its own expense
at the expiration or earlier termination of a Roof License or Tenant’s right to
possession hereunder. Tenant shall repair any damage caused by such removal,
including the patching of any holes. Tenant agrees to maintain all of the
Dish/Antenna Items placed on or about the roof or in any other part of the
Building in proper operating condition and maintain same in satisfactory
condition as to safety in Landlord’s sole discretion. Such maintenance and
operation shall be performed in a manner to avoid any unreasonable interference
with any other tenants or Landlord.

 

G.                                    In light of the specialized nature of the
Dish/Antenna, Tenant shall be permitted to utilize the services of its choice
for installation, operation, removal and repair of the Dish/Antenna Items,
subject to the reasonable approval of Landlord. Notwithstanding the foregoing,
Tenant must provide Landlord with prior written notice of any such installation,
removal or repair and coordinate such work with Landlord in order to avoid
voiding or otherwise adversely affecting any warranties granted to Landlord with
respect to the roof. If necessary, Tenant, at its sole cost and expense, shall
retain any contractor having a then existing warranty in effect on the roof to
perform such work (to the extent that it involves the roof), or, at Tenant’s
option, to perform such work in conjunction with Tenant’s contractor. If
Landlord contemplates roof repairs that could affect Tenant’s Dish/Antenna, or
which may result in an interruption of the Tenant’s telecommunication service,
Landlord shall formally notify Tenant at least thirty (30) days in advance
(except in cases of an emergency) prior to the commencement of such contemplated
work in order to allow Tenant to make other arrangements for such service and
Landlord shall diligently perform (or cause the performance of) such roof
repairs so as to minimize the interference of Tenant’s Dish/Antenna.

 

70

--------------------------------------------------------------------------------


 

H.                                   Tenant shall not allow any provider of
telecommunication, video, data or related services (“Communication Services”) to
locate any equipment on the roof of the Building or in the Roof Space for any
purpose whatsoever unrelated to Tenant’s (or its permitted subtenants’) own use,
nor may Tenant use the Roof Space and/or Dish/Antenna to provide Communication
Services to an unaffiliated tenant, occupant or licensee of another building, or
to facilitate the provision of Communication Services on behalf of another
Communication Services provider to an unaffiliated tenant, occupant or licensee
of the Building or any other building.

 

I.                                        Tenant acknowledges that Landlord may
at some time establish a standard license agreement (“Standard License
Agreement”) with respect to the use of roof space by tenants of the Building.
Tenant, upon request of Landlord, shall enter into such Standard License
Agreement with Landlord provided that such agreement does not materially alter
the rights or obligations of Tenant for a Roof License hereunder with respect to
the Roof Space.

 

J.                                        Tenant specifically acknowledges and
agrees that the terms and conditions of ARTICLE 14 regarding indemnification and
waiver of claims shall apply with full force and effect to Roof Space and any
other portions of the roof accessed or utilized by Tenant, its representatives,
agents, employees or contractors.

 

K.                                   If Tenant defaults under any of the terms
and conditions of this ARTICLE 44, and Tenant fails to cure said default within
any applicable cure period provided for in this Lease, the same shall be an
Event of Default under ARTICLE 24 of this Lease, but Landlord’s sole remedies
for such a default shall be to terminate a then-existing Roof License on notice
to Tenant and, in addition, Landlord may perform any non-monetary obligations of
Tenant hereunder, including, without limitation the obligations of Tenant to
remove all or any of the Dish/Antenna Items, and restore the Building and the
Roof Space to the condition that existed prior to the installation of the
Dish/Antenna Items. Tenant shall be liable for all out of pocket costs and
expenses Landlord incurs in removing such Dish/Antenna Items and repairing any
damage to the Building, the roof of the Building and the Roof Space caused by
the installation, operation or maintenance of the Dish/Antenna Items. In such
event, Tenant shall reimburse Landlord for all such costs incurred by Landlord
as aforesaid together with an administrative charge equal to 10% of the cost of
the work performed by Landlord. The amount to be reimbursed hereunder shall be
paid together with interest from the date such cost is paid by Landlord (as
evidenced by paid invoices supplied by Landlord to Tenant) at the rate of 12%
per annum.

 

ARTICLE 45.
EMERGENCY GENERATOR

 

A.                                    In addition to Tenant’s rights under
ARTICLE 44 of this Lease, Landlord hereby grants to Tenant the right to install
in a location or locations (collectively “Location”) in the lower level of the
Building mutually agreeable to Landlord and Tenant, a standby generator and
related equipment.  The generator and such equipment installed by Tenant,
together with the equipment already referred to in said ARTICLE 44, shall be
included in the definition of Equipment for all purposes of this Lease. 
Notwithstanding anything elsewhere in this Lease to the contrary, the generator
and related equipment need not be removed by Tenant prior to the Termination
Date but shall be removed by Tenant no later than the Termination Date.
Obligations with respect to removal shall survive any termination of this Lease.

 

71

--------------------------------------------------------------------------------


 

B.                                    Landlord agrees that Tenant, upon
reasonable prior written notice to Landlord, shall have access to the Location
for the purpose of installing, maintaining, repairing and removing the generator
and related equipment, all of which shall be performed by Tenant or Tenant’s
authorized representative or contractors, which shall be approved by Landlord
(such approval to be not unreasonably withheld, conditioned or delayed), at
Tenant’s sole cost and risk. It is agreed, however, that only authorized
engineers, employees or properly authorized contractors of Tenant or persons
under their direct supervision will be permitted to have access to the Location.
Tenant further agrees to exercise firm control over the people requiring access
to the Location in order to keep to a minimum the number of people having access
to the Location and the frequency of their visits.

 

C.                                    Tenant agrees to be responsible for any
damage caused to the Location or any other part of the Building, which may be
caused by Tenant or any of its agents or representatives as a result of Tenant’s
exercise of its rights under this ARTICLE 45.

 

D.                                    Tenant, at its sole cost and expense, and
at its sole risk, shall install, operate and maintain the generator and related
equipment in a good and workmanlike manner, and in compliance with all building
and safety codes, ordinances, standards, regulations and requirements, now in
effect or hereafter promulgated.  Landlord and its agents assume no
responsibility for the licensing, operation and/or maintenance of the generator
and related equipment.  Except as may arise from the negligence of the Landlord,
neither Landlord nor its agents shall have any responsibility or liability for
the conduct or safety of any of Tenant’s representatives or repair, maintenance
and engineering personnel while in or on any part of the Building or the
Location in connection with installing or maintaining the generator and related
equipment. No failure of service hereunder shall constitute a Service Failure
under this Lease.

 

E.                                     Tenant agrees to maintain all of the
generator and related equipment placed on or about the Location or in any other
part of the Building in proper operating condition and maintain same in
satisfactory condition as to safety in Landlord’s sole, reasonable discretion.
Such maintenance and operation shall be performed in a manner to avoid any
unreasonable interference with any other tenants or Landlord.

 

F.                                      In light of the specialized nature of
the generator and related equipment, Tenant shall be permitted to utilize the
services of its choice for installation, operation, removal and repair of the
generator and related equipment, subject to the reasonable approval of Landlord.
Notwithstanding the foregoing, Tenant must provide Landlord with prior written
notice of any such installation, removal or repair and coordinate such work with
Landlord in order to avoid voiding or otherwise adversely affecting any
warranties granted to Landlord with respect to the Location.

 

G.                                    Tenant specifically acknowledges and
agrees that the terms and conditions of ARTICLE 14 regarding indemnification and
waiver of claims shall apply with full force and effect to the Location and any
other portions of the Building accessed or utilized by Tenant, its
representatives, agents, employees or contractors.

 

H.                                   If Tenant defaults under any of the terms
and conditions of this ARTICLE 45, and Tenant fails to cure said default within
any applicable cure period provided for in this Lease, the

 

72

--------------------------------------------------------------------------------


 

same shall be an Event of Default under ARTICLE 24 of this Lease, but Landlord’s
sole remedies for such a default shall be to terminate the rights hereunder on
notice to Tenant and Tenant and, in addition, Landlord may perform any
non-monetary obligations of Tenant hereunder, including, without limitation the
obligations of Tenant to remove all or any of the generator and related
equipment, and restore the Location to the condition that existed prior to the
installation of the generator and related equipment. Tenant shall be liable for
all out of pocket costs and expenses Landlord incurs in removing the generator
and related equipment and repairing any damage to the Building caused by the
installation, operation or maintenance of the generator and/or related
equipment.  In such event, Tenant shall reimburse Landlord for all such costs
incurred by Landlord as aforesaid together with an administrative charge equal
to 10% of the cost of the work performed by Landlord. The amount to be
reimbursed hereunder shall be paid together with interest from the date such
cost paid is by Landlord (as evidenced by paid invoices supplied by Landlord to
Tenant) at the rate of 12% per annum.

 

{Signatures on Next Page]

 

73

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first above written.

 

LANDLORD:

 

COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability company

 

By:

SPG COPLEY ASSOCIATES, a Delaware

 

limited liability company, its Managing Member

 

 

 

By:

/s/ David Simon

 

 

 

David Simon

 

 

 

Hereunto duly authorized

 

 

 

TENANT:

 

WAYFAIR LLC

 

By:

/s/ Nicholas Malone

 

 

its:       CFO       and not individually

 

 

Hereunto duly authorized

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

PREMISES

 

Exhibit A-1

--------------------------------------------------------------------------------


 

[g24893ku15i001.gif]

 

Exhibit A-2

--------------------------------------------------------------------------------


 

[g24893ku15i002.gif]

 

Exhibit A-3

--------------------------------------------------------------------------------


 

[g24893ku15i003.gif]

 

Exhibit A-4

--------------------------------------------------------------------------------


 

[g24893ku15i004.gif]

 

Exhibit A-5

--------------------------------------------------------------------------------

 

[g24893ku17i001.gif]

 

Exhibit A-6

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

EARLY EXPANSION SPACES

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

[g24893ku17i002.gif]

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

[g24893ku17i003.gif]

 

Exhibit A-1-3

--------------------------------------------------------------------------------


 

[g24893ku17i004.gif]

 

Exhibit A-1-4

--------------------------------------------------------------------------------


 

[g24893ku17i005.gif]

 

Exhibit A-1-5

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

ROOF DECK PLAN

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

[g24893ku17i006.gif]

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

EXPANSION SPACE ONE AND EXPANSION SPACE TWO

 

Exhibit A-3-1

--------------------------------------------------------------------------------


 

[g24893ku17i007.gif]

 

Exhibit A-3-2

--------------------------------------------------------------------------------

 

[g24893ku19i001.jpg]

 

Exhibit A-3-3

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

SHELL WORK

 

·                                          Removal of floor surface to concrete
slab, including all raised access flooring and ramps;

 

·                                          Removal of ceiling surfaces and
lighting, perimeter soffit and linear diffuser to remain;

 

·                                          Installation of temporary lighting;

 

·                                          Removal of HVAC diffusers and
ductwork back to VAV/Fan Powered Terminal Boxes;

 

·                                          Removal of all supplemental HVAC
equipment and piping associated with existing tenant computer rooms;

 

·                                          Plumbing to be cut, capped and
removed back to risers;

 

·                                          Fire alarm system devices secured to
structure or Building elements;

 

·                                          Removal of office(s), and partitions,
doors, sidelights and interior glass;

 

·                                          Electrical distribution in the
Premises to be made safe and removed back to tenant distribution panel. All
supplemental electrical panels and electrical equipment located within the open
space to be removed back to core tenant distribution panels;

 

·                                          Removal of all existing tenant
tel/data cabling;

 

·                                          Gypsum soffits with linear diffusers
to remain;

 

·                                          Gypsum Columns to remain;

 

·                                          Infill existing floor cores;

 

·                                          Code compliant tenant demising walls
to be provided throughout space.

 

Exhibit B-1-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

LANDLORD’S WORK

 

Landlord shall be responsible for all demising work with respect to the Initial
Premises at its sole cost and expense. Landlord shall also be responsible at its
sole cost and expense for all restroom renovations on any floor of any Tower on
which Tenant has leased, initially or during the Term, more than 50% of the
floor area of such floor. Men’s and women’s restroom renovations, compliant with
ADA (if necessary, including construction of additional handicap restrooms),
will include plumbing fixtures, hot and cold running water, ceramic tile floors
and wall surfaces, accessories and dividers, and ceilings and lighting.

 

Exhibit B-2-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

RULES AND REGULATIONS

 

RULES AND REGULATIONS.  Tenant agrees to observe the rights reserved to Landlord
in the Lease and agrees, for itself, its employees, agents, clients, customers,
invitees and guests, to comply with the following rules and regulations and with
such reasonable modifications thereof and additions thereto as Landlord may
make, from time to time, for the Building.

 

(a)                                 Any sign, lettering, picture, notice, or
advertisement installed within Tenant’s Premises (including but not limited to
Tenant identification signs on doors to the Premises) which is visible outside
of the Premises shall be installed at Tenant’s cost and in such manner,
character and style as Landlord may approve in writing.  No sign, lettering,
picture, notice or advertisement shall be placed on any outside window or in any
position so as to be visible from outside the Building or from any atrium or
lobbies of the Building.

 

(b)                                 Tenant shall not use the name of the
Building or use pictures or illustrations of the Building in advertising or
other publicity, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld.

 

(c)                                  Tenant, its customers, invitees, licensees,
and guests shall not obstruct sidewalks, entrances, passages, courts, corridors,
vestibules, halls, elevators and stairways in and about the Building.  Tenant
shall not place objects against glass partitions or doors or windows or adjacent
to any open common space which would be unsightly from the Building corridors or
from the exterior of the Building, and will promptly remove the same upon notice
from Landlord.

 

(d)                                 Tenant shall not make noises, cause
disturbances, create vibrations, odors or noxious fumes or use or operate any
electrical or electronic devices or other devices that emit sound, waves or are
dangerous to other tenants and occupants of the Building or that would interfere
with the operation of any

 

Exhibit C-1

--------------------------------------------------------------------------------


 

device or equipment or radio or television broadcasting or reception from or
within the Building or elsewhere, or with the operation of roads or highways in
the vicinity of the Building and shall not place or install any projections,
antennae, aerials or similar devices inside or outside of the Premises.

 

(e)                                  Tenant shall not make any room to room
canvass to solicit business from other tenants in the Building, and shall not
exhibit, sell or offer to sell, use, rent or exchange any item or services in or
from the Premises unless ordinarily embraced within Tenant’s use of the Premises
as specified in its lease.

 

(f)                                   Tenant shall not waste electricity or
water and agrees to cooperate fully with Landlord to assure the most effective
operation of the Building’s heating and air conditioning and shall refrain from
attempting to adjust any controls.  Tenant shall keep doors from the Premises to
the public corridor doors closed when not in use.

 

(g)                                  Door keys for doors in the Premises will be
furnished at the commencement of the Lease by Landlord.  Tenant shall not affix
additional locks on doors and shall purchase duplicate keys only from Landlord. 
When the Lease is terminated, Tenant shall return all keys to Landlord and will
provide to Landlord the means of opening any safes, cabinets or vaults left in
the Premises.

 

(h)                                 Tenant assumes full responsibility for
protecting its space from theft, robbery and pilferage, which includes keeping
doors locked and other means of entry to the Premises closed and secured.

 

(i)            Peddlers, solicitors and beggars shall be reported to the office
of the Building or as Landlord otherwise requests.

 

(j)                                    Tenant shall not install nor operate
machinery or any mechanical devices of a nature not directly related to Tenant’s
ordinary use of the Premises without the written permission of Landlord.

 

(k)                                 No person or contractor not employed by
Landlord shall be used to perform window washing, cleaning, decorating, repair
or other work in the Premises.

 

(l)                                     Tenant shall not, and Tenant shall not
permit or suffer anyone to:

 

(1)                                 Cook in the Premises (other than through the
use of microwave or toaster oven(s)), but nothing herein shall prevent the use
of customary coffee stations;

 

Exhibit C-2

--------------------------------------------------------------------------------


 

(2)                                 Place vending or dispensing machines of any
kind in or about the Premises for use by other than its employees, guests and
business invitees;

 

(3)                                 At any time sell, purchase or give away, or
permit the sale, purchase or gift of, food in any form other than to employees,
guests and business invitees;

 

(m)                             Tenant shall not:

 

(1)                                 Use the Premises for lodging, manufacturing
or for any immoral or illegal purposes.

 

(2)                                 Use the Premises to engage in the
manufacture or sale of any spirituous, fermented, intoxicating or alcoholic
beverages.

 

(3)                                 Use the Premises to engage in the
manufacture or sale of, or permit the use of, any illegal drugs on the Premises.

 

(n)                                 In no event shall any person bring into the
Building inflammables such as gasoline, kerosene, naphtha and benzene, or
explosives or firearms or any other article of intrinsically dangerous nature. 
If by reason of the failure of Tenant to comply with the provisions of this
paragraph, any insurance premium payable by Landlord for all or any part of the
Building shall at any time be increased above normal insurance premiums for
insurance not covering the items aforesaid, Landlord shall have the option to
either terminate the Lease or to require Tenant to make immediate payment for
the whole of the increased insurance premium.

 

(o)                                 Tenant shall comply with all applicable
federal, state and municipal laws, ordinances and regulations and building
rules, and shall not directly or indirectly make any use of the Premises which
may be prohibited thereby or which shall be dangerous to person or property or
shall increase the cost of insurance or require additional insurance coverage.

 

(p)                                 If Tenant desires signal, communication,
alarm or other utility or service connection installed or changed, the same
shall be made at the expense of Tenant, with approval and under direction of
Landlord.

 

(q)                                 Bicycles shall not be permitted in the
Building in other than Landlord designated locations.

 

(r)                                    Tenant shall cooperate and participate in
all security programs affecting the Building.

 

(s)                                   In the event Landlord allows one or more
tenants in the Building to do any act prohibited herein, Landlord shall not be
precluded from denying any other tenant the right to do any such act.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

(t)                                    Tenant, or the employees, agents,
servants, visitors or licensees of Tenant shall not at any time place, leave or
discard any rubbish, paper, articles, or objects of any kind whatsoever outside
the doors of the Premises or in the corridors or passageways of the Building. 
No animals or birds shall be brought or kept in or about the Building.

 

(u)                                 Landlord shall have the right to prohibit
any advertising by Tenant which, in Landlord’s opinion, tends to impair the
reputation of the Building or its desirability for offices, and, upon written
notice from Landlord, Tenant will refrain from or discontinue such advertising.

 

(v)                                 Except as permitted under the Lease or in
connection with the installation of any Tenant improvements and office
decorations, Tenant shall not mark, paint, drill into, or in any way deface any
part of the Building or the Premises.  No boring, driving of nails or screws,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Landlord, and as Landlord may direct.  Tenant shall not install any
resilient tile or similar floor covering in the Premises except with the prior
approval of Landlord.  The use of cement or other similar adhesive material is
expressly prohibited.

 

(w)                               Landlord shall have the right to limit or
control the number and format of listings on the main Building directory.

 

Exhibit C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

CLEANING SPECIFICATIONS

 

I.             CLEANING -TENANT’S AREAS

 

A.                                    NIGHTLY- MONDAY THROUGH FRIDAY HOLIDAYS
EXCLUDED

 

1.                                      DUST MOP, ALL STONE, CERAMIC, TILE,
TERRAZZO, AND OTHER TYPES OF UNWAXED FLOORING, USING A TREATED MOP.

 

2.                                      DUST MOP ALL VINYL, ASBESTOS, ASPHALT,
RUBBER AND SIMILAR TYPES OF FLOORING, USING A TREATED MOP.  THIS INCLUDES
REMOVAL OF GUM AND OTHER SIMILAR SUBSTANCES USING A SCRAPING DEVICE.

 

3.                                      VACUUM ALL CARPETED AREAS.

 

4.                                      DUST MOP ALL PRIVATE AND PUBLIC
STAIRWAYS AND VACUUM IF CARPETED.

 

5.                                      HAND DUST AND WIPE CLEAN ALL HORIZONTAL
SURFACES INCLUDING FURNITURE, FILE CABINETS, FIXTURES, AND WINDOW SILLS, USING A
CHEMICALLY TREATED DUST CLOTH.  PAPERS ON DESK SHALL REMAIN UNDISTURBED.

 

6.                                      DUST AND SANITIZE ALL TELEPHONES USING A
DISINFECTANT SOLUTION.

 

7.                                      REMOVE FINGER MARKS FROM ALL PAINTED
SURFACES NEAR LIGHT SWITCHES, ENTRANCE DOORS, ETC.

 

8.                                      REMOVE ALL GUM AND FOREIGN MATTER ON
SIGHT.

 

9.                                      EMPTY AND CLEAN ALL WASTE RECEPTACLES
AND REMOVE WASTE PAPER AND WASTE MATERIALS TO A DESIGNATED AREA.  REPLACE LINERS
IN EACH RECEPTACLE.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

10.                               DAMP DUST INTERIORS OF ALL WASTE DISPOSAL
RECEPTACLES AND WASH AS NECESSARY.

 

11.                               CLEAN AND SANITIZE USING A DISINFECTANT
SOLUTION, ALL WATER FOUNTAINS AND WATER COOLERS.  SINKS/FLOORS ADJACENT TO
SINKS/FOUNTAINS TO BE WASHED NIGHTLY.

 

12.                               SPOT MOP FLOORS FOR SPILLAGES, ETC.

 

13.                               EMPTY AND DAMP CLEAN ALL ASH TRAYS AND SCREEN
ALL SAND URNS.

 

14.                               REMOVE FINGER MARKS AND DUST DOORS OF ELEVATOR
HATCHWAYS.

 

15.                               CLEAN ALL LOW LEDGES, SHELVES, BOOKCASES,
CHAIR RAILS, TRIM, PICTURES, CHARTS, ETC., WITHIN REACH.

 

16.                               CLEAN SINKS, TOILETS, AND RELATED PLUMBING
FIXTURES.

 

17.                               CLEAN MIRRORS, METALWORK, AND GLASS TABLE
TOPS.

 

18.                               UPON COMPLETION OF WORK, ALL SLOP SINKS ARE TO
BE THOROUGHLY CLEANED AND ALL CLEANING EQUIPMENT AND SUPPLIES STORED NEATLY IN
LOCATIONS DESIGNATED BY THE OFFICE OF THE BUILDING.

 

19.                               ALL CLEANING OPERATIONS SHALL BE SCHEDULED SO
THAT A MINIMUM OF LIGHTS ARE TO BE LEFT ON AT ANY TIME.  UPON COMPLETION OF
CLEANING ALL LIGHTS ARE TO BE TURNED OFF.  ALL ENTRANCE DOORS ARE TO BE KEPT
LOCKED DURING THE CLEANING OPERATION.

 

B.                                    WEEKLY

 

1.                                      HAND DUST ALL DOOR LOUVERS AND OTHER
VENTILATING LOUVERS WITHIN REACH.

 

2.                                      DUST ALL BASEBOARDS.

 

3.                                      MOVE AND VACUUM UNDERNEATH ALL FURNITURE
THAT CAN BE MOVED.

 

4.                                      IN HIGH TRAFFIC AREAS, DAMP MOP IF
NECESSARY AND APPLY SPRAY BUFFING SOLUTION IN A FINE MIST AND BUFF WITH A
SYNTHETIC PAD.

 

5.                                      BUFF TRAFFIC AREAS AND PIVOT POINTS.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

6.                                      DAMP MOP ALL NON-CARPETED AND PUBLIC
STAIRWAYS.

 

7.                                      WIPE CLEAN ALL BRIGHT WORK.

 

8.                                      CLEAN INTERIOR GLASS PARTITIONS AND
DOORS.

 

9.                                      DUST ALL CHAIR RAILS.

 

C.                                    QUARTERLY

 

1.                                      VACUUM UPHOLSTERED FURNITURE.

 

2.                                      MACHINE SCRUB FLOORING.

 

3.                                      WASH AND APPLY ONE COAT OF APPROVED
FLOOR FINISH TO COMPOSITION FLOORING.

 

4.                                      DUST ALL VERTICAL SURFACES SUCH AS
WALLS, FURNITURE, PARTITIONS, AND SURFACES NOT REACHED IN NIGHTLY CLEANING.

 

5.                                      DUST EXTERIOR OF LIGHTING FIXTURES.

 

6.                                      WASH ALL BASEBOARDS.

 

7.                                      STRIP ALL RESILIENT FLOORING USING
DILUTED STRIPPING SOLUTION.  MACHINE SCRUB FLOOR USING PAD TO REMOVE ALL FLOOR
FINISH. THOROUGHLY RINSE WITH CLEAR WATER AND APPLY TWO COATS OF FLOOR FINISH.

 

II.                                   LAVATORIES

 

A.                                    NIGHTLY- MONDAY THROUGH FRIDAY

 

1.                                      POLICE LAVATORIES DURING THE DAY WITH
MATRON OR PORTER TO PICK UP WASTE AND REPLENISH MATERIALS.

 

2.                                      CLEAN, SANITIZE (USING DISINFECTANT
SOLUTION), AND POLISH ALL VITREOUS FIXTURES INCLUDING TOILET BOWLS, URINALS, AND
WASH BASINS.

 

3.                                      SWEEP AND WASH FLOORING WITH APPROVED
GERMICIDAL SOLUTION.

 

4.                                      WASH AND POLISH MIRRORS, POWDER SHELVES,
DISPENSERS, HAND DRYERS, BRIGHTWORK, INCLUDING FLUSHOMETERS, PIPING, AND TOILET
SEAT HINGES.

 

5.                                      CLEAN AND SANITIZE BOTH SIDES OF TOILET
SEATS.

 

Exhibit D-3

--------------------------------------------------------------------------------

 

6.                                      EMPTY ALL CONTAINERS AND DISPOSAL UNITS
AND INSERT NEW LINERS WHERE REQUIRED.

 

7.                                      WASH AND SANITIZE (USING A DISINFECTANT
SOLUTION) EXTERIOR OF ALL CONTAINERS.

 

8.                                      EMPTY, CLEAN, AND SANITIZE ALL SANITARY
NAPKIN DISPOSAL UNITS.

 

9                                         DUST AND SPOT WASH, WHERE NECESSARY,
PARTITIONS, TILE WALLS, DISPENSERS, CEILINGS, LIGHTS, SWITCHES AND RECEPTACLES.

 

10.                               REFILL ALL DISPENSERS TO NORMAL LIMITS
INCLUDING NAPKINS, SOAP, TISSUE, TOWELS, ETC.

 

11.                               VACUUM ENTIRE CARPETED AREAS, IF ANY.

 

12.                               REMOVE ALL RUBBISH.

 

B.                                    WEEKLY

 

1.                                      WET MOP ALL TILE FLOORS AND WASH
BASEBOARDS.

 

2.                                      MACHINE SCRUB FLOORS, HAND BRUSH
CORNERS, AND HAND BRUSH TOILET EDGES WITH APPROVED GERMICIDAL DETERGENT
SOLUTION.

 

C.                                    MONTHLY

 

1.                                      WASH ALL PARTITIONS, TILE WALLS, AND
ENAMEL SURFACES WITH APPROVED GERMICIDAL DETERGENT SOLUTION.

 

D.                                    QUARTERLY

 

1.                                      DUST ALL HVAC GRILLS AND LOUVERS.

 

E.                                     OTHER

 

1.                                      CLEANING OF COMPUTER ROOMS AND KITCHENS
WILL BE THE RESPONSIBILITY OF INDIVIDUAL TENANTS.

 

III.                              PUBLIC CORRIDORS, STAIRWELLS, AND SERVICE
AREAS:

 

A.                                    NIGHTLY

 

1.                                      VACUUM AND SPOT CLEAN CARPETING.

 

2.                                      SWEEP AND DAMP MOP PUBLIC AREA CONCRETE
FLOORS.

 

Exhibit D-4

--------------------------------------------------------------------------------


 

3.                                      SWEEP AND DAMP MOP PUBLIC STAIRWELLS AND
LANDINGS.

 

4.                                      CLEAN BASEBOARDS OF SCUFFS AND MARKS.

 

5.                                      EMPTY AND CLEAN ASHTRAYS AND SAND URNS.

 

6.                                      CLEAN ALL DIRECTORIES AND LOBBY SECURITY
CONSOLE.

 

7.                                      CLEAN CORRIDOR GLASS AND METAL WORK.

 

8.                                      SPOT CLEAN WALLS, CEILINGS, LIGHTS, ETC.

 

9.                                      REMOVE TRASH TO COMPACTOR.

 

10.                               CLEAN TELEPHONES, TELEPHONE BOOTH AREAS AND
MAIL DROPS.

 

11.                               KEEP SLOP SINKS, CLOSETS, SUPPLY ROOMS, AND
OTHER JANITORIAL AREAS IN A CLEAN CONDITION.

 

12.                               KEEP ELECTRICAL AND TELEPHONE CLOSETS CLEAN
AND FREE OF STORAGE.

 

13                                  CLEAN AND SANITIZE ALL PUBLIC DRINKING
FOUNTAINS.

 

14.                               SWEEP AND WASH ALL FLOORS IN PUBLIC LOBBY.

 

15.                               CLEAN AND VACUUM CARPETING IN PASSENGER
ELEVATOR CABS AND SPOT CLEAN AS NECESSARY.

 

16.                               DUST AND WIPE CLEAN WALLS, DOORS AND METAL
WORK ON ALL PASSENGER ELEVATORS.

 

17.                               CLEAN FLOORS AND WALLS OF SERVICE ELEVATORS.

 

18.                               CLEAN AND REMOVE ANY DEBRIS FROM CEILING
FIXTURES IN PASSENGER ELEVATORS.

 

19.                               WASH ALL LOBBY WALK OFF MATS.

 

B.                                    WEEKLY

 

1.                                      CLEAN ALL DOOR VENTS.

 

2.                                      DUST ALL VERTICAL SURFACES WITHIN REACH.

 

C.                                    MONTHLY

 

1.                                      DRY SHAMPOO ALL LOBBY CARPETING.

 

Exhibit D-5

--------------------------------------------------------------------------------


 

D.                                    QUARTERLY

 

1.                                      STEAM CLEAN ALL LOBBY CARPETING.

 

2.                                      VACUUM ALL CEILING GRILLS AND AIR
LOUVERS.

 

IV.                               WINDOW CLEANING

 

A.            WINDOWS WILL BE CLEANED AS NECESSARY, BUT NOT LESS THAN THE
FOLLOWING FREQUENCIES:

 

EXTERIOR OF EXTERIOR GLASS - NOT LESS THAN 5 TIMES/YEAR.

 

INTERIOR OF EXTERIOR GLASS - NOT LESS THAN 2 TIMES/YEAR.

 

EXTERIOR OF INTERIOR GLASS - NOT LESS THAN 1 TIMES/YEAR.

 

INTERIOR OF INTERIOR GLASS - NOT LESS THAN 2 TIMES/YEAR.

 

Exhibit D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

MEASUREMENT STANDARDS

 

I.             Measurement Standards- Single Tenancy Floors.  Three steps, in
sequence, are to be followed to determine the Total Rentable Area:  (i) compute
gross area, (ii) deduct certain areas, and (iii) add applicable share of areas
to be apportioned (see paragraph C below).

 

A.                                    Gross Area:  The gross area of a floor
shall be the entire area within the exterior walls.  If the exterior wall
consists in whole or part of windows, fixed clear glass or other transparent
material, the measurement along the entire such wall shall be taken to a line
established by the vertical plan of the inside of the glass or other transparent
material.  If it consists solely of a nontransparent material, the measurement
shall be taken to the inside surface of the outer building wall.  If a floor has
no exterior wall within the property line, measurements shall be taken to the
property line.  If a floor has no full-height enclosure wall, measurement shall
be taken to the edge of the floor slab.

 

B.                                    Deductions from Gross Area:  The following
non-rentable building areas with one-half of their enclosing walls are to be
deducted.

 

1.                                      Public elevator shafts and associated
elevator machine rooms.

 

2.                                      Required egress stairways.

 

3.                                      Areas within the gross area which are to
be apportioned pursuant to paragraph (C) below.

 

C.                                    Areas to be apportioned (“Attributable
Area”):

 

1.                                      Common facilities including, without
limitation, all heating, ventilating, air conditioning, mechanical, electrical,
cooling tower, telephone and other service floors, rooms or areas, containing
equipment or supplies (exclusive of any tenant special air conditioning or
mechanical area or facilities) and all public lobbies (including monumental
stair and/or escalator), loading and other common service areas, throughout and
within the Building including one-half of their enclosing walls, are to be
apportioned.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

2.                                      Whenever the height of any room or space
used for a heating, ventilating, air conditioning, mechanical, or electrical
facility above the ground floor shall exceed the average story height in the
Building by more than 25 percent, then the floor area of such room or space
shall be determined by multiplying the actual floor area by the percentage that
the height of the room or space exceeds the average story height, and adding the
area so determined to the actual floor area of such room or space; however, if
any such rooms or spaces penetrate the next higher floor, then the entire area
of such room or space on both floors shall be apportioned under this paragraph
(C).

 

II.            Measurement Standards - Multiple Occupancy Floors.  The sum of
the Total Rentable Area for two or more tenants on a floor shall be the Total
Rentable Area for that floor as computed in the manner for single tenancy
floors.  Three steps are to be followed to determine the Total Rentable Area for
each tenant on a multiple occupancy floor:  (i) compute the Net Rentable Area
for such floor pursuant to (a) below, (ii) compute the Net Rentable Area for
each tenant pursuant to (b) below, and (iii) multiply the Total Rentable Area of
such floor by a fraction whose numerator is the Net Rentable Area for such
tenant and whose denominator is the Net Rentable Area for such floor.

 

A.                                    Net Rentable Area for Any Floor:  The Net
Rentable Area shall be the gross area as described for single tenancy floors
less the entire core area (measured to the finished enclosing walls thereof, but
excluding any part of the core rented to a tenant) and corridors (measured to
the corridor side of the finished enclosing walls of the corridor).

 

B.                                    Net Rentable Area for Each Tenant: 
Exterior walls are to be measured as described in the procedure for gross area.
Demising walls between tenants are to be equally divided. Corridor walls to the
finished corridor side are to be included in the Net Rentable Area of each
tenant.

 

III.          Rentable Calculation.  Rentable Area is determined by measuring
gross area less deductions (assuming all full floor occupants) and multiplying
by 1.165.

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

LETTER OF CREDIT FORM

 

[Name of Financial Institution]

 

 

Irrevocable Standby

 

Letter of Credit

 

No.                                 

 

Issuance Date:                                 

 

Expiration Date:                                 

 

Applicant:                                 

 

Beneficiary

 

Copley Place Associates, LLC
Simon Property Group, L.P.
Attention:  Property Manager
Two Copley Place, Suite 100
Boston, MA  02116-6502

 

Ladies/Gentlemen:

 

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
                     U.S. Dollars($                    ) available for payment
at sight by your draft drawn on us when accompanied by the following documents:

 

1.                                      The original of this Irrevocable Standby
Letter of Credit.

 

2.                                      Beneficiary’s dated statement
purportedly signed by an authorized signatory reading:



“This draw in the amount of                      U.S.
Dollars($                    ) under your Irrevocable Standby Letter of Credit
No.                      represents funds due and owing to us pursuant to the
terms of that certain lease by and between
                                        , as landlord, and
                                        , as tenant, and/or any amendment to the
lease or any other agreement between such parties related to the lease.”

 

Exhibit F-1

--------------------------------------------------------------------------------


 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR PERIOD(S) OF ONE YEAR EACH FROM THE CURRENT
EXPIRY DATE HEREOF, OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60)
DAYS PRIOR TO ANY EXPIRATION DATE, WE NOTIFY YOU BY REGISTERED MAIL OR OVERNIGHT
COURIER AT THE ABOVE LISTED ADDRESS THAT WE ELECT NOT TO CONSIDER THIS LETTER OF
CREDIT EXTENDED FOR ANY SUCH ADDITIONAL PERIOD.

 

ANY SUCH NOTICE SHALL BE EFFECTIVE WHEN SENT BY US AND UPON SUCH NOTICE TO YOU,
YOU MAY DRAW AT ANY TIME PRIOR TO THE THEN CURRENT EXPIRATION DATE, UP TO THE
FULL AMOUNT THEN AVAILABLE HEREUNDER, AGAINST YOUR DRAFT(S) DRAWN ON US AT SIGHT
AND THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENTS THERETO,
ACCOMPANIED BY YOUR STATEMENT, SIGNED BY AN AUTHORIZED OFFICER ON YOUR
LETTERHEAD STATING THAT YOU ARE IN RECEIPT OF BANK OF AMERICA, N.A.’S NOTICE OF
NON-EXTENSION UNDER LETTER OF CREDIT NO.                      AND THE
APPLICANT’S OBLIGATION TO YOU REMAINS.

 

THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART.  ANY TRANSFER
MADE HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS
OF RULE 6 OF THE INTERNATIONAL STANDBY PRACTICES (ISP98) FIXED BY THE
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.  SHOULD YOU WISH TO
EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE SUBJECT TO THE RETURN
TO US OF THE ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY OUR FORM OF TRANSFER,
PROPERLY COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY OF YOUR FIRM, BEARING
YOUR BANKERS STAMP AND SIGNATURE AUTHENTICATION. ANY TRANSFER FEE SHALL BE FOR
THE ACCOUNT OF THE APPLICANT AND FAILURE TO PAY BY THE APPLICANT WILL NOT AFFECT
THE TRANSFERABILITY BY THE BENEFICIARY. SUCH TRANSFER FORM IS AVAILABLE UPON
REQUEST.

 

DRAFT(S) MUST STATE: “DRAWN UNDER BANK OF AMERICA, N.A. STANDBY L/C NO.
                     DATED                                         .”

 

DRAFTS AND DOCUMENTS MUST BE PRESENTED AT OUR OFFICE ADDRESSED: BANK OF AMERICA,
N.A., l FLEET WAY, SCRANTON, PA 18507-1999, ATTN: GTO- STANDBY DEPT.

 

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.

 

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

 

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                             to the attention
of                                        .

 

Very truly yours,

 

 

Exhibit F-2

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

 

OFFICE LEASE

 

FOR

 

WAYFAIR LLC

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

TENANT’S HVAC REQUIREMENTS

 

OUTDOOR DESIGN CONDITIONS (ASHRAE 1%)

 

A.

 

Summer:

 

91 F dry bulb
73 F wet bulb

 

 

 

 

 

B.

 

Winter:

 

9F

 

INDOOR DESIGN CONDITIONS

 

A.

 

Summer:

 

74 F dry bulb
50% RH

 

 

 

 

 

B.

 

Winter:

 

72 F dry bulb
20% RH

 

VENTILATION

 

Minimum Outside Air:

 

In accordance with the Massachusetts Building Code, 7th Edition

 

 

 

 

 

7 people per 1000sf for office / @ 20cfm per person
50 people per 1000sf for conference room / @20cfm per person

 

INTERNAL HEAT GAIN

 

Occupants:

 

150sf/person reusable sf

Lighting:

 

2.0 watts/reusable sf

Power:

 

3.5 watts/reusable sf

 

Schedule 8.01-1

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
the 11 day of February, 2014 by and between COPLEY PLACE ASSOCIATES, LLC, a
Delaware limited liability company (the “Landlord”), and WAYFAIR LLC, a Delaware
limited liability company (the “Tenant”).

 

Reference is made to the following:

 

A.            That certain lease (the “Lease”) dated as of April 18, 2013, by
and between Landlord and Tenant of space in the Office Section of the Building
known as Copley Place, in Boston, Suffolk County, Massachusetts, consisting of
approximately 105,696 rentable square feet of space on the First, Third, Fourth,
Sixth and Seventh Floors of Four Copley Place (“Original Premises”); and

 

B.            That the Lease stated the square footage of the Building to be
867,564 when the correct square footage of the Building is 881,660, as a result
of which the Tenant’s Proportionate Expense Share and Tenant’s Proportionate Tax
Share set forth in the Lease were erroneous.

 

C.            Tenant desires to increase the Original Premises by the addition
thereto of 867 rentable square feet on the Fourth Floor of Four Copley Place and
Landlord is willing to increase the Premises, subject to, and on the terms
hereinafter set forth with respect to such increase; and

 

D.            Tenant further desires to increase the space leased to Tenant
under the Lease by the addition of space on the Second, Fourth and Fifth Floors
of Tower Four and space contiguous to the existing Premises on the Third Floor
of Tower Three) and Landlord is willing to increase the Premises, subject to,
and on the terms hereinafter set forth with respect to such increases; and

 

E.            Tenant further desires to increase the space leased to Tenant
under the Lease by the addition of space on the First Floor of Tower One and
space on the Third Floor of Tower One and Landlord is willing to increase the
Premises, subject to, and on the terms hereinafter set forth with respect to
such increases; and

 

F.             A portion of Expansion Space One (as such space is defined in
Section 42.02 of the Lease) and all of Expansion Space Two (as such space is
defined in Section 42.02 of the Lease) may become available if the current
tenant of Expansion Space One does not elect to extend or renew its lease of
Expansion Space One and not to exercise its right of first offer with respect to
Expansion Space Two, but the current tenant of Expansion Space One is currently
negotiating with Landlord to extend its lease for Expansion Space One, but only
as to a portion thereof. Tenant has agreed that it will waive its right under
Section 42.02 with respect to (i) the portion of Expansion Space One to be
leased by the current Tenant thereof (the “CC Renewal Space”) and (ii) the
approximately 1,001 rentable square feet of Expansion Space One which is not
contiguous with the balance of Expansion Space One (the “Non-Contiguous CC
Space”) which will not be leased by such current tenant, if Tenant can add the
balance of Expansion

 

1

--------------------------------------------------------------------------------


 

Space One (Expansion Space One less the CC Renewal Space and the Non-Contiguous
CC Space) and all of Expansion Space Two to the Premises on the terms and
conditions hereinafter set forth with respect to Expansion Space Two; and

 

G.            Volkswagen Group of America, Inc (“Bentley Tenant”) has entered
into a lease dated June 10, 2008 (“Bentley Lease”), of certain space (“Bentley
Space”) on the Seventh Floor of Three Copley Place consisting of approximately
13,294 rentable square feet; and

 

H.            Tenant has entered into a sublease (“Bentley Sublease”) of the
Bentley Space to expire on October 31, 2019 (unless sooner terminated as
provided in the Bentley Sublease) and Landlord has consented to the Bentley
Sublease by a Consent to Sublease (“Consent”) dated September 3, 2013; and

 

I.             In the Consent Landlord agreed, under certain circumstances, to
enter into a direct lease with Tenant for the Bentley Space if the Bentley
Sublease is terminated prior to October 31, 2019;  and

 

J.             Section 42.04 of the Lease provides that in the event Tenant
subleases the Bentley Space, Landlord will provide Tenant the option (“Option”) 
to add the Bentley Space to the Premises upon the expiration of the term of the
Bentley Sublease on all of the terms applicable to the Original Premises except
with regard to the improvement allowance applicable thereto; and

 

K.            Landlord desires to memorialize its grant of the Option
contemplated by Section 42.04 of the Lease and to confirm that, in all events,
if the Bentley Lease terminates as a result of which the Bentley Sublease is
terminated, Tenant will become the direct Tenant of the Bentley Space on the
terms of the Lease as amended hereby; and

 

L.            Tenant desires to exercise the Option to lease the Bentley Space
immediately following the expiration of the term of the Bentley Sublease and, if
the Bentley Lease terminates prior to such expiration, to lease the Bentley
Space directly from Landlord, all as more particularly hereinafter set forth,
subject to, and on the terms hereinafter set forth.

 

M.           Each capitalized term used in this First Amendment without
definition shall have the meaning ascribed to such term in the Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease and otherwise agree as follows:

 

1.             Increase in Premises Demised under the Lease.

 

A.                                    Effective as of the date hereof, the
premises consisting of approximately 867 rentable square feet on the 4th floor
Tower IV of the Building as depicted as hatched area on Exhibit FA attached
hereto and made a part hereof is hereby added to, and for all purposes, shall be
part of, the Initial Premises.  Section 1.19 of the Lease is hereby amended
accordingly.  By reason of such addition, the rentable square footage of the
Premises on the

 

2

--------------------------------------------------------------------------------


 

4th floor of Tower IV of the Building is 16,843 and the total rentable square
footage of the Premises initially leased shall be 106,563 (in lieu of the
105,696 rentable square feet set forth in the Lease).  Furthermore, Article 38
of the Lease is amended to reflect the foregoing increase to add $68.04 per
rentable square foot of such increase, or $58,990.68, to the Allowance, thereby
increasing the same to $7,250,546.52.  Consistent with the foregoing, Exhibit A
to the Lease is amended to reflect the increase in the Premises by deleting the
Sheet 3 for the 4th floor of Tower IV and inserting in lieu thereof, Exhibit FA
attached hereto.  The un-shaded and the hatched areas shown on Exhibit FA
constitute the portion of the Premises on the 4th floor of Tower IV.  The shaded
area on Exhibit FA constitutes common areas and space leased to third parties.

 

B.                                    Effective as of October 1, 2014 (adjusted
as provided below, the “First Expansion Date”), the premises (contiguous to the
existing Premises and referred to herein as the “First Expansion Space”)
described as approximately 5,117 rentable square feet on the Third Floor of
Tower Three and shown on Exhibit FB attached hereto and made a part hereof is
hereby added to the Premises.  Section 1.19 of the Lease is hereby amended
accordingly.

 

By reason of the addition of the First Expansion Space, the rentable square
footage of the Premises is increased on the First Expansion Date to 111,680 and
Exhibit A to the Lease is amended by adding thereto Exhibit FB.  With respect to
the foregoing additions to the Premises, Section 3.01, Section 3.02 and
Section 7.01 shall be inapplicable, but the following shall be applicable:

 

(x)           In the event Landlord is unable to deliver possession of the First
Expansion Space in as-is condition on or before April 1, 2014 by reason of the
holding over or retention of possession by any tenant or occupant, or for any
other reason, the Lease as amended hereby shall nevertheless continue in force
and effect, except (i) the First Expansion Date shall be delayed day for day for
each day following April 1, 2014 that Landlord is unable to so deliver
possession of the First Expansion Space and (ii) if Landlord does not deliver
the First Expansion Space as required hereby for a period of sixty (60) days
following the date on which Landlord is not prevented by reasons beyond
Landlord’s control from so delivering, Base Rent with respect to the First
Expansion Space shall be abated for one additional day for each day following
the end of such sixty (60) day period until Landlord makes such delivery.

 

(y)           Tenant shall be responsible for the demolition of the First
Expansion Space and all costs in connection therewith including without
limitation, electricity used incident to such demolition.

 

3

--------------------------------------------------------------------------------


 

(z)           Landlord shall deliver the First Expansion Space to Tenant, in the
condition set forth in clause (x) of this subsection B on April 1, 2014, for
purposes of performing Tenant’s Alterations thereto and for installation of
telecommunications, business equipment and furniture, and may, subject to Legal
Requirements, use the First Expansion Space for the conduct of Tenant’s business
prior to the First Expansion Date.   Such entry by Tenant prior to the First
Expansion Date shall be at Tenant’s sole risk and without material interference
to any work then being performed in the Building by Landlord or to any work then
being performed by other tenants in space occupied by such tenants, and all of
the covenants and conditions of the Lease as amended hereby shall be binding
upon the parties hereto with respect to such whole or part of the First
Expansion Space.  Nevertheless, Tenant’s obligation to pay Rent with respect to
the First Expansion Space shall not commence until the First Expansion Date,
subject to a delay for a late delivery as provided in clause (x) of this
subsection B, and Tenant shall pay the increase in Base Rent at the rates
described below and any Additional Rent that may be due with respect to the
First Expansion Space under ARTICLE 5 on the First Expansion Date and upon the
first day of each calendar month thereafter.  Tenant shall pay for electricity
used by Tenant with respect to the First Expansion Space following commencement
of Tenant’s construction of the Alterations in the First Expansion Space based
upon Landlord’s good-faith, reasonable determination of the usage using sampling
meters.

 

C.                                    Effective as of July 1, 2015 (adjusted as
provided below, the “Second Expansion Date”) the spaces (shown on Exhibit A-1 of
the Lease) and described in clauses (i), (ii), (iii) and (iv) as follows
(collectively referred to as the “Second Expansion Spaces”) is hereby added to
the Premises:

 

(i)                                     Approximately 28,334 rentable square
feet on the Second Floor of Tower Four; and

 

(ii)                                  Approximately 7,677 rentable square feet
on the Fourth Floor of Tower Four; and

 

(iii)                               Approximately 29,021 rentable square feet on
the Fifth Floor of Tower Four; and

 

(iv)                              Approximately 29,716 rentable square feet on
the First Floor of Tower One.

 

Section 1.19 of the Lease is hereby amended accordingly.

 

By reason of the addition of the Second Expansion Spaces (shown on Exhibit FC,
attached hereto and made a part hereof) aggregating 94,748 rentable square feet,
the rentable square footage of the Premises is increased on the Second Expansion
Date to 206,428 and Exhibit A to the

 

4

--------------------------------------------------------------------------------


 

Lease is amended to include as of the Second Expansion Date, the Second
Expansion Spaces on Exhibit FC.  Notwithstanding the foregoing, Tenant
acknowledges that the rentable square feet to be leased to Tenant hereunder may
be reduced by reason of an increase to the proposed “Simon Conference Facility”
shown on Exhibit A-1, Sheet 4 of the Lease.  Such reduction, in an amount not to
exceed 4,000 rentable square feet contiguous to the designated Simon Conference
Facility, shall be effected by notice to Tenant specifying the rentable square
feet to be leased under the foregoing clause (iv) and the rentable square
footage to be added to the Simon Conference Facility, given not later than
July 1, 2014.  Such notice shall be accompanied by a new floor plan of the space
on the First Floor of Tower One which shall automatically thereupon be
substituted into Exhibit A to the Lease in lieu of the plan for such space in
Exhibit FC.

 

With respect to the foregoing additions to the Premises, Section 3.01,
Section 3.02 and Section 7.01 shall be inapplicable, but the following shall be
applicable:

 

(x)           In the event Landlord is unable to deliver possession of the
Second Expansion Spaces in as-is condition on or before January 1, 2015 by
reason of the holding over or retention of possession by any tenant or occupant,
or for any other reason, the Lease as amended hereby shall nevertheless continue
in force and effect, except (i) the Second Expansion Date for any portion of the
Second Expansion Spaces that Landlord is delayed in delivering beyond January 1,
2015, shall be delayed day for day for each day following January 1, 2015 that
Landlord is unable to so deliver possession of such portion of the Second
Expansion Spaces and (ii) if Landlord does not deliver the Second Expansion
Spaces in the condition required hereby for a period of sixty (60) days
following the date on which Landlord is not prevented by reasons beyond
Landlord’s control from so delivering, Base Rent with respect to the portion of
the Second Expansion Spaces not so delivered shall be abated for one additional
day for each day following the end of such sixty (60) day period until Landlord
makes such delivery.

 

(y)           Tenant shall be responsible for the demolition of the Second
Expansion Spaces, but Landlord agrees to pay the Demo Cost (as hereinafter
defined) of the Second Expansion Spaces to the Demo Contractor (as hereinafter
defined) within thirty (30) days of Landlord’s receipt of the invoices therefor,
together with the contractor’s waiver of lien with respect to such work
conditioned only on such payment.  For purposes of this First Amendment, “Demo
Cost” shall mean, as to a space being demolished, the lowest qualifying bid of
the bids received from three reputable demolition contractors selected by
Landlord subject to Tenant’s approval of such contractors not to be unreasonably
withheld.  The bids are to be based on demolition plans, specifications and
scope prepared by Landlord and approved by Tenant, such approval to be not

 

5

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed.  A qualifying bid shall be consistent with the
plans, specifications and scope submitted in the bid package.  The scope of the
demolition work the Tenant will perform (and which will be paid for by Landlord)
will be such as to at least provide for demolition to a shell condition
equivalent to that of the shell condition in which Landlord is to deliver the
Initial Premises. The contractor submitting the lowest qualifying bid shall be
the “Demo Contractor” unless Landlord and Tenant otherwise agree to choose an
alternate contractor, in which event, such alternate contractor shall be the
Demo Contractor.  If Landlord shall fail to pay the amount to be paid by
Landlord in accordance with this paragraph by the date which is sixty (60) days
following the date Landlord received the Demo Contractor’s invoice and lien
waiver, then upon five (5) days prior written notice thereof from Tenant to
Landlord of such failure, Tenant may (but shall not be obligated to) make
payments of the amounts then due to the Demo Contractor and if Tenant makes such
payment, Tenant may then offset such amounts against Base Rent next payable by
Tenant to Landlord under the Lease, as amended hereby, together with interest
thereon at the rate specified in Section 32.B of this Lease from the date of
payment by Tenant until the date on which such amount with interest is offset
against such Base Rent or otherwise paid by Landlord to Tenant.

 

(z)           Landlord shall deliver the Second Expansion Spaces to Tenant, in
the condition set forth in clause (x) of this subsection C on January 1, 2015,
for purposes of performing Tenant’s Alterations thereto and for installation of
telecommunications, business equipment and furniture, and may, subject to Legal
Requirements  use the Second Expansion Spaces for the conduct of Tenant’s
business prior to the Second Expansion Date.   Such entry by Tenant prior to the
Second Expansion Date shall be at Tenant’s sole risk and without material
interference to any work then being performed in the Building by Landlord or to
any work then being performed by other tenants in space occupied by such
tenants, and all of the covenants and conditions of the Lease as amended hereby
shall be binding upon the parties hereto with respect to such whole or part of
the Second Expansion Spaces.  Nevertheless, Tenant’s obligation to pay Rent with
respect to the Second Expansion Spaces shall not commence until the Second
Expansion Date, subject to a delay for a late delivery as provided in
clause (x) of this subsection C, and Tenant shall pay the increase in Base Rent
at the rates described below and any Additional Rent that may be due with
respect to the Second Expansion Spaces under ARTICLE 5 on the Second Expansion
Date and upon the first day of each calendar month thereafter.  Tenant shall pay
for electricity used by Tenant with respect to the Second Expansion Spaces
following commencement of Tenant’s construction of the Alterations in the Second
Expansion Spaces as based upon Landlord’s good-faith, reasonable determination
of the usage using sampling meters.  Prior to such time, Tenant shall not be
responsible for electricity costs in the Second Expansion Spaces.

 

6

--------------------------------------------------------------------------------


 

D.                                    Effective as of January 1, 2016 (adjusted
as provided below, the “Third Expansion Date”), the premises consisting of
approximately 47,131 rentable square feet on the Third Floor of Tower One
(“Third Expansion Space”) shown on Exhibit FD attached hereto and made a part
hereof is hereby added to the Premises.  Section 1.19 of the Lease is hereby
amended accordingly.

 

By reason of the addition of the Third Expansion Space, the rentable square
footage of the Premises is increased on the Third Expansion Date to 253,559 and
Exhibit A to the Lease is amended to include as of the Third Expansion Date, the
Third Expansion Space on Exhibit FD.

 

With respect to the foregoing addition to the Premises, Section 3.01,
Section 3.02 and Section 7.01 shall be inapplicable, but the following shall be
applicable:

 

(x)           In the event Landlord is unable to deliver possession of the Third
Expansion Space in as-is condition on or before January 1, 2015 by reason of the
holding over or retention of possession by any tenant or occupant, or for any
other reason, the Lease as amended hereby shall nevertheless continue in force
and effect, except (i) the Third Expansion Date shall be delayed day for day for
each day following January 1, 2015 that Landlord is unable to so deliver
possession of the Third Expansion Space and (ii)  if Landlord does not deliver
the Third Expansion Space as required hereby for a period of sixty (60) days
following the date on which Landlord is not prevented by reasons beyond
Landlord’s control from so delivering, Base Rent with respect to the Third
Expansion Space shall be abated for one additional day for each day following
the end of such sixty (60) day period until Landlord makes such delivery.

 

(y)           Tenant shall be responsible for the demolition of the Third
Expansion Space, but Landlord agrees to pay the Demo Cost of the Third Expansion
Space to the Demo Contractor within thirty (30) days of Landlord’s receipt of
the invoice therefor, together with the contractor’s waiver of lien with respect
to such work conditioned only on such payment.  If Landlord shall fail to pay
the amount to be paid by Landlord in accordance with this paragraph by the date
which is sixty (60) days following the date Landlord received the Demo
Contractor’s invoice and lien waiver, then upon five (5) days prior written
notice thereof from Tenant to Landlord of such failure, Tenant may (but shall
not be obligated to) make payments of the amounts then due to the Demo
Contractor and if Tenant makes such payment, Tenant may then offset such amounts
against Base Rent next payable by Tenant to Landlord under the Lease, as amended
hereby, together with interest thereon at the rate specified in Section 32.B of
this Lease from the date of payment by Tenant until the date on which such
amount with interest is offset against such Base Rent or otherwise paid by
Landlord to Tenant.

 

7

--------------------------------------------------------------------------------


 

(z)           Landlord shall deliver the Third Expansion Space to Tenant, in the
condition set forth in clause (x) of this subsection D on January 1, 2015, for
purposes of performing Tenant’s Alterations thereto and for installation of
telecommunications, business equipment and furniture, and may, subject to Legal
Requirements use the Third Expansion Space for the conduct of Tenant’s business
prior to the Third Expansion Date.   Such entry by Tenant prior to the Third
Expansion Date shall be at Tenant’s sole risk and without material interference
to any work then being performed in the Building by Landlord or to any work then
being performed by other tenants in space occupied by such tenants, and all of
the covenants and conditions of the Lease as amended hereby shall be binding
upon the parties hereto with respect to such whole or part of the Third
Expansion Space.  Nevertheless, Tenant’s obligation to pay Rent with respect to
the Third Expansion Space shall not commence until the Third Expansion Date,
subject to a delay for a late delivery as provided in clause (x) of this
subsection D, and Tenant shall pay the increase in Base Rent at the rates
described below and any Additional Rent that may be due with respect to the
Third Expansion Space under ARTICLE 5 on the Third Expansion Date and upon the
first day of each calendar month thereafter.  Tenant shall pay for electricity
used by Tenant with respect to the Third Expansion Space following commencement
of Tenant’s construction of the Alterations in the Third Expansion Spaces based
upon Landlord’s good-faith, reasonable determination of the usage using sampling
meters.  Prior to such time, Tenant shall not be responsible for electricity
costs in the Second Expansion Spaces.

 

2.             Increase in Premises in the Event of a Renewal of Part of
Expansion Space One.  The current tenant of Expansion Space One is negotiating
with Landlord to extend its lease with a reduction in the premises demised
thereunder.  Landlord anticipates that if such negotiations are successful, the
remainder of Expansion Space One (Expansion Space One less the CC Renewal Space
and the Non-Contiguous CC Space) and all of Expansion Space Two on the Fourth
Floor of Tower Three, aggregating approximately 8,288 rentable square feet as
shown on Exhibit FE, attached hereto and made a part hereof and referred to
herein as “Expansion Space Four”, will be available for leasing to Tenant and in
such event shall be added to the Premises on the following terms (which, for
clarity, shall only be effective if such  negotiations with the tenant of
Expansion Space One are successful):

 

A.                                    Effective as of the November 1, 2014
(adjusted as set forth below, the “Fourth Expansion Date”), Expansion Space Four
is hereby added to the Premises.  Section 1.19 of the Lease is hereby amended
accordingly.

 

B.                                    In the event of the addition of Expansion
Space Four, the rentable square footage of the Premises is increased on the
Fourth Expansion Date by 8,288 rentable square feet (so that when the First
Expansion Space, Second Expansion Space and Expansion Space Four are a part of
the Premises (but only if Expansion Space Four becomes a part of the Premises,
and before the addition of the Bentley Space to the Premises as

 

8

--------------------------------------------------------------------------------


 

described below), the aggregate rentable square footage of the Premises shall be
261,847) and Exhibit A of the Lease shall be automatically amended to thereafter
include Exhibit FE.

 

C.                                    With respect to the addition of Expansion
Space Four to the Premises, Section 3.01, Section 3.02 and Section 7.01 shall be
inapplicable, but the following shall be applicable:

 

(x)           In the event Landlord is unable to deliver possession of Expansion
Space Four in as-is condition on or before May 1, 2014 by reason of the holding
over or retention of possession by any tenant or occupant, or for any other
reason, the Lease as amended hereby shall nevertheless continue in force and
effect, except (i) the November 1, 2014 date for the addition of Expansion Space
Four to the Premises shall be delayed day for day for each day following May 1,
2014 that Landlord is unable to so deliver possession of Expansion Space Four
and (ii) if Landlord does not deliver the Expansion Space Four as required
hereby for a period of sixty (60) days following the date on which Landlord is
not prevented by reasons beyond Landlord’s control from so delivering, Base Rent
with respect to the Expansion Space Four shall be abated for one additional day
for each day following the end of such sixty (60) day period until Landlord
makes such delivery.

 

(y)           Tenant shall be responsible for the demolition of Expansion Space
Four, but Landlord agrees to pay the Demo Cost of Expansion Space Four to the
Demo Contractor within thirty (30) days of Landlord’s receipt of the invoice
therefor, together with the contractor’s waiver of lien with respect to such
work conditioned only on such payment.  If Landlord shall fail to pay the amount
to be paid by Landlord in accordance with this paragraph by the date which is
sixty (60) days following the date Landlord received the Demo Contractor’s
invoice and lien waiver, then upon five (5) days prior written notice thereof
from Tenant to Landlord of such failure, Tenant may (but shall not be obligated
to) make payments of the amounts then due to the Demo Contractor and if Tenant
makes such payment, Tenant may then offset such amounts against Base Rent next
payable by Tenant to Landlord under the Lease, as amended hereby, together with
interest thereon at the rate specified in Section 32.B of this Lease from the
date of payment by Tenant until the date on which such amount with interest is
offset against such Base Rent or otherwise paid by Landlord to Tenant.

 

(z)           Landlord shall deliver Expansion Space Four to Tenant, in the
condition set forth in clause (x) of this subsection C on April 1, 2014, for
purposes of performing Tenant’s Alterations thereto and for installation of
telecommunications, business equipment and furniture, and may, subject to Legal
Requirements use Expansion Space Four for the conduct of Tenant’s business prior
to the Fourth Expansion Date.   Such entry by

 

9

--------------------------------------------------------------------------------


 

Tenant prior to the Fourth Expansion Date shall be at Tenant’s sole risk and
without material interference to any work then being performed in the Building
by Landlord or to any work then being performed by other tenants in space
occupied by such tenants, and all of the covenants and conditions of the Lease
as amended hereby shall be binding upon the parties hereto with respect to such
whole or part of the Expansion Space Four.  Nevertheless, Tenant’s obligation to
pay Rent with respect to Expansion Space Four shall not commence until the
Fourth Expansion Date, subject to a delay for a late delivery as provided in
clause (x) of this subsection C, and Tenant shall pay the increase in Base Rent
at the rates described below and any Additional Rent that may be due with
respect to Expansion Space Four under ARTICLE 5 on October 1, 2014 and upon the
first day of each calendar month thereafter.  Tenant shall pay for electricity
used by Tenant with respect to Expansion Space Four following commencement of
Tenant’s construction of the Alterations in Expansion Space Four based upon
Landlord’s good-faith, reasonable determination of the usage using sampling
meters.  Prior to such time, Tenant shall not be responsible for electricity
costs in the Second Expansion Spaces.

 

3.             Effect on Existing Expansion Options.  Tenant acknowledges that
by reason of the addition to the Premises of the First Expansion Space and the
Second Expansion Spaces, Tenant has no further rights with respect to
Section 42.01 of the Lease.  Tenant further acknowledges that in the event
(a) the current tenant of Expansion Space One (as defined in Section 42.02 of
the Lease) extends its lease for a portion of Expansion Space One and (b) the
balance of Expansion Space One, exclusive of the Non-Contiguous CC Space,  as
well as Expansion Space Two, become a part of the Premises as described in
Section 2 of this First Amendment, Tenant shall have no further rights with
respect to Expansion Space One and Expansion Space Two pursuant to Section 42.02
of the Lease shall be of no further force or effect.

 

4.             Increase in Base Rent.  To reflect the increase in rentable
square footage under the Lease, the table in Section 1.11 of the Lease is
deleted and the table set forth on Exhibit Rent, attached hereto and made a part
hereof shall be inserted as the table of Base Rent in Section 1.11. 
Furthermore, in the event Expansion Space Four becomes a part of the Premises
pursuant to Section 2 of this First Amendment, there shall be payable as
additional Base Rent (that is, in addition to the Base Rent payable pursuant to
Exhibit Rent) the Base Rent set forth in Exhibit Space Four Rent, attached
hereto and made a part hereof.  In the event of a delay in the First Expansion
Date, Second Expansion Date, Third Expansion Date or Fourth Expansion Date by
reason of a delay in delivery of a space as described above, the Base Rent (on a
per day, per square foot basis multiplied by the square footage of the space
delivered late) with respect to such late delivered space shall not be payable
with respect to the period of the delay.

 

10

--------------------------------------------------------------------------------

 

5.             Proportionate Shares.

 

A.                                    Section 1.15 of the Lease is amended to
read in its entirety:

 

1.15        Tenant’s Proportionate
Tax Share:

 

12.72% for the Premises initially leased hereunder (computed on the basis of 95%
occupancy) consisting of 106,563 rentable square feet.

 

For periods from and after the date the First Expansion Space becomes a part of
the Premises, 0.61% shall be added to the Proportionate Tax Share.

 

For periods from and after the date the Second Expansion Spaces become a part of
the Premises, 11.31% shall be added to the then Proportionate Tax Share to
reflect the addition of the Second Expansion Spaces; provided, however, the
amount of such increase shall be proportionately deferred for any delay in
adding a Second Expansion Space to the Premises.

 

For periods from and after the date the Third Expansion Space becomes a part of
the Premises, 5.63% shall be added to the then Proportionate Tax Share to
reflect the addition of the Third Expansion Space to the Premises.

 

For periods from and after the date Expansion Space Four becomes a part of the
Premises (if but only if by reason of the successful negotiation of a lease with
the current Tenant of Expansion Space One), 0.99% shall be added to the then
Proportionate Tax Share to reflect the addition of Expansion Space Four to the
Premises.

 

11

--------------------------------------------------------------------------------


 

B.                                    Section 1.16 of the Lease is amended to
read in its entirety:

 

1.17        Tenant’s Proportionate
Expense Share:

 

12.72% for the Premises initially leased hereunder (computed on the basis of 95%
occupancy) consisting of 106,563 rentable square feet.

 

For periods from and after the date the First Expansion Space becomes a part of
the Premises, 0.61% shall be added to the Proportionate Expense Share.

 

For periods from and after the date the Second Expansion Spaces become a part of
the Premises, 11.31% shall be added to the then Proportionate Expense Share to
reflect the addition of the Second Expansion Spaces; provided, however, the
amount of such increase shall be proportionately deferred for any delay in
adding a Second Expansion Space to the Premises.

 

For periods from and after the date the Third Expansion Space becomes a part of
the Premises, 5.63% shall be added to the then Proportionate Expense Share to
reflect the addition of the Third Expansion Space to the Premises.

 

For periods from and after the date Expansion Space Four becomes a part of the
Premises (if but only if by reason of the successful negotiation of a lease with
the current Tenant of Expansion Space One), 0.99% shall be added to the then
Proportionate Expense Share to reflect the addition of Expansion Space Four to
the Premises..

 

For purposes of clarity, adding a percentage to then Proportionate Tax Share or
Proportionate Expense Share shall mean, for example, that if the then
Proportionate Tax Share is 12.69%, the addition of 0.66% would produce a
Proportionate Tax Share of 13.35%.

 

12

--------------------------------------------------------------------------------


 

6.             Letter of Credit.  Tenant agrees, on or before January 1, 2015,
to increase the Letter of Credit Amount to $3,013,126.12.  Section 1.21 of the
Lease is hereby amended accordingly.

 

7.             Improvement Allowance for Expansion Spaces.  Article 38 of the
Lease will be applicable to the First Expansion Space, Second Expansion Space,
Third Expansion Space and, if added to the Premises pursuant to this First
Amendment, Expansion Space Four, with the following modifications:

 

A.                                    References therein to “Initial
Alterations” shall mean and include the Alterations in the First Expansion
Space, Second Expansion Space, Third Expansion Space and Expansion Space Four.

 

B.                                    References to the Premises shall mean the
First Expansion Space, Second Expansion Space, Third Expansion Space and
Expansion Space Four.

 

C.                                    The reference in the penultimate paragraph
of Article 38 to June 15, 2015 shall be a reference to July 15, 2016.

 

D.                                    The first sentence of Article 38 shall
read:

 

(i)                                     With respect to the First Expansion
Space:  “Subject to the terms of this Article 38 set forth below, there shall be
paid by the Landlord as the Landlord’s contribution toward Tenant’s Alterations
of the First Expansion Space, the sum (“Allowance”) of $307,020.00, based upon a
contribution of $60.00 per rentable square foot for 5,117 rentable square feet
in the First Expansion Space.”

 

(ii)                                  With respect to the Second Expansion
Space:  “Subject to the terms of this Article 38 set forth below, there shall be
paid by the Landlord as the Landlord’s contribution toward Tenant’s Alterations
of the Second Expansion Space, the sum (“Allowance”) of $5,684,880.00, based
upon a contribution of $60.00 per rentable square foot for 94,748 rentable
square feet in the Second Expansion Space”. However, if the space leased as
Second Expansion Space is reduced pursuant to the terms of this First Amendment,
the amount of the Allowance with respect to the Second Expansion Space shall be
correspondingly reduced at the rate of $60 per rentable square foot.

 

(iii)                               With respect to the Third Expansion Space: 
“Subject to the terms of this Article 38 set forth below, there shall be paid by
the Landlord as the Landlord’s contribution toward Tenant’s Alterations of the
Third Expansion Space, the sum (“Allowance”) of $2,403,681.00, based upon a
contribution

 

13

--------------------------------------------------------------------------------


 

of $51.00 per rentable square foot for 47,131 rentable square feet in the Third
Expansion Space.”

 

(iv)                              With respect to Expansion Space Four:  
“Subject to the terms of this Article 38 set forth below, there shall be paid by
the Landlord as the Landlord’s contribution toward Tenant’s Alterations of
Expansion Space Four, the sum (“Allowance”) of $497,280.00, based upon a
contribution of $60.00 per rentable square foot for 8,288 rentable square feet
in Expansion Space Four.”

 

E.                                     Notwithstanding the foregoing, Tenant
shall have the right to allocate and apply (without regard to any dollar or
dollar per square foot limitation) the Allowance sums described above for uses
permitted pursuant to Article 38 of the Lease among the Initial Premises, First
Expansion Space, Second Expansion Space, Third Expansion Space, the Bentley
Space and, if added to the Premises pursuant to this First Amendment, Expansion
Space Four, in such proportions as Tenant shall determine in its sole discretion
as if such Allowance sums were a single aggregate amount and Tenant’s
preparation of such space was a single project.

 

8.             Confirmation of the Grant of Option.  Landlord hereby confirms
its grant of the Option to add the Bentley Space to the Premises as of the
November 1, 2019, so that subject to Section 3 hereof, the Lease is hereby
amended so that from and after November 1, 2019, the Bentley Space together with
the Premises then demised under the Lease as amended shall constitute the
Premises under the Lease on the terms set forth in Sections 4 and 5 hereof.

 

9.             Exercise of Option.  Tenant hereby exercises the Bentley Option,
so that subject to Section 3 hereof, the Lease shall be deemed amended so that
the Bentley Space shall become a part of the Premises on November 1, 2019, on
the terms set forth in Sections 4 and 5 hereof.

 

10.          Effect of Early Termination of Bentley Lease.  In the event the
Bentley Lease terminates prior to October 31, 2019, for whatever reason, the
Lease is hereby amended so that from and after the date of such termination, the
Bentley Space shall become a part of the Premises on the terms set forth in
Section 4 hereof.  By reason of the foregoing, the right of Tenant to enter into
a direct lease of the Bentley Space under certain conditions as set forth in the
Consent is of no force or effect.  In the event the Bentley Space is added to
the Premises under this Section 3, the Bentley Space shall have become a part of
the Premises prior to November 1, 2019 on the terms set forth in Section 4
hereof and the deemed amendment otherwise effected by Section 1 and Section 2
hereof, shall not be required and so shall be of no force or effect.

 

11.          Modification of Lease.  For periods from and after the Bentley
Space Add Date (hereinafter defined),  the Lease is hereby amended (a) to
increase the Base Rent for each of the periods described in Section 1.11 of the
Lease beginning on the Bentley Space Add Date by an amount equal to the rentable
square feet in the Bentley Space multiplied by the Annual Base Rent per Rentable
Square Foot for the respective periods and (b) to add 1.59% to Tenant’s
Proportionate Tax Share and Tenant’s Proportionate Expense Share to reflect the
addition of the

 

14

--------------------------------------------------------------------------------


 

Bentley Space.  The “Bentley Space Add Date” shall be November 1, 2019 or, if
earlier, the date on which the Bentley Lease has been terminated.  Landlord
shall provide written notice of such termination to Tenant.  As of the Bentley
Space Add Date, if the First Expansion Space, Second Expansion Space, Third
Expansion Space and Expansion Space Four have been added to the Premises, the
aggregate rentable square footage of the Premises shall be 275,141.

 

12.          Exhibit A.  From and after the Bentley Space Add Date, Exhibit A to
the Lease shall be amended to include the Bentley Space as described in the
sublease of the Bentley Space and shown on Exhibit FF, attached hereto and made
a part hereof.

 

13.          Bentley Space Allowance.  The improvement allowance (“Bentley
Improvement Allowance”) for the Bentley Space under Section 42.04 of the Lease
is $372,232.00 ($28 per rentable square foot of the Bentley Space) and would be
due for alterations to the Bentley Space from and after November 1, 2019. 
Notwithstanding the foregoing, Landlord has agreed to pay the discounted present
value of the Bentley Improvement Allowance, which the parties agree is
$253,489.99, in accordance with Article 38 of the Lease as if the Bentley Space
were, for purposes of Article 38, currently a part of the Premises.  As a result
of the foregoing and the increase in the Allowance under Section 1A above, the
Allowance under Article 38 shall be $7,504,036.51 (as the same is further
increased with respect to the First Expansion Space, Second Expansion Space,
Third Expansion Space, and, potentially, Expansion Space Four) and,
notwithstanding anything to the contrary contained in the Lease, as amended
hereby, may be used by Tenant in accordance with Article 38 on any portion of
the Premises leased by Tenant.  Tenant acknowledges that, by reason of the
increase in the Allowance to reflect the discounted present value of the Bentley
Improvement Allowance, Tenant has no right to any improvement allowance with
respect to the Bentley Space when the same in fact becomes part of the Premises
on November 1, 2019.

 

14.          Brokerage.  Tenant represents that Tenant has dealt with (and only
with) Transwestern/RBJ as broker in connection with this First Amendment, and
that insofar as Tenant knows, no other broker negotiated this First Amendment or
is entitled to any commission in connection therewith.  Tenant agrees to
indemnify, defend and hold harmless Landlord its employees and agents from and
against any claims made by any broker or finder other than the broker described
above for a commission or fee in connection with this First Amendment or any
sublease hereunder (but nothing herein shall be construed as permitting any such
sublease) provided that Landlord has not in fact retained such broker or
finder.  Landlord agrees to indemnify, defend and hold harmless Tenant, its
employees and agents from and against any claims made by any broker or finder
named above or any other broker claiming to have earned a commission or fee in
connection with this First Amendment, provided Tenant has not in fact retained
such broker or finder.  In addition, Landlord shall pay the fees of
Transwestern/RBJ with respect to the addition of the Bentley Space for the
period from and after November 1, 2019 through the end of the initial term of
the Lease in accordance with a separate agreement with such broker.

 

15.          Construction.

 

A.                                    All Alterations made by Tenant to prepare
any of the space leased by Tenant pursuant to the provisions of this First
Amendment (including,

 

15

--------------------------------------------------------------------------------


 

without limitation, the Bentley Space) shall be deemed to be “Initial
Alterations” to the Premises..

 

B.                                    Consistent with Exhibit B-2 of the Lease,
Landlord shall be responsible at its sole cost and expense for all restroom
renovations on any floor of any Tower on which Tenant has leased more than 50%
of the floor area of such floor in such Tower.  Without limiting the generality
of the foregoing, such obligation shall be in effect with respect to the
Original Premises as increased by this First Amendment.

 

C.                                    Landlord shall be responsible for all
demising work with respect to the First Expansion Space, Second Expansion
Spaces, the Third Expansion Space and Expansion Space Four without cost or
expense to Tenant and shall cause the common corridor on the First Floor of
Tower One to be constructed so as to provide Tenant access to the portion of its
Premises on such floor.  Landlord shall cause the demising work and the corridor
work to be completed as soon as practicable, but Tenant acknowledges that such
work may be delayed by reason of the occupancy of State Street Bank and/or
delays by State Street Bank in performing its obligations of restoration under
its lease.  Tenant acknowledges that delays (i) by State Street Bank and (ii) in
Landlord obtaining permits timely applied for and diligently pursued with
respect to any such work to be performed by Landlord, shall be delays not within
Landlord’s control.  Notwithstanding the foregoing, Landlord agrees that it will
not, without Tenant’s consent, alter the existing obligations of State Street
Bank to vacate and restore the spaces necessary to permit Landlord to do the
demising work and the corridor work on a timely bases and Landlord agrees to 
take reasonable steps (including commencing eviction proceedings) to enforce
such obligations if such enforcement should become necessary.

 

16.          Miscellaneous.

 

A.                                    This First Amendment sets forth the entire
agreement between the parties with respect to the matters set forth herein. 
There have been no additional oral or written representations or agreements. 
Under no circumstances shall Tenant be entitled to any Rent abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this First
Amendment.

 

B.                                    Landlord represents and warrants to Tenant
that as of the date of Landlord’s execution of this First Amendment, there is no
mortgage on the Building or the Property.  Landlord shall request and use
reasonable efforts to obtain from the DOT a recognition agreement with respect
to this First Amendment consistent with the provisions of the last paragraph of
Article 21 of the Lease.

 

16

--------------------------------------------------------------------------------


 

C.                                    Landlord (on behalf of itself and its
affiliates) shall have the right at any time and from time to time, in its sole
discretion, to submit all or any portion of the Property to one or more
condominiums pursuant to Massachusetts General Laws, Chapter 183A (each, singly,
and collectively, the “Condominiums”) so long as such submission does not in any
material way or degree increase Tenant’s obligations, or decrease Tenant’s
rights, under the Lease as amended.  Tenant covenants and agrees for itself and
for the holders of any mortgages or other security interests in Tenant’s
leasehold (“Leasehold Security Holders”) that:  (i) the consent or approval of
Tenant (and any such Leasehold Security Holders) shall not be necessary or
required in order to create any of the Condominiums; and (ii) the Lease as
amended from time to time shall be subject and subordinate to the Condominiums
and all of the documents creating the Condominiums and pursuant to which the
Condominiums are governed (collectively the “Condominium Documents”) with the
same force and effect as if the Lease as amended (and any notice of the Lease as
amended) were executed, acknowledged, delivered and recorded subsequent to the
execution, acknowledgment, delivery and recording of the Condominium Documents;
provided, however, nothing herein shall be construed as granting Tenant the
right, without Landlord’s consent, to grant any such security interests.  In
confirmation of such subordination, Tenant shall execute and deliver promptly
such instruments of subordination as Landlord shall reasonably request. 
Landlord represents, warrants and covenants that the creation of any one or more
Condominiums shall not materially adversely affect:  (a) the determination or
reporting of Operating Expenses, including the portion thereof payable by Tenant
hereunder; (b) Tenant’s use of or access to the Premises or to the common areas
as set forth in the Lease as amended hereby; or (c) Landlord’s obligations under
the Lease as amended hereby to provide maintenance, repairs and services as
required pursuant to the Lease as amended hereby.

 

D.                                    Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

E.                                     In the case of any inconsistency between
the provisions of the Lease and this First Amendment, the provisions of this
First Amendment shall govern and control.

 

F.                                      Submission of this First Amendment by
Landlord is not an offer to enter into this First Amendment, but rather is a
solicitation for such an offer by Tenant.  Neither party shall be bound by this
First Amendment until such party has executed and delivered the same to the
other party.

 

[Signatures appear on the next succeeding page]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this document to be executed
under seal as of the date first above written.

 

 

LANDLORD:

 

COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability company

 

By:

SPG COPLEY ASSOCIATES, LLC, a Delaware limited liability company, managing
member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

David J. Contis

 

 

 

hereunto duly authorized

 

 

 

 

 

 

 

TENANT:

 

 

 

WAYFAIR LLC

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

  and not individually

 

hereunto duly authorized

 

 

18

--------------------------------------------------------------------------------


 

Exhibit FA

 

Exhibit FA 1

--------------------------------------------------------------------------------


 

[g24893ku25i001.gif]

 

Exhibit FA 2

--------------------------------------------------------------------------------

 

Exhibit FB

 

[g24893ku27i001.gif]

 

Exhibit FB 1

--------------------------------------------------------------------------------


 

Exhibit FC

 

[g24893ku27i002.jpg]

 

Exhibit FC 1

--------------------------------------------------------------------------------


 

[g24893ku27i003.gif]

 

Exhibit FC 2

--------------------------------------------------------------------------------


 

[g24893ku27i004.gif]

 

Exhibit FC 3

--------------------------------------------------------------------------------


[g24893ku27i005.gif]

 

Exhibit FC 4

--------------------------------------------------------------------------------


 

Exhibit FD

 

[g24893ku27i006.gif]

 

Exhibit FD 1

--------------------------------------------------------------------------------


 

Exhibit FE

 

[g24893ku27i007.gif]

 

Exhibit FE 1

--------------------------------------------------------------------------------


 

Exhibit FF

 

[g24893ku27i008.gif]

 

Exhibit FF 1

--------------------------------------------------------------------------------


 

Exhibit Rent

Revised Section 1.11 Base Rent Table

 

Period

 

Annual Base Rent
Per Rentable
Square Foot

 

Annual
Base Rent

 

Monthly
Installment of
Annual
Base Rent

 

July 1, 2014 through September 30, 2014, based on 106,563 rsf

 

$

34.65

 

$

3,692,407.95

 

$

307,700.66

 

October 1, 2014 through June 30, 2015, based on 111,680 rsf

 

$

34.65

 

$

3,869,712.00

 

$

322,476.00

 

July 1, 2015 through December 31, 2016, based on 206,428 rsf

 

$

35.65

 

$

7,359,158.20

 

$

613,263.18

 

January 1, 2016 through June 30, 2016, based on 253,559 rsf

 

$

35.65

 

$

9,039,378.35

 

$

753,281.53

 

July 1, 2016 through June 30, 2017, based on 253,559 rsf

 

$

36.65

 

$

9,292,937.35

 

$

774,411.45

 

July 1, 2017 through June 30, 2018, based on 253,559 rsf

 

$

37.65

 

$

9,546,496.35

 

$

795,541.36

 

July 1, 2018 through June 30, 2019, based on 253,559 rsf

 

$

38.65

 

$

9,800,055.35

 

$

816,671.28

 

July 1, 2019 through June 30, 2020, based on 253,559 rsf

 

$

39.65

 

$

10,053,614.35

 

$

837,801.20

 

July 1, 2020 through June 30, 2021, based on 253,559 rsf

 

$

40.65

 

$

10,307,173.35

 

$

858,931.11

 

 

Exhibit Rent 1

--------------------------------------------------------------------------------


 

Period

 

Annual Base Rent
Per Rentable
Square Foot

 

Annual
Base Rent

 

Monthly
Installment of
Annual
Base Rent

 

July 1, 2021 through June 30, 2022, based on 253,559 rsf

 

$

41.65

 

$

10,560,732.35

 

$

880,061.03

 

July 1, 2022 through June 30, 2023, based on 253,559 rsf

 

$

42.65

 

$

10,814,291.35

 

$

901,190.95

 

July 1, 2023 through June 30, 2024, based on 253,559 rsf

 

$

43.65

 

$

11,067,850.35

 

$

922,320.87

 

 

Exhibit Rent 2

--------------------------------------------------------------------------------


 

Exhibit Space Four Rent

Based on 8,288 rsf

 

Period

 

Annual Base Rent
Per Rentable
Square Foot

 

Annual
Base Rent

 

Monthly
Installment of
Annual
Base Rent

 

November 1, 2014 through June 30, 2015

 

$

34.65

 

$

287,179.20

 

$

23,931.60

 

July 1, 2015 through December 31, 2016

 

$

35.65

 

$

295,467.20

 

$

24,622.27

 

January 1, 2016 through June 30, 2016

 

$

35.65

 

$

295,467.20

 

$

24,622.27

 

July 1, 2016 through June 30, 2017

 

$

36.65

 

$

303,755.20

 

$

25,312.93

 

July 1, 2017 through June 30, 2018

 

$

37.65

 

$

312,043.20

 

$

26,003.60

 

July 1, 2018 through June 30, 2019

 

$

38.65

 

$

320,331.20

 

$

26,694.27

 

July 1, 2019 through June 30, 2020

 

$

39.65

 

$

328,619.20

 

$

27,384.93

 

July 1, 2020 through June 30, 2021

 

$

40.65

 

$

336,907.20

 

$

28,075.60

 

July 1, 2021 through June 30, 202

 

$

41.65

 

$

345,195.20

 

$

28,766.27

 

July 1, 2022 through June 30, 2023

 

$

42.65

 

$

345,195.20

 

$

28,766.27

 

July 1, 2023 through June 30, 2024

 

$

43.65

 

$

353,483.20

 

$

29,456.93

 

 

Exhibit Space Four Rent 1

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered into as
of the 24 day of October, 2014 by and between COPLEY PLACE ASSOCIATES, LLC, a
Delaware limited liability company (the “Landlord”), and WAYFAIR LLC, a Delaware
limited liability company (the “Tenant”).

 

Reference is made to the following:

 

A.            That certain lease (the “Original Lease”) dated as of April 18,
2013, by and between Landlord and Tenant of space in the Office Section of the
Building known as Copley Place, in Boston, Suffolk County, Massachusetts,
consisting of approximately 105,696 rentable square feet of space on the First,
Third, Fourth, Sixth and Seventh Floors of Four Copley Place (“Original
Premises”) as amended by a First Amendment to Lease (“First Amendment”) dated as
of February 11, 2014 by and between Landlord and Tenant (the Original Lease as
amended by the First Amendment is referred to herein as the “Lease”) as a result
of which, among other things, the rentable square footage of the premises
demised under the Lease increased by 867 rentable square feet to approximately
106,563 rentable square feet, increased on October 1, 2014 to approximately 
111,680 rentable square feet by the addition of the First Expansion Premises (as
defined in the First Amendment), conditionally increased by approximately 8,288
rentable square feet depending on whether and when Expansion Space Four (as
defined in the First Amendment) was delivered to Tenant, shall increase on
July 1, 2015 by approximately  94,748 rentable square feet by the addition of
the Second Expansion Premises (as defined in the First Amendment) and shall
increase on January 1, 2016 by approximately 47,131 rentable square feet by the
addition of the Third Expansion Premises; and

 

B.            Landlord and Tenant have agreed that a portion of the Second
Expansion Premises, consisting of approximately 29,716 rentable square feet on
the First Floor of Tower One,  will not become a part of the Premises demised
under the Lease, but in lieu thereof, the Fourth Floor of Tower One of the
Building, consisting of approximately 46,403 rentable square feet and delineated
on Exhibit A hereto shall be a part of the Second Expansion Premises (such
substitution of a portion of the Second Expansion Premises being referred to
herein as the “Substitution”), subject to the terms and conditions of this
Second Amendment, as a result of which, after the Substitution, (i) the Second
Expansion Premises shall comprise approximately 111,435 rentable square feet
rather than 94,748 rentable square feet and (ii) on the Second Expansion Date
(as defined in the First Amendment, the Premises demised under the Lease shall
be approximately 223,115 rentable square feet, (iii) on the Third Expansion
Date, the Fourth Expansion Date and the Bentley Space Add Date (as such terms
are defined in the First Amendment), the Premises demised under the Lease shall
be increased over the rentable square footage set forth in the Lease, by
approximately 16,687 rentable square feet.

 

C.            Each capitalized term used in this Second Amendment without
definition shall have the meaning ascribed to such term in the Lease.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease and otherwise agree as follows:

 

1.             Increase in Premises by Addition of Expansion Space Four.  Tenant
acknowledges that Landlord delivered Expansion Space Four to Tenant on July 1,
2014 as a result of which, consistent with the First Amendment and the
adjustment provided therein for the Fourth Expansion Date, effective January 1,
2015, Expansion Space Four consisting of approximately 8,288 rentable square
feet shall be added to the Premises.

 

2.             Substitution of Space Demised under the Lease. The first two
grammatical paragraphs of Section 1.C of the First Amendment are amended to read
in their entirety as follows (the balance of Section 1.C shall remain in effect
with respect to the Second Expansion Spaces):

 

“Effective as of July 1, 2015 (adjusted as provided below, the “Second Expansion
Date”) the spaces (shown on Exhibit A-1 of the Lease) and described in clauses
(i), (ii), (iii) and (iv) as follows (collectively referred to as the “Second
Expansion Spaces”) is hereby added to the Premises:

 

(i)                                     Approximately 28,334 rentable square
feet on the Second Floor of Tower Four; and

 

(ii)                                  Approximately 7,677 rentable square feet
on the Fourth Floor of Tower Four; and

 

(iii)                               Approximately 29,021 rentable square feet on
the Fifth Floor of Tower Four; and

 

(iv)                              Approximately 46,403 rentable square feet
constituting the Fourth Floor of Tower One.

 

Section 1.19 of the Lease is hereby amended accordingly.

 

By reason of the addition of Second Expansion Spaces (shown on Exhibit FC,
attached hereto and made a part hereof) aggregating 111,435 rentable square feet
and Expansion Space Four aggregating approximately 8,288 rentable square feet,
the rentable square footage of the Premises is increased on the Second Expansion
Date to 231,403 and Exhibit A to the Lease is amended to include as of the
Second Expansion Date, the Second Expansion Spaces on Exhibit FC.”

 

Tenant agrees that shall have no rights under Article 43 of the Lease with
respect to the space on First Floor of Tower One.  Without limiting the
generality of the foregoing, such First Floor of Tower One Space shall not be
Offering Space (as defined in the Lease) for purposes of the Lease as amended by
this Second Amendment.

 

2

--------------------------------------------------------------------------------


 

3.             Substitution of Exhibit.  Consistent with the Substitution, there
shall be substituted for page 4 of Exhibit FC of the Lease, Exhibit A attached
hereto.

 

4.             Former Expansion Option.  Tenant acknowledges that by reason of
the addition to the Premises of Expansion Space Four, Tenant has no further
rights with respect to Expansion Space One and Expansion Space Two pursuant to
Section 42.02 of the Lease which is of no further force or effect.

 

5.             Increase in Base Rent.  To reflect the increase in rentable
square footage under the Lease resulting from the Substitution and the
satisfaction of the conditions relating to the addition to the Premises of
Expansion Space Four, the table in Section 1.11 of the Lease (as amended in the
First Amendment) is deleted and the table set forth on Exhibit Rent, attached
hereto and made a part hereof, shall be inserted as the table of Base Rent in
Section 1.11.  Exhibit Space Four Rent in the First Amendment is deleted and of
no force or effect, the rents set forth therein having been incorporated in
Exhibit Rent attached hereto. In the event of a delay in the Second Expansion
Date or the Third Expansion Date (the delivery conditions for the First
Expansion Space and Expansion Space Four having been satisfied) by reason of a
delay in delivery of a space as in the First Amendment, the Base Rent (on a per
day, per square foot basis multiplied by the square footage of the space
delivered late) with respect to such late delivered space shall not be payable
with respect to the period of the delay and shall be abated to the extent
provided in Section 1.C(x) of the First Amendment with respect to a delay in the
Second Expansion Date and to the extent provided in Section 1.D(x) of the First
Amendment with respect to a delay in the Third Expansion Date.  The provisions
relating to abatement of Base Rent for delay in delivery set forth in Section 4
the First Amendment are superseded by the provisions of this Section 5.

 

6.             Proportionate Shares.

 

A.                                    Section 1.15 of the Lease is amended to
read in its entirety:

 

1.15        Tenant’s Proportionate
Tax Share:

 

12.72% for the Premises initially leased hereunder (computed on the basis of 95%
occupancy) consisting of 106,563 rentable square feet.

 

For periods from and after the date the First Expansion Space becomes a part of
the Premises, 0.61% shall be added to the Proportionate Tax Share.

 

For periods from and after the date the Second Expansion Spaces become a part of
the Premises, 12.64% shall be added to the then Proportionate Tax Share to
reflect the addition of the Second Expansion Spaces; provided, however, the
amount of such increase shall be proportionately deferred for any delay in
adding a Second Expansion Space to the Premises.

 

For periods from and after the date the Third Expansion Space becomes a part of
the Premises,

 

3

--------------------------------------------------------------------------------


 

 

 

5.63% shall be added to the then Proportionate Tax Share to reflect the addition
of the Third Expansion Space to the Premises.

 

For periods from and after January 1, 2015, 0.99% shall be added to the then
Proportionate Tax Share to reflect the addition of Expansion Space Four to the
Premises.

 

B.                                    Section 1.16 of the Lease is amended to
read in its entirety:

 

1.17        Tenant’s Proportionate
Expense Share:

 

12.72% for the Premises initially leased hereunder (computed on the basis of 95%
occupancy) consisting of 106,563 rentable square feet.

 

For periods from and after the date the First Expansion Space becomes a part of
the Premises, 0.61% shall be added to the Proportionate Expense Share.

 

For periods from and after the date the Second Expansion Spaces become a part of
the Premises, 12.64% shall be added to the then Proportionate Expense Share to
reflect the addition of the Second Expansion Spaces; provided, however, the
amount of such increase shall be proportionately deferred for any delay in
adding a Second Expansion Space to the Premises.

 

For periods from and after the date the Third Expansion Space becomes a part of
the Premises, 5.63% shall be added to the then Proportionate Expense Share to
reflect the addition of the Third Expansion Space to the Premises.

 

For periods from and after January 1, 2015, 0.99% shall be added to the then
Proportionate Expense Share to reflect the addition of Expansion Space Four to
the Premises.

 

For purposes of clarity, adding a percentage to then Proportionate Tax Share or
Proportionate Expense Share shall mean, for example, that if the then
Proportionate Tax Share is 12.69%, the addition of 0.66% would produce a
Proportionate Tax Share of 13.35%.

 

4

--------------------------------------------------------------------------------


 

7.             Letter of Credit.  Tenant agrees, on or before January 1, 2015,
to increase the Letter of Credit Amount to $3,217,067.77.  Section 1.21 of the
Lease is hereby amended accordingly.

 

8.             Improvement Allowance for Expansion Spaces.  Article 38 of the
Lease, as amended by the First Amendment, shall remain effective with no change
by reason of the Substitution.  For the purpose of clarity, and without limiting
the generality of the foregoing, the Improvement Allowance shall not increase by
reason of the addition of 16,687rentable square feet to the Premises pursuant to
the Substitution, but Landlord shall be obligated to pay the full amount of the
Demo Cost with respect to the Premises with the addition space resulting from
the Substitution.

 

9.             Brokerage.  Tenant and Landlord agree that Landlord shall be
responsible for the commission to be paid by reason of the Substitution in
accordance with a separate agreement between Landlord and Transwestern/RBJ. 
Tenant agrees to indemnify, defend and hold harmless Landlord its employees and
agents from and against any claims made by any broker or finder other
Transwestern/RBJ for a commission or fee in connection with this Second
Amendment provided that Landlord has not in fact retained any such broker or
finder.  Landlord agrees to indemnify, defend and hold harmless Tenant, its
employees and agents from and against any claims made by any broker or finder
claiming to have earned a commission or fee in connection with this Second
Amendment, provided Tenant has not in fact retained such broker or finder.

 

10.          Notice of Lease; No Mortgage; and Recognition Agreement.  Landlord
and Tenant hereby agree to execute, acknowledge and deliver, in recordable form,
an amended notice of the Lease to reflect all of the premises leased by Tenant
under the Lease, consistent with the provisions of Massachusetts General Laws
Chapter 183, Section 4, as amended.  Landlord represents and warrants to Tenant
that as of the date of Landlord’s execution of this Second Amendment, there is
no mortgage encumbering the Building or the Property or any portion thereof. 
Landlord shall request and use reasonable efforts to obtain from the DOT a
recognition agreement with respect to this Second Amendment consistent with the
provisions of the last paragraph of Article 21 of the Lease.

 

11.          Miscellaneous.

 

A.                                    This Second Amendment sets forth the
entire agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.

 

B.                                    Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

C.                                    In the case of any inconsistency between
the provisions of the Lease and this Second Amendment, the provisions of this
Second Amendment shall govern and control.

 

D.                                    Submission of this Second Amendment by
Landlord is not an offer to enter into this Second Amendment, but rather is a
solicitation for such an

 

5

--------------------------------------------------------------------------------


 

offer by Tenant.  Neither party shall be bound by this Second Amendment until
such party has executed and delivered the same to the other party.

 

[Signatures appear on the next succeeding page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this document to be executed
under seal as of the date first above written.

 

LANDLORD:

 

COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability company

 

By:

SPG COPLEY ASSOCIATES, LLC, a Delaware limited liability company, managing
member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

David J. Contis

 

 

 

hereunto duly authorized

 

 

 

 

 

 

 

TENANT:

 

 

 

WAYFAIR LLC

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

  and not individually

 

hereunto duly authorized

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Exhibit A 1

--------------------------------------------------------------------------------


 

Exhibit Rent

Revised Section 1.11 Base Rent Table

 

Period

 

Annual Base Rent
Per Rentable
Square Foot

 

Annual
Base Rent

 

Monthly
Installment of
Annual
Base Rent

 

July 1, 2014 through September 30, 2014, based on 106,563 rsf

 

$

34.65

 

$

3,692,407.95

 

$

307,700.66

 

October 1, 2014 through December 31, 2014, based on 111,680 rsf

 

$

34.65

 

$

3,869,712.00

 

$

322,476.00

 

January 1, 2015 through June 30, 2015, based on 119,968 rsf

 

$

34.65

 

$

4,156,891.20

 

$

346,407.60

 

July 1, 2015 through December 31, 2015, based on 231,403 rsf

 

$

35.65

 

$

8,249,516.95

 

$

687,459.75

 

January 1, 2016 through June 30, 2016, based on 278,534 rsf

 

$

35.65

 

$

9,929,737.10

 

$

827,478.09

 

July 1, 2016 through June 30, 2017, based on 278,534 rsf

 

$

36.65

 

$

10,208,271.10

 

$

850,689.26

 

July 1, 2017 through June 30, 2018, based on 278,534 rsf

 

$

37.65

 

$

10,486,805.10

 

$

873,900.43

 

July 1, 2018 through June 30, 2019, based on 278,534 rsf

 

$

38.65

 

$

10,765,339.10

 

$

897,111.59

 

 

Exhibit Space Four Rent 1

--------------------------------------------------------------------------------


 

Period

 

Annual Base Rent
Per Rentable
Square Foot

 

Annual
Base Rent

 

Monthly
Installment of
Annual
Base Rent

 

July 1, 2019 through June 30, 2020, based on 278,534 rsf

 

$

39.65

 

$

11,043,873.10

 

$

920,322.76

 

July 1, 2020 through June 30, 2021, based on 278,534 rsf

 

$

40.65

 

$

11,322,407.10

 

$

943,533,93

 

July 1, 2021 through June 30, 2022, based on 278,534 rsf

 

$

41.65

 

$

11,600,941.10

 

$

966,745.09

 

July 1, 2022 through June 30, 2023, based on 278,534 rsf

 

$

42.65

 

$

11,879,475.10

 

$

989,956.26

 

July 1, 2023 through June 30, 2024, based on 278,534 rsf

 

$

43.65

 

$

12,158,009.10

 

$

1,013,167.43

 

 

Exhibit Space Four Rent 2

--------------------------------------------------------------------------------
